Exhibit 10.1

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

among

CONMED CORPORATION,

as Parent Borrower,

The Foreign Subsidiary Borrowers From Time to Time Parties Hereto,

The Several Lenders from Time to Time Parties Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of February 7, 2019

 

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

WELLS FARGO SECURITIES, LLC

and

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

BARCLAYS BANK PLC,

CAPITAL ONE, N.A.,

DNB BANK ASA NEW YORK BRANCH,

MUFG BANK, LTD.

and

SUNTRUST BANK,

as Co-Documentation Agents



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I. DEFINITIONS

     1  

SECTION 1.1 Defined Terms

     1  

SECTION 1.2 Other Definitional Provisions

     38  

SECTION 1.3 Exchange Rates

     39  

SECTION 1.4 Interest Rates; LIBOR Notification.

     39  

ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS

     40  

SECTION 2.1 Term Loan Commitments

     40  

SECTION 2.2 Procedure for Term Loan Borrowing

     40  

SECTION 2.3 Repayment of Term Loans

     41  

SECTION 2.4 Revolving Credit Commitments

     42  

SECTION 2.5 Procedure for Revolving Credit Borrowing

     43  

SECTION 2.6 Swingline Commitment

     44  

SECTION 2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans

     44  

SECTION 2.8 Repayment of Loans

     45  

SECTION 2.9 Commitment Fees, etc

     46  

SECTION 2.10 Termination or Reduction of Revolving Credit Commitments

     47  

SECTION 2.11 Optional Prepayments

     47  

SECTION 2.12 Mandatory Prepayments and Commitment Reductions

     48  

SECTION 2.13 Conversion and Continuation Options

     49  

SECTION 2.14 Limitations on Eurocurrency Tranches

     50  

SECTION 2.15 Interest Rates and Payment Dates

     50  

SECTION 2.16 Computation of Interest and Fees

     51  

SECTION 2.17 Inability to Determine Interest Rate

     51  

SECTION 2.18 Pro Rata Treatment and Payments

     52  

SECTION 2.19 Requirements of Law

     54  

SECTION 2.20 Taxes

     56  

SECTION 2.21 Indemnity

     58  

SECTION 2.22 Illegality

     59  

SECTION 2.23 Change of Lending Office

     60  

SECTION 2.24 Replacement of Lenders under Certain Circumstances

     60  

SECTION 2.25 Foreign Subsidiary Borrowers

     61  

SECTION 2.26 Parent Borrower as Agent for Foreign Subsidiary Borrowers

     61  

SECTION 2.27 Defaulting Lenders

     62  

SECTION 2.28 Incremental Facilities

     63  

ARTICLE III. LETTERS OF CREDIT

     65  

SECTION 3.1 L/C Commitment

     65  

SECTION 3.2 Procedure for Issuance of Letters of Credit

     65  

SECTION 3.3 Commissions, Fees and Other Charges

     65  

SECTION 3.4 L/C Participations

     66  

SECTION 3.5 Reimbursement Obligation of the Borrowers

     66  

SECTION 3.6 Obligations Absolute

     67  

SECTION 3.7 Letter of Credit Payments

     67  

 

-i-



--------------------------------------------------------------------------------

     Page  

SECTION 3.8 Applications

     67  

SECTION 3.9 Transitional Provisions

     67  

SECTION 3.10 Cash Collateralization

     68  

SECTION 3.11 Currency Adjustments

     68  

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     68  

SECTION 4.1 Financial Condition

     68  

SECTION 4.2 No Change

     69  

SECTION 4.3 Corporate Existence; Compliance with Law

     69  

SECTION 4.4 Corporate Power; Authorization; Enforceable Obligations

     69  

SECTION 4.5 No Legal Bar

     70  

SECTION 4.6 No Material Litigation

     70  

SECTION 4.7 No Default

     70  

SECTION 4.8 Ownership of Property; Liens

     70  

SECTION 4.9 Intellectual Property

     70  

SECTION 4.10 Taxes

     71  

SECTION 4.11 Federal Regulations

     71  

SECTION 4.12 Labor Matters

     71  

SECTION 4.13 ERISA

     71  

SECTION 4.14 Investment Company Act; Other Regulations

     71  

SECTION 4.15 Subsidiaries

     72  

SECTION 4.16 Use of Proceeds

     72  

SECTION 4.17 Environmental Matters

     72  

SECTION 4.18 Accuracy of Information, etc.

     73  

SECTION 4.19 Security Documents

     73  

SECTION 4.20 Solvency

     74  

SECTION 4.21 Anti-Corruption Laws and Sanctions

     74  

SECTION 4.22 Foreign Subsidiary Borrowers

     74  

SECTION 4.23 EEA Financial Institutions

     75  

ARTICLE V. CONDITIONS PRECEDENT

     75  

SECTION 5.1 Conditions to the Effectiveness of this Agreement

     75  

SECTION 5.2 Conditions to Each Extension of Credit

     77  

SECTION 5.3 Conditions to Initial Loan to Each Foreign Subsidiary Borrower

     78  

SECTION 5.4 Conditions to each Delayed Draw Term Loan

     79  

ARTICLE VI. AFFIRMATIVE COVENANTS

     82  

SECTION 6.1 Financial Statements

     82  

SECTION 6.2 Certificates; Other Information

     83  

SECTION 6.3 Payment of Obligations

     84  

SECTION 6.4 Conduct of Business and Maintenance of Existence, etc

     84  

SECTION 6.5 Maintenance of Property; Insurance

     84  

SECTION 6.6 Inspection of Property; Books and Records; Discussions

     85  

SECTION 6.7 Notices

     85  

SECTION 6.8 Environmental Laws

     86  

SECTION 6.9 Additional Collateral, etc

     86  

SECTION 6.10 Additional Covenants Relating to Collateral

     88  

SECTION 6.11 Post-Closing Covenant

     89  

 

-ii-



--------------------------------------------------------------------------------

     Page  

ARTICLE VII. NEGATIVE COVENANTS

     89  

SECTION 7.1 Financial Condition Covenants

     89  

SECTION 7.2 Limitation on Indebtedness

     90  

SECTION 7.3 Limitation on Liens

     93  

SECTION 7.4 Limitation on Fundamental Changes

     95  

SECTION 7.5 Limitation on Sale of Assets

     96  

SECTION 7.6 Limitation on Restricted Payments

     98  

SECTION 7.7 [Reserved]

     98  

SECTION 7.8 Limitation on Investments, Loans and Advances

     99  

SECTION 7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc

     100  

SECTION 7.10 Limitation on Transactions with Affiliates

     101  

SECTION 7.11 Limitation on Sales and Leasebacks

     101  

SECTION 7.12 Limitation on Changes in Fiscal Periods

     101  

SECTION 7.13 Limitation on Negative Pledge Clauses

     101  

SECTION 7.14 Limitation on Restrictions on Subsidiary Distributions

     102  

SECTION 7.15 Limitation on Lines of Business

     102  

SECTION 7.16 Limitation on Use of Proceeds

     102  

ARTICLE VIII. EVENTS OF DEFAULT

     102  

ARTICLE IX. THE ADMINISTRATIVE AGENT

     105  

SECTION 9.1 Appointment

     105  

SECTION 9.2 Delegation of Duties

     106  

SECTION 9.3 Exculpatory Provisions

     106  

SECTION 9.4 Reliance by Administrative Agent

     106  

SECTION 9.5 Notice of Default

     107  

SECTION 9.6 Non-Reliance on Administrative Agent and Other Lenders

     107  

SECTION 9.7 Indemnification

     107  

SECTION 9.8 Administrative Agent in Its Individual Capacity

     108  

SECTION 9.9 Successor Administrative Agents

     108  

SECTION 9.10 Authorization to Release Liens

     108  

SECTION 9.11 No Other Duties

     108  

ARTICLE X. MISCELLANEOUS

     108  

SECTION 10.1 Amendments and Waivers

     108  

SECTION 10.2 Notices

     111  

SECTION 10.3 No Waiver; Cumulative Remedies

     111  

SECTION 10.4 Survival of Representations and Warranties

     112  

SECTION 10.5 Payment of Expenses

     112  

SECTION 10.6 Successors and Assigns; Participations and Assignments

     113  

SECTION 10.7 Adjustments; Set-off

     116  

SECTION 10.8 Counterparts

     117  

SECTION 10.9 Severability

     117  

SECTION 10.10 Integration

     117  

SECTION 10.11 GOVERNING LAW

     117  

SECTION 10.12 Submission To Jurisdiction; Waivers

     117  

SECTION 10.13 Acknowledgements

     118  

 

-iii-



--------------------------------------------------------------------------------

     Page  

SECTION 10.14 WAIVERS OF JURY TRIAL

     118  

SECTION 10.15 PATRIOT Act

     118  

SECTION 10.16 Confidentiality

     118  

SECTION 10.17 Releases

     119  

SECTION 10.18 Delivery of Signature Pages

     120  

SECTION 10.19 Judgment Currency

     120  

SECTION 10.20 No Novation

     121  

SECTION 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     121  

SECTION 10.22 ERISA Matters.

     122  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:    1.1A    Commitments 4.1    Guarantee Obligations of CONMED;
Disposition of Assets 4.4    Consents, Authorizations, Filings and Notices 4.6
   Litigation 4.9    Intellectual Property 4.15    Subsidiaries 4.19    UCC
Filing Jurisdictions 7.2(e)    Existing Indebtedness 7.3(f)    Existing Liens
EXHIBITS:    A-1    Form of Guarantee and Collateral Agreement, as amended A-2
   Form of Reaffirmation Agreement B    Form of Compliance Certificate C    Form
of Closing Certificate D    Form of Solvency Certificate E    Form of Assignment
and Assumption F    Forms of Exemption Certificates G    Form of Increased
Facility Activation Notice H    Form of New Lender Supplement I    Form of
Foreign Subsidiary Borrower Joinder Agreement

 

-v-



--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
February 7, 2019, among CONMED CORPORATION, a New York corporation (the “Parent
Borrower”), the Foreign Subsidiary Borrowers (as hereinafter defined) from time
to time parties to this Agreement, the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent.

The Parent Borrower, the Existing Lenders and JPMorgan Chase Bank, N.A., as
administrative agent, are parties to the Fifth Amended and Restated Credit
Agreement, dated as of January 4, 2016 (as amended and in effect immediately
prior to giving effect to the amendment and restatement contemplated hereby, the
“Previous Credit Agreement”).

The Parent Borrower has requested that the Previous Credit Agreement be amended
and restated in its entirety to read as provided herein and the Lenders and the
Administrative Agent (as hereinafter defined) have so agreed. Accordingly,
effective as of the Closing Date (as defined below), the Previous Credit
Agreement shall be amended and restated in its entirety to read as follows:

ARTICLE I. DEFINITIONS

SECTION 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

“Acknowledgement and Consent”: the collective reference to each Acknowledgment
and Consent in the form attached to the Guarantee and Collateral Agreement
delivered pursuant to the Loan Documents.

“Acquired Companies”: Palmerton Holdings, Inc. and Buffalo Filter LLC.

“Acquired Company Material Adverse Effect”: “Material Adverse Effect” as defined
in the Filtration Acquisition Agreement.

“Adjusted Eurocurrency Rate”: with respect to any Borrowing of Eurocurrency
Loans for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserves; provided that, if the
Adjusted Eurocurrency Rate, as so determined, would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its branches
and affiliates, as the administrative agent for the Lenders under this Agreement
and the other Loan Documents, together with any of its permitted successors.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 25% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate principal amount of
such Lender’s Term Loans then outstanding, (ii) the aggregate amount of such
Lender’s Multicurrency Revolving Credit Commitment then in effect or, if the
Multicurrency Revolving Credit Commitments have been terminated, the aggregate
amount of such Lender’s Multicurrency Revolving Extensions of Credit then
outstanding, (iii) the aggregate amount of such Lender’s USD Revolving Credit
Commitment then in effect or, if the USD Revolving Credit Commitments have been
terminated, the aggregate amount of such Lender’s USD Revolving Extensions of
Credit then outstanding and (iv) until the Delayed Draw Term Loan Commitment
Termination Date, the aggregate amount of such Lender’s Delayed Draw Term Loan
Commitment at such time.

“Aggregate Exposure Percentage”: with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure to the Aggregate
Exposure of all Lenders.

“Agreement”: as defined in the preamble hereto.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted Eurocurrency Rate for any day shall be based on
the LIBOR Screen Rate (or if the LIBOR Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurocurrency Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.17 hereof, then the Alternate Base Rate shall be the greater of
clauses (a) and (b) above and shall be determined without reference to clause
(c) above. If the Alternate Base Rate, as so determined, would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws”: all published laws, rules and regulations of any
jurisdiction applicable to the Parent Borrower and its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin”: (a) for Tranche A Term Loans and Revolving Credit Loans,
(i) prior to the first Adjustment Date to occur after the Closing Date, 1.875%
per annum, in the case of Eurocurrency Loans, and 0.875% per annum, in the case
of ABR Loans and (ii) from and after the first Adjustment Date to occur after
the Closing Date, the percentage determined in accordance with the Pricing Grid;
and (b) for Incremental Term Loans, such per annum rates as shall be agreed by
the Parent Borrower and the applicable Incremental Term Loan Lenders as shown in
the applicable Increased Facility Activation Notice.

“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b)(ii).

“Arrangers”: the Joint Lead Arrangers and Joint Bookrunners.

 

2



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of Property or business (including receivables and
leasehold interests) or series of related Dispositions of Property or businesses
(including receivables and leasehold interests) (excluding any such Disposition
permitted by clause (a), (b), (c), (d), (e), (g), (h), (i), (j), (k), (l), (m)
or (n) of Section 7.5) which yields net proceeds to the Parent Borrower or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$25,000,000.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time and in respect of such Revolving Credit Lender’s Revolving Credit
Commitment under any Revolving Credit Facility, an amount equal to the excess,
if any, of (a) such Lender’s Revolving Credit Commitment then in effect under
such Revolving Credit Facility over (b) such Lender’s Revolving Extensions of
Credit then outstanding under such Revolving Credit Facility; provided that in
calculating any Lender’s Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Revolving Credit Commitment pursuant to
Section 2.9(a), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof; provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan.”

 

3



--------------------------------------------------------------------------------

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrowers”: the collective reference to the Parent Borrower and the Foreign
Subsidiary Borrowers.

“Borrowing”: (a) Revolving Credit Loans of the same currency and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, or (b) Term Loans of the same
Type made on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

“Borrowing Date”: any Business Day specified by the Parent Borrower (on its own
behalf or on behalf of a Foreign Subsidiary Borrower) as a date on which such
Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurocurrency Loans, such day is also
a day for trading in London by and between banks in deposits in the relevant
currency and (b) where such term is used in connection with a Eurocurrency Loan
denominated in euros, references to “Business Day” shall be deemed to be
references to any Target Operating Day on which banks are open for general
banking business in the relevant Funding Office.

“Calculation Date”: (a) with respect to any Loan denominated in any Optional
Currency, each of the following: (i) the date of the borrowing of such Loan and
(ii) each date of a conversion into or continuation of such Loan pursuant to the
terms of this Agreement; and (b) with respect to any Letter of Credit
denominated in an Optional Currency, each of the following: (i) the date on
which such Letter of Credit is issued, (ii) the first Business Day of each
calendar month and (iii) the date of any amendment of such Letter of Credit that
has the effect of increasing the face amount thereof.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized

 

4



--------------------------------------------------------------------------------

amount thereof at such time determined in accordance with GAAP. Notwithstanding
anything else set forth herein, any lease (or other arrangement conveying the
right to use) that was or would have been treated as an operating lease under
GAAP as in effect for the fiscal year ended on December 31, 2018 that would
become or be treated as a capital lease solely as a result of a change in GAAP
thereafter shall always be treated as an operating lease for all purposes and at
all times under this Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but, for
the avoidance of doubt, excluding any debt securities whether or not convertible
into, exchangeable for or referencing any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurocurrency time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Financial Services LLC (“S&P”) or P-1 by
Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000. In the case of any Investments made in a country
outside the United States of America, Cash Equivalents shall also include
(i) euros and Sterling, (ii) investments of the type and maturity described in
clauses (a) through (h) above of foreign obligors, which investments are
reasonably appropriate in connection with any business conducted by the Parent
Borrower or its Subsidiaries (as determined by the Parent Borrower in good
faith) and which investments or obligors (or the parent companies of such
obligors) have the ratings described in such clauses or equivalent ratings from
S&P and Moody’s and (iii) other short term investments utilized by the Parent
Borrower and its Subsidiaries in accordance with normal investment practices for
cash management in such country in investments analogous to the investments
described in the foregoing clauses (a) through (h) and in this paragraph and
which are reasonably appropriate in connection with any business conducted by
the Parent Borrower or its Subsidiaries in such country (as determined by the
Parent Borrower in good faith).

 

5



--------------------------------------------------------------------------------

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is February 7, 2019.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the sum of any Tranche A Term Loan Commitment,
any Incremental Term Loan Commitment, any Delayed Draw Term Loan Commitment, any
Multicurrency Revolving Credit Commitment and any USD Revolving Credit
Commitment of such Lender.

“Commitment Fee Rate”: (i) (A) with respect to any unused Revolving Credit
Commitment under any Revolving Credit Facility, initially, 0.30% per annum
(B) from and after the first Adjustment Date to occur after the end of the first
fiscal quarter of the Parent Borrower and its Subsidiaries ending after the
Closing Date, the rate per annum set forth under the relevant column heading in
the Pricing Grid and (ii) with respect to any unused Delayed Draw Term Loan
Commitment, 0.30% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Parent Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Parent Borrower and its Subsidiaries,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is due and unpaid), (c) accruals for current or deferred taxes
based on income or profits, (d) accruals of any transaction costs arising from
the Transactions, (e) accruals for pensions and other postretirement obligations
and (f) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans or Swingline Loans to the extent otherwise included
therein.

 

6



--------------------------------------------------------------------------------

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) Consolidated Interest Expense, amortization or write-off of
debt discount and debt issuance costs and commissions (including any early
extinguishment of debt costs and debt conversion costs), discounts and other
fees and charges associated with Indebtedness (including the Loans), (c)
depreciation and amortization expense, (d) amortization of intangibles
(including goodwill) and organization costs, (e) any extraordinary, unusual or
non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
(f) any other non-cash charges (including expenses relating to equity
compensation), (g) costs and expenses related to the Transactions in an
aggregate amount not to exceed $30,000,000, (h) proceeds from business
interruption insurance (to the extent actually received and to the extent not
reflected as revenue or income of the Parent Borrower or its Subsidiaries) and
(i) Pro Forma Adjustments in connection with any Material Acquisition (including
the Filtration Acquisition) consummated during such period (provided that
(x) such Pro Forma Adjustments shall be calculated net of the amount of actual
benefits realized and (y) the aggregate amount of all amounts under this clause
(i) that increase Consolidated EBITDA in any period of four consecutive fiscal
quarters shall not exceed, and shall be limited to, 15% of Consolidated EBITDA
in respect of such period of four consecutive fiscal quarters (calculated after
giving effect to such adjustments to Consolidated EBITDA under this clause
(i))), and minus, to the extent included in the statement of such Consolidated
Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis. For purposes of calculating Consolidated
EBITDA of the Parent Borrower and its Subsidiaries for any period of four
consecutive fiscal quarters pursuant to any determination of the Consolidated
Fixed Charge Coverage Ratio, the Consolidated Senior Secured Leverage Ratio or
the Consolidated Total Leverage Ratio, (i) if during such period the Parent
Borrower or any Subsidiary shall have consummated a Material Acquisition,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto (assuming the consummation of each such Material Acquisition and
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such period), and if any such Material Acquisition
was of a Person, if the consolidated balance sheet of such acquired Person and
its consolidated Subsidiaries as at the end of the period preceding the
acquisition of such Person and the related consolidated statements of income and
stockholders’ equity and of cash flows for the period in respect of which
Consolidated EBITDA is to be calculated (1) have been previously provided to the
Administrative Agent and the Lenders and (2) either (A) have been reported on
without a qualification arising out of the scope of the audit by independent
certified public accountants of nationally recognized standing or (B) have been
found acceptable by the Administrative Agent, and (ii) if during such period the
Parent Borrower or any Subsidiary shall have made a Material Disposition,
Consolidated EBITDA for such period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such period or increased by an amount
equal to the Consolidated EBITDA (if negative) attributable thereto for such
period.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period less the aggregate amount actually paid
by the Parent Borrower and its Subsidiaries in cash during such period on
account of Capital Expenditures to (b) Consolidated Fixed Charges for such
period.

 

7



--------------------------------------------------------------------------------

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) the cash portion of Consolidated Interest Expense for such period and
(b) scheduled payments made during such period on account of principal of Funded
Debt of the Parent Borrower or any of its Subsidiaries, but excluding
(i) principal payments in respect of the Revolving Credit Loans, (ii) principal
payments made to refinance the outstanding loans under the Previous Credit
Agreement in connection with the amendment and restatement as set forth in this
Agreement and (iii) principal payments in respect of the Receivables Transfer
Program. For the avoidance of doubt, “Consolidated Fixed Charges” shall not
include any payments made on account of principal of Funded Debt of the Parent
Borrower and its Subsidiaries as a result of a mandatory prepayment thereof.

“Consolidated Funded Debt”: as of any date of determination thereof, the
aggregate principal amount of all Funded Debt of the Parent Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Parent Borrower and its Subsidiaries; provided that for
purposes of determining the amount of Consolidated Interest Expense used in the
calculation of Consolidated Fixed Charges for any period of four consecutive
fiscal quarters ending on the last day of the first, second or third fiscal
quarter of the Parent Borrower and its Subsidiaries commencing after either
(i) the Filtration Acquisition or any other Material Acquisition financed in
whole or in part with the proceeds of Indebtedness or (ii) any Material
Disposition the proceeds of which were used in whole or in part to reduce
Indebtedness, the Consolidated Interest Expense for such period of four
consecutive fiscal quarters shall be deemed to be equal to (x) in the case of
the period of four consecutive fiscal quarters ending on the last day of the
first fiscal quarter of the Parent Borrower and its Subsidiaries commencing
after such Material Acquisition or Material Disposition (as applicable), the
Consolidated Interest Expense for such first fiscal quarter of the Parent
Borrower and its Subsidiaries commencing after such Material Acquisition or
Material Disposition (as applicable) multiplied by 4, (y) in the case of the
period of four consecutive fiscal quarters ending on the last day of the second
fiscal quarter of the Parent Borrower and its Subsidiaries commencing after such
Material Acquisition or Material Disposition (as applicable), the aggregate
amount of the Consolidated Interest Expense for the first and second fiscal
quarters of the Parent Borrower and its Subsidiaries commencing after such
Material Acquisition or Material Disposition (as applicable) multiplied by 2 and
(z) in the case of the period of four consecutive fiscal quarters ending on the
last day of the third fiscal quarter of the Parent Borrower and its Subsidiaries
commencing after such Material Acquisition or Material Disposition (as
applicable), the aggregate amount of the Consolidated Interest Expense for the
first, second and third fiscal quarters of the Parent Borrower and its
Subsidiaries commencing after such Material Acquisition or Material Disposition
(as applicable) multiplied by 4/3.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Parent Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Parent Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Parent Borrower or such Subsidiary in the form of dividends or
similar distributions and (c) the undistributed earnings of any Subsidiary to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary is prohibited by the terms of any Contractual Obligation
(other than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

8



--------------------------------------------------------------------------------

“Consolidated Senior Secured Funded Debt”: as of any date of determination
thereof, all Consolidated Funded Debt that is secured by a Lien on any asset of
the Parent Borrower or any of its Subsidiaries, other than Consolidated Funded
Debt that is expressly subordinated in right of payment to the Indebtedness of
the Parent Borrower or any of its Subsidiaries under this Agreement.

“Consolidated Senior Secured Leverage Ratio”: as at the last day of any period
of four consecutive fiscal quarters, the ratio of (a) (i) Consolidated Senior
Secured Funded Debt on such day plus (ii) to the extent not otherwise included
therein, the aggregate outstanding attributed principal amount under any
Receivables Transfer Program incurred in accordance with Section 7.2(m) (without
regard to whether or not such amount is incurred by or attributed to a Loan
Party or whether or not it is reflected in the consolidated balance sheet of the
Parent Borrower and its Subsidiaries) on such day minus (iii) an amount equal to
the lesser of (x) $25,000,000 and (y) the amount of unrestricted cash and Cash
Equivalents of the Parent Borrower and its Subsidiaries on the consolidated
balance sheet of the Parent Borrower and its Subsidiaries on such day to
(b) Consolidated EBITDA for such period.

“Consolidated Total Assets”: as of any date of determination thereof, the amount
that would appear opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the Parent Borrower and its Subsidiaries prepared
as of such date in accordance with GAAP.

“Consolidated Total Tangible Assets”: as of any date of determination thereof,
the aggregate consolidated book value of the assets of the Parent Borrower and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments in accordance with GAAP (including reserves for doubtful
receivables, obsolescence, depreciation and amortization).

“Consolidated Total Leverage Ratio”: as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) (i) Consolidated Funded Debt on
such day plus (ii) to the extent not otherwise included therein, the aggregate
outstanding attributed principal amount under any Receivables Transfer Program
incurred in accordance with Section 7.2(m) (without regard to whether or not
such amount is incurred by or attributed to a Loan Party or whether or not it is
reflected in the consolidated balance sheet of the Parent Borrower and its
Subsidiaries) on such day minus (iii) an amount equal to the lesser of (x)
$25,000,000 and (y) the amount of unrestricted cash and Cash Equivalents of the
Parent Borrower and its Subsidiaries on the consolidated balance sheet of the
Parent Borrower and its Subsidiaries on such day to (b) Consolidated EBITDA for
such period.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date minus Consolidated Current Liabilities on such date.

“Continuing Directors”: the directors of the Parent Borrower on the Closing
Date, and each other director, if, such other directors were nominated or
approved by at least a majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

 

9



--------------------------------------------------------------------------------

“Convertible Notes”: $345,000,000 aggregate principal amount of the Parent
Borrower’s 2.625% Convertible Senior Notes due 2024 issued on January 29, 2019.

“Convertible Senior Subordinated Debentures Indenture”: the Indenture entered
into in connection with the issuance of the Parent Borrower’s 21⁄2% Convertible
Senior Subordinated Debentures due 2024.

“Credit Party”: the Administrative Agent, any Arranger, the Lead Arranger, the
Issuing Lender, the Swingline Lender or any other Lender.

“Default”: any of the events specified in Article VIII, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing (and such Credit Party has notified the Parent Borrower or the
Administrative Agent thereof in writing), or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
the Issuing Lender or the Swingline Lender, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the receipt by
the Administrative Agent, the Issuing Lender or the Swingline Lender, as
applicable, of such certification in form and substance satisfactory to it and
the Administrative Agent, (d) has become the subject of a Bankruptcy Event or
(e) has, or its Lender Parent has, become the subject of a Bail-In Action.

“Delayed Draw Term Loan”: as defined in Section 2.1(b); provided that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered Tranche A Term Loans.

“Delayed Draw Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Delayed Draw Term Loan to the Parent Borrower
hereunder in a principal amount equal to the amount set forth under the heading
“Delayed Draw Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A
under the caption “Delayed Draw Term Loan Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of Delayed Draw Term Loan Commitments as of the Closing Date is
$115,000,000.

 

10



--------------------------------------------------------------------------------

“Delayed Draw Term Loan Commitment Termination Date”: the earlier of (a) the
Filtration Acquisition Closing Date and (ii) March 20, 2019.

“Delayed Draw Term Loan Facility”: the Delayed Draw Term Loan Commitments and
the Delayed Draw Term Loans made thereunder (it being understood that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered to be a part of the Tranche A Term Loan Facility).

“Delayed Draw Term Loan Lender”: each Lender that has a Delayed Draw Term Loan
Commitment.

“Delayed Draw Term Loan Percentage”: as to any Delayed Draw Term Loan Lender at
any time, the percentage that such Lender’s Delayed Draw Term Loan Commitment
then constitutes of the Total Delayed Draw Term Loan Commitments.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(whether effected pursuant to a Division or otherwise). The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Disqualified Lenders”: (i) Persons that are competitors of the Parent Borrower
or its Subsidiaries or any Acquired Company or any subsidiary thereof identified
in writing by the Parent Borrower to the Administrative Agent from time to time
(it being understood that, notwithstanding anything herein to the contrary, in
no event shall a supplement apply retroactively to disqualify any Person that
has previously acquired an assignment or participation interest under any
Facility, but upon effectiveness of such designation, any such Person may not
acquire any additional Commitments, Loans or participations in Commitments or
Loans), (ii) other Persons identified in writing by the Parent Borrower to the
Administrative Agent on or prior to December 13, 2018 and (iii) in each case of
clauses (i) and (ii) above, any such Person’s Affiliates that are (x) readily
identifiable by name or (y) identified in writing by the Parent Borrower to the
Administrative Agent from time to time.

“Dividing Person”: as defined in the definition of “Division.”

“Division”: the division of the assets, liabilities and/or obligations of a
Person that is a limited liability company (the “Dividing Person”) among two or
more Persons (whether pursuant to a “plan of division” or similar arrangement),
which may or may not include the Dividing Person and pursuant to which the
Dividing Person may or may not survive.

“Division Successor”: any Person that, upon the consummation of a Division of a
Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Equivalent”: at any date as to any amount denominated in an Optional
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent on such date on the basis of the Exchange Rate (determined on such date
or, if such date is not a Calculation Date, as of the most recent Calculation
Date for such Optional Currency) for the purchase of Dollars with such Optional
Currency.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

11



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized under the
laws of any jurisdiction within the United States; provided that, for purposes
of this Agreement, none of the following shall be deemed to be a Domestic
Subsidiary or a Foreign Subsidiary (i) CONMED Receivables Corporation, its
successors and permitted transferees, or any other single purpose corporation
formed and operating solely in connection with a Receivables Transfer Program
permitted under this Agreement, so long as the grant of a security interest in
the Capital Stock of such Subsidiary is prohibited under such Receivables
Transfer Program, (ii) GWH, Ltd., Largo Lakes – I Limited Partnership or their
respective successors and permitted transferees, so long as the Capital Stock
and all of the property of each such Subsidiary is held and is subject to a
security interest granted in connection with the acquisition of the Largo,
Florida facility, (iii) Largo Realty, LLC, so long as it holds only the property
held by it on the Closing Date, (iv) Palmerton Holdings, Inc., so long as it
holds only the property held by it on the Closing Date, (v) any Foreign
Subsidiary Holdco, (vi) any Subsidiary that is not a Wholly-Owned Subsidiary,
(vii) any Subsidiary that (A) is prohibited from guaranteeing the Obligations or
granting Liens to secure the Obligations by any applicable Contractual
Obligation existing on the Closing Date or at the time such Subsidiary becomes a
Subsidiary, to the extent such restriction was not entered into in contemplation
of such Subsidiary being excluded from constituting a Domestic Subsidiary,
(B) is prohibited from guaranteeing the Obligations or granting Liens to secure
the Obligations by any applicable Requirement of Law or (C) would require a
consent, approval, license or authorization from any Governmental Authority in
order to provide any guarantee of the Obligations or grant any Lien to secure
the Obligations, unless such consent, approval, license or authorization has
been obtained, (viii) any not-for-profit Subsidiary, (ix) any captive insurance
company, (x) any Subsidiary that is a special purpose entity or (xi) any other
Subsidiary in respect of which the Parent Borrower and the Administrative Agent
determine in good faith that the cost or burden of such Subsidiary providing a
guarantee of, or granting Liens to secure, the Obligations is excessive in
relation to the value afforded to the Lenders thereby.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the protection of human health or the
environment, as now or may at any time hereafter be in effect.

“Equipment”: as defined in the Guarantee and Collateral Agreement.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

12



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“EURIBOR Screen Rate”: for any day and time, with respect to any Borrowings of
Eurocurrency Loans denominated in euro and for any Interest Period, the euro
interbank offered rate as administered by the European Money Markets Institute
(or any other Person that takes over the administration of such rate) for a
period equal in length to such Interest Period as displayed on such day and at
such time on page EURIBOR01 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, any
successor or substitute page on such screen that displays such rate , or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion).

“euro” or “€”: the single currency unit of the Participating Member States.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Adjusted Eurocurrency Rate.

“Eurocurrency Rate”: (a) with respect to any Borrowings of Eurocurrency Loans
denominated in euros for any Interest Period, the EURIBOR Screen Rate as of the
Specified Time on the Quotation Day for such Interest Period and (b) with
respect to any Eurocurrency Loan (other than any Eurocurrency Loan denominated
in euros), the LIBOR Screen Rate as of the Specified Time on the Quotation Day
for such Interest Period; provided that if the applicable Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the relevant currency (the “Impacted Currency”), the
Eurocurrency Rate shall be the Interpolated Rate at such time.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Article VIII; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Parent Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, other than (x) any non-cash charges representing an accrual or reserve
for potential cash items in a future period (provided that such non-cash charges
representing an accrual or reserve shall be included in Excess Cash Flow in any
future period to the extent such accrual or reserve is reversed and not paid in
cash in such future period) and (y) the amount of any prepaid cash item that was
expensed in a prior period, (iii) decreases in Consolidated Working Capital for
such fiscal year (but excluding any such decrease in connection with an increase
in the size of the Receivables Transfer Program), (iv) the aggregate net amount
of non-cash loss on the Disposition of Property by the Parent Borrower and its
Subsidiaries during such fiscal year (other than sales of current assets in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the amount of tax expense deducted in
determining Consolidated Net Income for such period to the extent it exceeds the
amount of cash taxes (including penalties and interest) paid or tax reserves set
aside or payable (without duplication) in such period minus (b) the sum, without
duplication, of (i) the amount of

 

13



--------------------------------------------------------------------------------

all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount paid by the Parent Borrower and its Subsidiaries
during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness incurred in connection with such expenditures
and any such expenditures financed with the proceeds of any Reinvestment
Deferred Amount and including any accrual or reserve for the payment of Capital
Expenditures committed to be made in cash in any future period (provided that
such accrual or reserve for the payment of Capital Expenditures shall be
included in Excess Cash Flow in any future period to the extent reversed and not
paid in cash in such future period), (iii) the aggregate amount of all principal
payments of Funded Debt (including regularly scheduled principal payments of the
Term Loans) of the Parent Borrower and its Subsidiaries made during such fiscal
year (other than in respect of any revolving credit facility to the extent there
is not an equivalent permanent reduction in commitments thereunder), (iv)
increases in Consolidated Working Capital for such fiscal year (but excluding
any such increase in connection with a corresponding permanent decrease in the
size of the Receivables Transfer Program), (v) the aggregate net amount of
non-cash gain on the Disposition of property by the Parent Borrower and its
Subsidiaries during such fiscal year (other than sales of current assets in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vi) the aggregate amount paid by the Parent Borrower
and its Subsidiaries during such fiscal year in connection with Investments
constituting the acquisition of Property, assets, a business or a Person
(including any Permitted Business Acquisition) permitted by clause (j), (k) or
(l) of Section 7.8 to the extent not paid through the incurrence of Indebtedness
or issuance of Capital Stock, (vii) cash payments by the Parent Borrower and its
Subsidiaries during such period in respect of the permanent reduction of
long-term liabilities of the Parent Borrower and its Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income, (viii) the amount of
Restricted Payments paid in cash during such period pursuant to clause (b), (c),
(d) or (e) of Section 7.6 to the extent not paid through the incurrence of
Indebtedness or issuance of Capital Stock, (ix) the aggregate amount of any
premium, make-whole or penalty payments paid in cash by the Parent Borrower and
its Subsidiaries during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income, (x) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Parent Borrower or any of its Subsidiaries pursuant to
binding contracts entered into prior to or during such period relating to
Investments constituting the acquisition of Property, assets, a business or a
Person (including any Permitted Business Acquisition) or other Investments (in
each case, to the extent permitted by clause (j), (k) or (l) of Section 7.8) to
be consummated or made during the period of four consecutive fiscal quarters of
the Parent Borrower following the end of such period (provided that such amounts
shall be included in Excess Cash Flow in any future period in which such cash
payment is to be made to the extent not paid in cash in such future period),
(xi) the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period, (xii) the aggregate amount of non-recurring fees, costs
and expenses in connection with Investments constituting the acquisition of
Property, assets, a business or a Person (including any Permitted Business
Acquisition) permitted by clause (j), (k) or (l) of Section 7.8, and any
payments thereof, to the extent not expensed and not deducted in calculating
Consolidated Net Income, and (xiii) the aggregate amount paid by the Parent
Borrower and its Subsidiaries in respect of any Permitted Bond Hedge Transaction
during such period (net of the aggregate amount received by the Parent Borrower
and its Subsidiaries in respect of any Permitted Warrant Transaction during such
period) to the extent not paid through the incurrence of Indebtedness or
issuance of Capital Stock.

 

14



--------------------------------------------------------------------------------

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: with respect to any fiscal year of the Parent
Borrower, the Excess Cash Flow Percentage determined based upon the Consolidated
Senior Secured Leverage Ratio as at the last day of such fiscal year in
accordance with the chart set forth below:

 

Consolidated Senior

Secured Leverage Ratio

   Excess
Cash Flow
Percentage  

Less than 3.50

     0 % 

Less than 4.00 but greater than or equal to 3.50

     25 % 

Greater than or equal to 4.00

     50 % 

“Exchange Rate”: on any day, with respect to any Optional Currency, the rate at
which such Optional Currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., Local Time, on such day on the relevant Reuters
currency page. In the event that any such rate does not appear on any Reuters
currency page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates reasonably selected by
the Administrative Agent in consultation with the Parent Borrower for such
purpose or, at the discretion of the Administrative Agent in consultation with
the Parent Borrower, such Exchange Rate shall instead be the arithmetic average
of the spot rates of exchange of the Administrative Agent in the market where
its foreign currency exchange operations in respect of such Optional Currency
are then being conducted, at or about 11:00 A.M., Local Time, on such day for
the purchase of the applicable Optional Currency for delivery three Business
Days later; provided that, if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
other reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary or Foreign Subsidiary
Holdco (i) the Capital Stock of which is owned by a Foreign Subsidiary or a
Foreign Subsidiary Holdco or (ii) in respect of which the pledge of 65% of the
Capital Stock of such Subsidiary as Collateral could, in the good faith judgment
of the Parent Borrower, result in adverse tax consequences to the Parent
Borrower or any of its Subsidiaries.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Existing Facility Letters of Credit”: as defined in Section 3.9.

 

15



--------------------------------------------------------------------------------

“Existing Lenders” means the Existing Revolving Credit Lenders and the Existing
Term Loan Lenders.

“Existing Revolving Credit Lender”: a “Revolving Credit Lender” under the
Previous Credit Agreement.

“Existing Revolving Credit Loans”: “Revolving Credit Loans” outstanding under
the Previous Credit Agreement immediately prior to the Closing Date.

“Existing Term Loans”: “Term Loans” outstanding under the Previous Credit
Agreement immediately prior to the Closing Date.

“Existing Term Loan Lender”: a “Term Loan Lender” under the Previous Credit
Agreement.

“Extended Multicurrency Revolving Credit Commitments”: as defined in
Section 10.1.

“Extended Multicurrency Revolving Credit Facility”: as defined in Section 10.1.

“Extended Multicurrency Revolving Credit Loans”: as defined in Section 10.1.

“Extended USD Revolving Credit Commitments”: as defined in Section 10.1.

“Extended USD Revolving Credit Facility”: as defined in Section 10.1.

“Extended USD Revolving Credit Loans”: as defined in Section 10.1.

“Facility”: each of (a) the Tranche A Term Loan Facility, (b) the Delayed Draw
Term Loan Facility, (c) the Multicurrency Revolving Credit Facility, (d) the USD
Revolving Credit Facility, (e) any Incremental Term Loan Facility, (f) any
Extended Multicurrency Revolving Credit Facility and (g) any Extended USD
Revolving Credit Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement (other than for purposes of
calculating the Alternate Base Rate).

“Filtration Acquisition”: the acquisition of all of the issued and outstanding
common stock of Palmerton Holdings, Inc. and all of the issued and outstanding
equity securities of Buffalo Filter LLC pursuant to the Filtration Acquisition
Agreement.

 

16



--------------------------------------------------------------------------------

“Filtration Acquisition Agreement”: that certain Securities Purchase Agreement,
dated as of December 13, 2018, between the Parent Borrower and Filtration Group
FGC LLC.

“Filtration Acquisition Closing Date”: the date on which the conditions
precedent set forth in Section 5.4 shall have been satisfied.

“Filtration Acquisition Signing Date”: December 13, 2018.

“Filtration Bridge Facility”: a 364-day unsecured bridge facility incurred to
finance the consummation of the Filtration Acquisition; provided that the
aggregate principal amount of the Filtration Bridge Facility shall not exceed
$250,000,000 at any time outstanding.

“Foreign Subsidiary”: except as provided in the definition of Domestic
Subsidiary, any Subsidiary of the Parent Borrower that is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrowers”: Linvatec Nederland B.V. and any other Foreign
Subsidiary with respect to which the conditions set forth in Section 2.25 shall
have been satisfied.

“Foreign Subsidiary Holdco”: any Subsidiary of the Parent Borrower organized
under the laws of any jurisdiction within the United States (including CONMED
Andover Medical, Inc.) substantially all of whose assets consist of Capital
Stock of one or more Foreign Subsidiaries.

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a)-(e) of the definition of Indebtedness.

“Funding Office”: the office of the Administrative Agent set forth in
Section 10.2.

“GAAP”: generally accepted accounting principles applicable in the United States
for reporting entities domiciled in the United States as in effect from time to
time, except that for purposes of Sections 7.1 and 7.2(d) and any financial
covenant calculation in Section 2.12, GAAP shall be determined on the basis of
such principles in effect on December 31, 2018 and consistent with those used in
the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government (including any securities
exchange or self-regulatory organization).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of August 28, 2002, as amended by the First Amendment to Guarantee and
Collateral Agreement, dated as of June 30, 2003, the Second Amendment to
Guarantee and Collateral Agreement, dated as of April 13, 2006, the Third
Amendment to Guarantee and Collateral Agreement, dated as of January 17, 2013,
and the Fourth Amendment to Guarantee and Collateral Agreement, dated as of
January 4, 2016, attached hereto as Exhibit A-1.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third

 

17



--------------------------------------------------------------------------------

Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(i) to purchase any such primary obligation or any Property constituting direct
or indirect security therefor, (ii) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase Property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Parent Borrower in
good faith.

“IBA”: as defined in Section 1.4.

“Impacted Currency”: as defined in the definition of “Eurocurrency Rate”.

“Impacted Interest Period”: as defined in the definition of “Eurocurrency Rate”.

“Impacted Lender”: as defined in Section 2.22(b).

“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.28(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Increased Revolving Credit Commitments”: as defined in Section 2.28(a).

“Incremental Facility”: as defined in Section 2.28(a).

“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Parent Borrower
hereunder in a principal amount equal to the amount set forth in the applicable
Increased Facility Activation Notice.

“Incremental Term Loan Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loan Facility”: as defined in Section 2.28(a).

 

18



--------------------------------------------------------------------------------

“Incremental Term Loan Percentage”: as to any Lender, the percentage which the
aggregate principal amount of such Lender’s Incremental Term Loans then
outstanding constitutes of the aggregate principal amount of the Incremental
Term Loans then outstanding.

“Incremental Term Loans”: any term loans made pursuant to Section 2.28.

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Tranche A Term Loans.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, and overdue trade payables incurred in the ordinary course of such
Person’s business to the extent the amount or validity thereof is currently
being contested in good faith by appropriate procedures and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Parent Borrower or its Subsidiaries, as the case may be), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property), (e)
all Capital Lease Obligations of such Person (the amount of which shall be
calculated without regard to imputed interest), (f) all obligations of such
Person, contingent or otherwise, as an account party under acceptance, letter of
credit or similar facilities, (g) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock (other than common stock) of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above to the extent quantified as liabilities,
contingent obligations or like term in accordance with GAAP on the balance sheet
(including notes thereto) of such Person; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (but only to the extent of the fair market value of such
Property); (j) for purposes of Section 8(e), all obligations of such Person in
respect of Swap Agreements and (k) the liquidation value of any preferred
Capital Stock of such Person or its Subsidiaries held by any Person other than
such Person and its Wholly-Owned Subsidiaries.

“Initial Lender”: as defined in Section 10.18(b).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

19



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day which is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Revolving Credit
Loan that is an ABR Loan or any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be repaid.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week or one, two, three or six months
(or if acceptable to all affected Lenders, twelve months or any shorter period)
thereafter, as selected by the Parent Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one week or one,
two, three or six months (or, if acceptable to all affected Lenders, twelve
months or any shorter period) thereafter, as selected by the Parent Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(a)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(b)    any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the final maturity date of the Tranche A Term
Loans or any Incremental Term Loans, as the case may be, shall end on the
Revolving Credit Termination Date or such final maturity date, as applicable;

(c)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

(d)    the relevant Borrower shall use reasonable efforts to select Interest
Periods so as not to require a payment or prepayment of any Eurocurrency Loan
during an Interest Period for such Loan; and

(e)    with respect to any Loans to be made on the Closing Date or the
Filtration Acquisition Closing Date, the Parent Borrower may select an Interest
Period ending on March 29, 2019.

 

20



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Interest Period for Revolving Credit Loans
in an Optional Currency as to which the Overnight Eurocurrency Rate shall apply
shall commence on a Business Day and end on the next succeeding Business Day.

“Interpolated Rate”: at any time and with respect to any Impacted Currency for
any Impacted Interest Period, the rate per annum (rounded to the same number of
decimal places as the applicable Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate (for the longest period for which such
Screen Rate is available in the Impacted Currency) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate (for the shortest
period for which such Screen Rate is available for the Impacted Currency) that
exceeds the Impacted Interest Period, in each case, as of the Specified Time on
the Quotation Day. When determining the rate for a period which is less than the
shortest period for which the applicable Screen Rate is available, such Screen
Rate for purposes of clause (a) above shall be deemed to be (i) if the Impacted
Currency is Dollars, the overnight rate for Dollars determined by the
Administrative Agent from such service as the Administrative Agent may select in
its reasonable discretion and (ii) otherwise, the Overnight Eurocurrency Rate.

“Inventory”: as defined in the Guarantee and Collateral Agreement.

“Investment”: as defined in Section 7.8.

“IRS”: as defined in Section 2.20(d).

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit.

“Joint Bookrunners”: collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Barclays
Bank PLC.

“Joint Lead Arrangers”: collectively, JPMorgan Chase Bank, N.A., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC and Barclays
Bank PLC.

“Judgment Currency”: as defined in Section 10.19(a).

“Judgment Currency Conversion Date”: as defined in Section 10.19(a).

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any USD Revolving Credit Lender at any time, an amount
equal to such USD Revolving Credit Lender’s USD Revolving Credit Percentage of
the total L/C Obligations at such time; provided that in the case of
Section 2.6(a), when a Defaulting Lender shall exist, the L/C Exposure of any
USD Revolving Credit Lender shall be adjusted to give effect to any reallocation
effected pursuant to Section 2.27.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Credit Termination Date.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.

 

21



--------------------------------------------------------------------------------

“L/C Participants”: collectively, all the USD Revolving Credit Lenders other
than the Issuing Lender.

“Lead Arranger”: JPMorgan Chase Bank, N.A.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lender Presentation”: the Lender Presentation dated December 14, 2018 and
furnished to the Lenders and identified as such by the Parent Borrower.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBOR Screen Rate”: for any day and time, with respect to any Borrowings of
Eurocurrency Loans for any applicable currency (other than euros) and for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars or the relevant currency) for a period equal in length
to such Interest Period as displayed on such day and at such time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and,
except for purposes of Section 10.1, the Notes.

“Loan Parties”: the Parent Borrower and each Subsidiary that is a party to a
Loan Document.

“Local Time”: (a) with respect to Loans denominated in Sterling or in euros,
London time and (b) for all other purposes, New York City time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate principal amount of the Term Loans, the Total
Multicurrency Revolving Extensions of Credit or the Total USD Revolving
Extensions of Credit, as the case may be, then outstanding under such Facility
(or, (i) in the case of any Revolving Credit Facility, prior to any termination
of the Revolving Credit Commitments under such Revolving Credit Facility, the

 

22



--------------------------------------------------------------------------------

holders of more than 50% of the Total Revolving Credit Commitments under such
Revolving Credit Facility and (ii) in the case of the Delayed Draw Term Loan
Facility prior to the termination of the Delayed Draw Term Loan Commitments, the
holders of more than 50% of the Total Delayed Draw Term Loan Commitments).

“Material Acquisition”: any acquisition of Property or series of related
acquisitions of Property (other than from the Parent Borrower or any Subsidiary)
that (x) constitutes assets comprising all or substantially all of an operating
unit or a business, line of business or product line or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent Borrower and its Subsidiaries in excess of
$25,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
results of operations, assets or financial position of the Parent Borrower and
its Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder or (c) the ability
of the Parent Borrower to perform any of its obligations under this Agreement.

“Material Disposition”: any Disposition of Property or series of related
Dispositions of Property that yields net proceeds to the Parent Borrower and its
Subsidiaries in excess of $25,000,000.

“Material Domestic Subsidiary”: at any time, any Domestic Subsidiary (i) which
is directly owned by the Parent Borrower or any Subsidiary and (ii) with respect
to which either (A) its revenues for the most recently ended fiscal year for
which audited financial statements are available exceed 2.5% of the aggregate
revenues of the Parent Borrower and its Subsidiaries on a consolidated basis for
such period or (B) its total assets at the end of the most recently completed
fiscal year for which audited financial statements are available exceed 2.5% of
the aggregate total assets at such time of the Parent Borrower and its
Subsidiaries on a consolidated basis; provided that if at any time (x) the
aggregate revenues of all Domestic Subsidiaries that are not Material Domestic
Subsidiaries pursuant to this definition for the most recently ended fiscal year
for which audited financial statements are available exceed 5% of the aggregate
annual revenues of the Parent Borrower and its Subsidiaries on a consolidated
basis for such period or (y) the aggregate total assets of all Domestic
Subsidiaries that are not Material Domestic Subsidiaries pursuant to this
definition at the end of the most recently completed fiscal year for which
audited financial statements are available exceed 5% of the aggregate total
assets of the Parent Borrower and its Subsidiaries at such time, then, in each
case, the Parent Borrower shall within 10 Business Days of the receipt of such
audited financial statements designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Domestic Subsidiaries shall for all purposes of this Agreement constitute
Material Domestic Subsidiaries until such time as such designation is no longer
necessary for purposes of applying this proviso.

“Material Foreign Subsidiary”: at any time, any Foreign Subsidiary or Foreign
Subsidiary Holdco, in each case, other than any Excluded Foreign Subsidiary,
(i) which is directly owned by the Parent Borrower or any Domestic Subsidiary
and (ii) with respect to which either (A) its annual pre-tax income exceeds
$15,000,000 for the most recently ended fiscal year for which audited financial
statements are available or (B) its total assets at the end of the most recently
completed fiscal year for which audited financial statements are available are
greater than $15,000,000; provided that (x) if the aggregate pre-tax income of
all Foreign Subsidiaries and Foreign Subsidiary Holdcos that are not Material
Foreign Subsidiaries (but excluding the Excluded Foreign Subsidiaries for
purposes of this calculation) exceeds $30,000,000 for the most recently ended
fiscal year for which audited financial statements are available or (y) the
aggregate

 

23



--------------------------------------------------------------------------------

total assets of all Foreign Subsidiaries and Foreign Subsidiary Holdcos that are
not Material Foreign Subsidiaries (but excluding the Excluded Foreign
Subsidiaries for purposes of this calculation) at the end of the most recently
completed fiscal year for which audited financial statements are available
exceeds $50,000,000, then, in each case, the Parent Borrower shall within 10
Business Days of the receipt of such audited financial statements designate
sufficient Foreign Subsidiaries and/or Foreign Subsidiary Holdcos, in each case,
other than Excluded Foreign Subsidiaries, as “Material Foreign Subsidiaries” to
eliminate such excess, and such designated Foreign Subsidiaries and/or Foreign
Subsidiary Holdcos, as applicable, shall for all purposes of this Agreement
constitute Material Foreign Subsidiaries until such time as such designation is
no longer necessary for purposes of applying this proviso.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or to the extent regulated as such in
or under any applicable Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Multicurrency Revolving Credit Commitment”: as to any Lender, the obligation of
such Lender, if any, to make Multicurrency Revolving Credit Loans in an
aggregate principal amount not to exceed the amount set forth under the heading
“Multicurrency Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The Dollar Equivalent of the original amount of the Total
Multicurrency Revolving Credit Commitments is $100,000,000.

“Multicurrency Revolving Credit Facility”: the Multicurrency Revolving Credit
Commitments and the extensions of credit made thereunder.

“Multicurrency Revolving Credit Lender”: each Lender that has a Multicurrency
Revolving Credit Commitment or that has made a Multicurrency Revolving Credit
Loan.

“Multicurrency Revolving Credit Loans”: revolving credit loans denominated in
Dollars or an Optional Currency made in respect of the Multicurrency Revolving
Credit Commitments.

“Multicurrency Revolving Credit Percentage”: as to any Multicurrency Revolving
Credit Lender at any time, the percentage which such Lender’s Multicurrency
Revolving Credit Commitment then constitutes of the Total Multicurrency
Revolving Credit Commitments (or, at any time after the Multicurrency Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Multicurrency Revolving Extensions
of Credit then outstanding constitutes of the aggregate principal amount of the
Total Multicurrency Revolving Extensions of Credit then outstanding).
Notwithstanding the foregoing, when a Defaulting Lender shall exist (i) in the
case of Section 2.27, Multicurrency Revolving Credit Percentages shall be
determined without regard to any Defaulting Lender’s Multicurrency Revolving
Credit Commitment and (ii) in the case of the defined term “Multicurrency
Revolving Extensions of Credit” (other than as used in Section 2.27(c)) and
Section 2.4(a), Multicurrency Revolving Credit Percentages shall be adjusted to
give effect to any reallocation effected pursuant to Section 2.27(c).

“Multicurrency Revolving Extensions of Credit”: as to any Multicurrency
Revolving Credit Lender at any time, an amount equal to the aggregate principal
amount of all Multicurrency Revolving Credit Loans made by such Lender then
outstanding.

 

24



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Parent Borrower and its Subsidiaries
in the form of cash and Cash Equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received) of such Asset Sale or Recovery Event, net of attorneys’ fees,
accountants’ fees, investment banking fees, brokerage fees, amounts required to
be applied to the repayment of Indebtedness (including principal, premium,
penalty and interest) secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document), other customary fees and expenses
incurred in connection therewith (including costs incurred in obtaining any
proceeds from a Recovery Event), any payments required to be made by law, rule
or regulation to a third party in connection therewith, any reserves established
in accordance with GAAP (provided such reserved amounts shall be Net Cash
Proceeds to the extent and at the time of reversal of any reserve to the extent
not applied), any reserves for indemnification (provided such reserved amounts
shall be Net Cash Proceeds to the extent and at the time of reversal of any
reserve to the extent not applied) and taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
incurred in connection therewith and after giving effect to the application of
any Indebtedness being repaid (including principal, premium, penalty and
interest).

“New Lender”: as defined in Section 2.28(b).

“New Lender Supplement”: as defined in Section 2.28(b).

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Notes”: collectively, any promissory note evidencing Loans.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement (other than for purposes of calculating the Alternate
Base Rate).

 

25



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of each Borrower to the Administrative Agent or to any Lender (or,
in the case of Swap Agreements, any affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, any Swap Agreement
entered into with any Lender or any affiliate of any Lender or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by any
Borrower pursuant hereto) or otherwise.

“OID”: as defined in Section 2.28(a).

“Optional Currency”: euros and Sterling.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, additions to tax or penalties applicable thereto.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Eurocurrency Rate”: with respect to any amount denominated in an
Optional Currency, the rate of interest per annum at which overnight deposits in
the applicable Optional Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan Chase Bank, N.A. in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parent Borrower”: as defined in the preamble hereto.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“Participating Member State”: means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PATRIOT Act”: the “Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001”, Title III of
Pub. L. 107-56, signed into law on October 26, 2001.

 

26



--------------------------------------------------------------------------------

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) relating to common stock of the
Parent Borrower (or other securities or property following a merger event or
other change of the common stock of the Parent Borrower) entered into by the
Parent Borrower in connection with the issuance of any Permitted Unsecured
Indebtedness; provided that the amount paid by the Parent Borrower to any
counterparty in connection with the execution and delivery of such Permitted
Bond Hedge Transaction, less the proceeds received by the Parent Borrower in
connection with the execution and delivery of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by the Parent Borrower
from the sale of such Permitted Unsecured Indebtedness.

“Permitted Business Acquisition”: any acquisition of all or substantially all
the assets of, shares or other equity interests in, or intellectual property,
distribution, co-marketing or other co-promotion or other similar rights with
respect to, a Person or division or line of business of a Person (or any
subsequent investment made in a previously acquired Permitted Business
Acquisition) if immediately after giving effect thereto: (a) no Default or Event
of Default shall have occurred and be continuing or would result therefrom (or,
with respect to the Filtration Acquisition, no Event of Default under clause
(a) or clause (f) of Article VIII shall have occurred and be continuing),
(b) all transactions related thereto shall be consummated in accordance with
applicable laws in all material respects, (c) any acquired or newly formed
corporation, partnership, association or other business entity shall be a
Subsidiary and all actions required to be taken, if any, with respect to such
acquired or newly formed Subsidiary under Section 6.9 shall have been taken and
(d)(i) the Consolidated Senior Secured Leverage Ratio of the Parent Borrower and
its Subsidiaries, computed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available as if such acquisition and related
financings or other transactions (without regard to the making of any earn-out
payments) had occurred on the first day of the relevant period for testing such
compliance, is no greater than the Consolidated Senior Secured Leverage Ratio
that is 0.25x lower than the Consolidated Senior Secured Leverage Ratio in
effect for such fiscal quarter under Section 7.1(a) (or, in the case of the
Filtration Acquisition, at the election of the Parent Borrower, the Consolidated
Senior Secured Leverage Ratio of the Parent Borrower and its Subsidiaries,
computed on a pro forma basis as at the last day of the most recently ended
fiscal quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as of the date of execution of the Filtration
Acquisition Agreement as if the Filtration Acquisition and related financings or
other transactions (without regard to the making of any earn-out payments) had
occurred on the first day of the relevant period for testing such compliance, is
no greater than 4.00 to 1.00) and, if the amount of such investment or series of
related investments exceeds $100,000,000 (without regard to the making of any
earn-out payments), then the Parent Borrower shall have delivered to the
Administrative Agent an officers’ certificate to such effect, together with all
relevant financial information for such Subsidiary or assets, and (ii) any
acquired or newly formed Subsidiary shall not be liable for any Indebtedness
(except for Indebtedness permitted by Section 7.2).

“Permitted Subordinated Indebtedness”: any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) no part of the principal of which is
stated to be payable or is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or other mandatory
payment) prior to the final maturity date of the Term Loans then outstanding or,
if later, the Revolving Credit Termination Date, (b) the payment of the
principal of which is subordinated to the prior payment in full of the
Obligations, on terms and

 

27



--------------------------------------------------------------------------------

conditions no less favorable as a whole to the Lenders than those contained in
the Convertible Senior Subordinated Debentures Indenture or otherwise on terms
and conditions reasonably satisfactory to the Required Lenders and (c) (i)
otherwise containing terms, covenants and conditions reasonably satisfactory in
form and substance to the Required Lenders or (ii) otherwise containing terms,
covenants and conditions no less favorable as a whole to the Lenders than those
contained in the Convertible Senior Subordinated Debentures Indenture, other
than the rate of interest on any such Indebtedness, which shall be determined
based on market conditions at the time of incurrence thereof for comparable
instruments of like kind and structure.

“Permitted Unsecured Indebtedness”: any unsecured Indebtedness of the Parent
Borrower or any Subsidiary Guarantor (a) other than with respect to the
Filtration Bridge Facility, no part of the principal of which is stated to be
payable or is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or other mandatory payment) prior to
the final maturity date of the Term Loans then outstanding or, if later, the
Revolving Credit Termination Date (provided, however, that, if the Parent
Borrower or any Subsidiary Guarantor has the right to elect to pay, or elects to
pay, the principal amount of any such unsecured Indebtedness in cash upon a
holder’s exercise of its conversion or exchange right under such unsecured
Indebtedness, such right or payment is not limited by this clause (a)), (b)
which shall not have any financial maintenance covenants, (c) [reserved], (d)
which shall not have events of default that are materially more favorable to the
holders of such Indebtedness than the events of default set forth in this
Agreement and (e) which shall have covenants that, in the reasonable judgment of
the Parent Borrower, are generally customary for similarly situated issuers in
capital markets transactions at the time of issuance or similarly situated
borrowers in loan transactions at the time of incurrence, as applicable.

“Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) relating to the Parent
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Parent Borrower) and/or cash
(in an amount determined by reference to the price of such common stock) entered
into by the Parent Borrower substantially concurrently with any entry into by
the Parent Borrower of a Permitted Bond Hedge Transaction.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to ERISA and in respect of which the
Parent Borrower or a Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Pledge Eligible Foreign Subsidiary (65%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which the pledge of 65%
of the Capital Stock of such Subsidiary as Collateral should not, in the good
faith judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.

 

28



--------------------------------------------------------------------------------

“Pledge Eligible Foreign Subsidiary (100%)”: any Foreign Subsidiary or Foreign
Subsidiary Holdco (i) the Capital Stock of which is directly owned by the Parent
Borrower or a Domestic Subsidiary and (ii) in respect of which (a) the pledge of
all of the Capital Stock of such Subsidiary as Collateral and (b) the
guaranteeing by such Subsidiary of the Obligations should not, in the good faith
judgment of the Parent Borrower, result in adverse tax consequences to the
Parent Borrower or any of its Subsidiaries.

“Post-Acquisition Period”: with respect to any Material Acquisition, the period
beginning on the date such transaction is consummated and ending on the date
that is twelve months after the date on which such transaction is consummated.

“Previous Credit Agreement”: as defined in the recitals hereto.

“Pricing Grid”: the table set forth below:

 

Consolidated Senior Secured Leverage Ratio

  

Applicable Margin
for Tranche A
Term Loans and
Revolving Credit
Loans that are
Eurocurrency
Loans

   

Applicable Margin
for Tranche A
Term Loans and
Revolving Credit
Loans that are
ABR Loans

   

Commitment
Fee Rate

 

Greater than or equal to 4.00

     2.25 %      1.25 %      0.40 % 

Less than 4.00 but greater than or equal to 3.50

     2.00 %      1.00 %      0.35 % 

Less than 3.50 but greater than or equal to 3.00

     1.875 %      0.875 %      0.30 % 

Less than 3.00 but greater than or equal to 2.50

     1.75 %      0.75 %      0.25 % 

Less than 2.50 but greater than or equal to 2.00

     1.50 %      0.50 %      0.225 % 

Less than 2.00 but greater than or equal to 1.50

     1.25 %      0.25 %      0.20 % 

Less than 1.50

     1.125 %      0.125 %      0.175 % 

Changes in the Applicable Margin with respect to Revolving Credit Loans, Tranche
A Term Loans or in the Commitment Fee Rate resulting from changes in the
Consolidated Senior Secured Leverage Ratio shall become effective on the date
(the “Adjustment Date”) on which financial statements are delivered to the
Lenders pursuant to Section 6.1 (but in any event not later than the 45th day
after the end of each of the first three quarterly periods of each fiscal year
or the 90th day after the end of each fiscal year, as the case may be) and shall
remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified above, then, until such financial statements
are delivered, the Consolidated Senior Secured Leverage Ratio as at the end of
the fiscal period that would have been covered thereby shall for the purposes of
this definition be deemed to be greater than 4.00 to 1.00. In addition, at all
times while an Event of Default shall have occurred and be continuing, the
Consolidated Senior Secured Leverage Ratio shall for the purposes of this
definition be deemed to be greater than 4.00 to 1.00. Each determination of the
Consolidated Senior Secured Leverage Ratio pursuant to this definition shall be
made with respect to the period of four consecutive fiscal quarters of the
Parent Borrower and its Subsidiaries ending at the end of the period covered by
the relevant financial statements.

 

29



--------------------------------------------------------------------------------

“Prime Rate”: the rate of interest per annum publicly last quoted by The Wall
Street Journal in the U.S. as the prime rate in effect or, if The Wall Street
Journal ceases to quote such rate, the highest per annum interest rate published
by the Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Forma Adjustment”: with respect to any Material Acquisition, the pro forma
increase or decrease (for the avoidance of doubt, net of any such increase or
decrease realized) in Consolidated EBITDA certified by a Responsible Officer as
having been determined in good faith to be reasonably anticipated to be
realizable within the Post-Acquisition Period as a result of (a) actions taken
or expected to be taken during the Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings,
reductions or synergies or (b) any additional costs incurred during the
Post-Acquisition Period to achieve such cost savings, reductions or synergies;
provided that, so long as such actions are taken or expected to be taken prior
to or during such Post-Acquisition Period or such costs are incurred prior to or
during such Post-Acquisition Period, as applicable, the cost savings, reductions
or synergies related to such actions or such additional costs, as applicable,
may be assumed, for purposes of determining such pro forma increase or decrease
to such Consolidated EBITDA, to be realizable, or in the case of additional
costs, to be incurred, during the entirety of the applicable period of four
consecutive fiscal quarters; provided, further, that any such pro forma increase
or decrease to Consolidated EBITDA shall be without duplication for cost
savings, synergies or additional costs already included in Consolidated EBITDA
for the applicable period of four consecutive fiscal quarters.

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quotation Day”: in respect of the determination of the Adjusted Eurocurrency
Rate for any Interest Period for Eurocurrency Loans in Dollars or any Optional
Currency, the day on which quotations would ordinarily be given by prime banks
in the London interbank market for deposits in such currency for delivery on the
first day of such Interest Period for such Interest Period; provided that, if
quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates. On the date hereof,
the Quotation Day in respect of any Interest Period (i) for Dollars or euros is
customarily the day which is two Business Days prior to the first day of such
Interest Period and (ii) for Sterling is customarily the day which is the first
day of such Interest Period.

 

30



--------------------------------------------------------------------------------

“Reaffirmation Agreement”: a reaffirmation agreement substantially in the form
of Exhibit A-2 attached hereto.

“Receivables Transfer Program”: a program under which the Parent Borrower or any
of its Subsidiaries sell, transfer, encumber or otherwise dispose of accounts
receivable or related ancillary rights or assets, or interests therein, without
recourse (except for customary representations and customary non-credit dilution
provisions) other than with respect to the Parent Borrower’s or such
Subsidiary’s retained interest in such accounts receivable or related ancillary
rights or assets, such program to have substantially the terms and conditions
provided to the Administrative Agent prior to the Closing Date, as such terms
and conditions may be amended, supplemented or otherwise modified from time to
time.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Subsidiaries (excluding, for the avoidance of
doubt, the proceeds of business interruption insurance for lost revenues).

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Parent Borrower or any of its
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the delivery of a Reinvestment
Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Subsidiary) in good faith
intends to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to restore, rebuild, repair, construct, improve,
maintain, upgrade, develop, replace or otherwise acquire assets (other than
inventory acquired in the ordinary course of business) useful in its business;
it being understood that (a) the Parent Borrower may elect by such notice to
reinvest proceeds attributable to any such Asset Sale or Recover Event prior to
receipt of such Net Cash Proceeds and (b) upon such receipt, such Net Cash
Proceeds shall be deemed reinvested so long as such reinvestment has been
consummated.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, maintain, upgrade, develop, replace or otherwise acquire
assets useful in the Parent Borrower’s or any Subsidiary’s business (other than
any amount expended to acquire inventory in the ordinary course of business) or
to make Permitted Business Acquisitions or other Investments (other than
Investments constituting the acquisition inventory in the ordinary course of
business) permitted pursuant to clause (j), (k) or (l) of Section 7.8.

 

31



--------------------------------------------------------------------------------

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Parent Borrower or any Subsidiary shall have entered into a legally
binding commitment within twelve months after such Reinvestment Event to
restore, rebuild, repair, construct, improve, maintain, upgrade, develop,
replace or otherwise acquire assets (other than inventory acquired in the
ordinary course of business) useful in the Parent Borrower’s or such
Subsidiary’s business or to make Permitted Business Acquisitions or other
Investments (other than Investments constituting the acquisition inventory in
the ordinary course of business) permitted pursuant to clause (j), (k) or (l) of
Section 7.8 with the applicable Reinvestment Deferred Amount, the date occurring
18 months after such Reinvestment Event) and (b) the date on which the Parent
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Parent Borrower’s or any Subsidiary’s business with
all or any portion of the relevant Reinvestment Deferred Amount.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: the holders of more than 50% of the sum of (i) the aggregate
principal amount of the Term Loans then outstanding, (ii) the Total Delayed Draw
Term Loan Commitments then in effect, (iii) the Total Multicurrency Revolving
Credit Commitments or, if the Multicurrency Revolving Credit Commitments have
been terminated, the Total Multicurrency Revolving Extensions of Credit and
(iv) the Total USD Revolving Credit Commitments or, if the USD Revolving Credit
Commitments have been terminated, the Total USD Revolving Extensions of Credit.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

“Reset Date”: as defined in Section 1.3(a).

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller or general counsel (or other officer satisfactory
to the Lenders) of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller (or other
officer satisfactory to the Lenders) of the Parent Borrower.

“Revolving Credit Commitments”: the USD Revolving Credit Commitments and the
Multicurrency Facility Revolving Credit Commitments, as applicable.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: each of the USD Revolving Credit Facility and the
Multicurrency Revolving Credit Facility, as applicable.

 

32



--------------------------------------------------------------------------------

“Revolving Credit Lender”: each of the USD Revolving Credit Lenders and each of
the Multicurrency Revolving Credit Lenders, as applicable.

“Revolving Credit Loans”: the USD Revolving Credit Loans and the Multicurrency
Revolving Credit Loans, as applicable.

“Revolving Credit Termination Date”: the earlier of (a) the fifth anniversary of
the Closing Date and (b) the date that is 91 days prior to the earliest
scheduled maturity date of the Convertible Notes if, as of such date, more than
$150,000,000 in aggregate principal amount of the Convertible Notes (or any
refinancing thereof) remains outstanding with a maturity date earlier than 91
days after the date set forth in clause (a) above, as such date may be extended
in accordance with Section 10.1; provided, however, in each case, if such date
is not a Business Day, the Revolving Credit Termination Date shall be the
immediately succeeding (or in the case of clause (b) above, the immediately
preceding) Business Day.

“Revolving Extensions of Credit”: the USD Revolving Extensions of Credit or the
Multicurrency Revolving Extensions of Credit, as applicable.

“Sanctioned Country”: at any time, a country, region or territory that is itself
the target of any Sanctions (at the time of this Agreement, Cuba, Iran, North
Korea, Syria and the Crimea region of Ukraine).

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or any European Union member
state or Her Majesty’s Treasury of the United Kingdom (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate”: the EURIBOR Screen Rate and the LIBOR Screen Rate, collectively
and individually, as the context may require.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Seller”: Filtration Group FGC LLC, a Delaware limited liability company.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

33



--------------------------------------------------------------------------------

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

“Specified Acquisition Agreement Representations”: such of the representations
made by and on behalf of the Seller or in respect of the Acquired Companies in
the Filtration Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Parent Borrower has the right (taking
into account any applicable cure provisions set forth in the Filtration
Acquisition Agreement) to terminate (or decline to consummate) its obligations
under the Filtration Acquisition Agreement as a result of a breach of such
representations in the Filtration Acquisition Agreement, in each case, in
accordance with the terms thereof.

“Specified Representations”: those representations and warranties in
Section 4.3(a) (solely with respect to the Loan Parties), Section 4.4 (other
than the third sentence thereof), the first sentence of Section 4.5 (solely with
respect to the execution, delivery and performance of the Loan Documents not
violating the organizational documents of the Loan Parties), the first sentence
of Section 4.11, the first sentence of Section 4.14, Section 4.19 (solely as it
relates to the creation, validity and perfection of the security interests in
the Collateral), Section 4.20 (solely as it relates to Indebtedness and
obligations outstanding on the date of such representation and warranty and the
incurrence of Indebtedness and obligations on the date of such representation
and warranty) and the last sentence of Section 4.21.

“Specified Time”: with respect to any Borrowing of Eurocurrency Loans, 11:00
a.m., London time.

“Statutory Reserves”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
Eurocurrency Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those reserves imposed pursuant to Regulation D. Eurocurrency Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any comparable regulation. Statutory Reserves shall be adjusted automatically
on and as of the effective date of any change in any reserve percentage.

“Sterling” or “£”: the lawful currency of the United Kingdom.

 

34



--------------------------------------------------------------------------------

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

“Subsidiary Guarantor”: (a) each Material Domestic Subsidiary and (b) each
Material Foreign Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%).

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement”: (i) any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, (ii) any Permitted Bond Hedge Transaction
and (iii) any Permitted Warrant Transaction; provided that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $15,000,000.

“Swingline Exposure”: as to any USD Revolving Credit Lender at any time, an
amount equal to the sum of (a) such USD Revolving Credit Lender’s USD Revolving
Credit Percentage of the aggregate principal amount of Swingline Loans then
outstanding other than any Swingline Loans made by such USD Revolving Credit
Lender in its capacity as the Swingline Lender and (b) if such USD Revolving
Credit Lender shall be the Swingline Lender, the aggregate principal amount of
all Swingline Loans made by such USD Revolving Credit Lender outstanding at such
time (to the extent that the other USD Revolving Credit Lenders shall not have
funded their participations in such Swingline Loans); provided that, in the case
of Sections 2.4(a) and 2.6(a) when a Defaulting Lender shall exist, the
Swingline Exposure of any USD Revolving Credit Lender shall be adjusted to give
effect to any reallocation effected pursuant to Section 2.27.

“Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Target Operating Day”: any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer System (or any
successor settlement system) is not operating (as reasonably determined by the
Administrative Agent).

 

35



--------------------------------------------------------------------------------

“Term Loan Facility”: each of the Tranche A Term Loan Facility, any Incremental
Term Loan Facility and the Delayed Draw Term Loan Facility.

“Term Loan Lenders”: collectively, the Tranche A Term Loan Lenders, the
Incremental Term Loan Lenders and the Delayed Draw Term Loan Lenders.

“Term Loan Maturity Date”: the earlier of (a) the fifth anniversary of the
Closing Date and (b) the date that is 91 days prior to the earliest scheduled
maturity date of the Convertible Notes if, as of such date, more than
$150,000,000 in aggregate principal amount of the Convertible Notes (or any
refinancing thereof) remains outstanding with a maturity date earlier than 91
days after the date set forth in clause (a) above; provided, however, in each
case, if such date is not a Business Day, the Term Loan Maturity Date shall be
the immediately succeeding (or in the case of clause (b) above, the immediately
preceding) Business Day.

“Term Loans”: collectively, the Tranche A Term Loans, any Incremental Term Loans
and the Delayed Draw Term Loans.

“Total Delayed Draw Term Loan Commitments”: at any time, the aggregate amount of
the Delayed Draw Term Loan Commitments at such time.

“Total Multicurrency Revolving Credit Commitments”: at any time, the aggregate
amount of the Multicurrency Revolving Credit Commitments at such time.

“Total Multicurrency Revolving Extensions of Credit”: at any time, the aggregate
amount of the Multicurrency Revolving Extensions of Credit (including the Dollar
Equivalent of the Multicurrency Revolving Extensions of Credit denominated in
Optional Currencies) of the Multicurrency Revolving Credit Lenders at such time.

“Total Revolving Credit Commitments”: the Total Multicurrency Revolving Credit
Commitments or the Total USD Revolving Credit Commitments, as applicable.

“Total USD Revolving Credit Commitments”: at any time, the aggregate amount of
the USD Revolving Credit Commitments at such time.

“Total USD Revolving Extensions of Credit”: at any time, the aggregate amount of
the USD Revolving Extensions of Credit of the USD Revolving Credit Lenders at
such time.

“Tranche A Term Loan”: as defined in Section 2.1(a); provided that, from and
after the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans
shall be considered Tranche A Term Loans.

“Tranche A Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Parent Borrower hereunder
in a principal amount equal to the amount set forth under the heading “Tranche A
Term Loan Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto.
The aggregate amount of Tranche A Term Loan Commitments as of the Closing Date
is $150,000,000.

 

36



--------------------------------------------------------------------------------

“Tranche A Term Loan Facility”: the Tranche A Term Loan Commitments and the
Tranche A Term Loans made thereunder (it being understood that, from and after
the funding of the Delayed Draw Term Loans, the Delayed Draw Term Loans shall be
considered to be a part of the Tranche A Term Loan Facility).

“Tranche A Term Loan Lender”: each Lender that has a Tranche A Term Loan
Commitment or that is the holder of a Tranche A Term Loan.

“Tranche A Term Loan Percentage”: as to any Tranche A Term Loan Lender at any
time, the percentage that such Lender’s Tranche A Term Loan Commitment then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage that the aggregate principal amount of
such Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

“Transactions”: collectively, (a) the Filtration Acquisition, (b) the execution,
delivery and performance by the Parent Borrower, the other Loan Parties and the
Foreign Subsidiary Borrowers of this Agreement, the borrowing of Loans hereunder
and the use of proceeds thereof, (c) the incurrence of loans under the
Filtration Bridge Facility (or any refinancing thereof) and/or the Convertible
Notes and the use of the proceeds thereof and (d) the payment of the fees and
expenses incurred by the Parent Borrower and its Subsidiaries in connection with
the transactions described in the foregoing clauses (a), (b) and (c).

“Transferee”: as defined in Section 10.16.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, as the
same may be amended from time to time.

“United States”: the United States of America.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(d).

“USD Revolving Credit Commitment”: as to any Lender, the obligation of such
Lender, if any, to make USD Revolving Credit Loans and participate in Swingline
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “USD Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1.1A or in the Assignment and Assumption
pursuant to which such Revolving Credit Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof. The original
amount of the Total USD Revolving Credit Commitments is $485,000,000.

“USD Revolving Credit Facility”: the USD Revolving Credit Commitments and the
extensions of credit made thereunder.

“USD Revolving Credit Lender”: each Lender that has a USD Revolving Credit
Commitment or that has made a USD Revolving Credit Loan.

“USD Revolving Credit Loans”: revolving credit loans denominated in Dollars made
in respect of the USD Revolving Credit Commitments.

 

37



--------------------------------------------------------------------------------

“USD Revolving Credit Percentage”: as to any USD Revolving Credit Lender at any
time, the percentage which such Lender’s USD Revolving Credit Commitment then
constitutes of the Total USD Revolving Credit Commitments (or, at any time after
the USD Revolving Credit Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s USD Revolving
Extensions of Credit then outstanding constitutes of the aggregate principal
amount of the Total USD Revolving Extensions of Credit then outstanding).
Notwithstanding the foregoing, when a Defaulting Lender shall exist (i) in the
case of Section 2.27, USD Revolving Credit Percentages shall be determined
without regard to any Defaulting Lender’s USD Revolving Credit Commitment and
(ii) in the case of the defined term “USD Revolving Extensions of Credit” (other
than as used in Section 2.27(c)) and Section 2.4(a), USD Revolving Credit
Percentages shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.27(c).

“USD Revolving Extensions of Credit”: as to any USD Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all USD Revolving Credit Loans made by such Lender then outstanding, (b) such
Lender’s USD Revolving Credit Percentage of the L/C Obligations then outstanding
and (c) such Lender’s USD Revolving Credit Percentage of the aggregate principal
amount of Swingline Loans then outstanding.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Foreign Subsidiary”: any Foreign Subsidiary that is a Wholly-Owned
Subsidiary.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (i) a nominal number of shares held by foreign
nationals to the extent required by local law or (ii) directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Parent Borrower and its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP (provided that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification having a similar
result or effect) to value any Indebtedness or other liabilities of the Parent
Borrower or any Subsidiary at

 

38



--------------------------------------------------------------------------------

“fair value”, as defined therein and (ii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof).

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)    References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(f)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

SECTION 1.3 Exchange Rates. (a) Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Optional Currency in which a Revolving
Extension of Credit is then outstanding or will be outstanding, after giving
effect to any submitted borrowing notices or Applications, and (ii) give notice
thereof to the Parent Borrower. The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant
Calculation Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

(b)    Not later than 2:00 P.M., Local Time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of Revolving
Extensions of Credit in Optional Currencies on such date (after giving effect to
any Revolving Credit Loans or Letters of Credit to be made or issued in
connection with such determination), and (ii) notify the Parent Borrower of such
determination.

SECTION 1.4 Interest Rates; LIBOR Notification.The interest rate on Eurocurrency
Loans is determined by reference to the Eurocurrency Rate, which, with respect
to Loans in any currency other than euros, is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurocurrency Loans
denominated in any currency other than euros. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in
Section 2.17(b) of this Agreement, such Section 2.17(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Parent Borrower, pursuant to Section 2.17, in advance of any change
to the reference rate upon which the interest rate on Eurocurrency Loans is
based. However, the Administrative Agent does not warrant or

 

39



--------------------------------------------------------------------------------

accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Eurocurrency Rate”
or with respect to any alternative or successor rate thereto, or replacement
rate thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.17(b), will be
similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or, with respect to Loans denominated in any currency other
than euros, have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

ARTICLE II. AMOUNT AND TERMS OF COMMITMENTS

SECTION 2.1 Term Loan Commitments. (a) Subject to the terms and conditions
hereof, each Tranche A Term Loan Lender severally agrees to make a single term
loan (a “Tranche A Term Loan”) to the Parent Borrower in Dollars on the Closing
Date in an amount equal to the amount of the Tranche A Term Loan Commitment of
such Lender.

(b)    Subject to the terms and conditions hereof, each Delayed Draw Term Loan
Lender severally agrees to make a single term loan (a “Delayed Draw Term Loan”)
to the Parent Borrower in Dollars no later than the Delayed Draw Term Loan
Commitment Termination Date in an amount equal to the amount of the Delayed Draw
Term Loan Commitment of such Lender. The Delayed Draw Term Loans shall be
fungible with the Tranche A Term Loans and after the funding thereof shall be
treated as Tranche A Term Loans for all purposes of this Agreement.

(c)    The Term Loans may from time to time be Eurocurrency Loans or ABR Loans,
as determined by the Parent Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.

SECTION 2.2 Procedure for Term Loan Borrowing. (a) In the case of a borrowing of
Tranche A Term Loans, the Parent Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
(i) prior to 12:00 Noon, New York City time, three Business Days prior to the
Closing Date, in the case of Eurocurrency Loans or (ii) prior to 12:00 Noon, New
York City time, one Business Day prior to the Closing Date, in the case of ABR
Loans) requesting that the Tranche A Term Loan Lenders make the Tranche A Term
Loans on the Closing Date and specifying the amount to be borrowed. Upon receipt
of such notice the Administrative Agent shall promptly notify each Tranche A
Term Loan Lender thereof. On the Closing Date, all Existing Term Loans shall be
deemed repaid (including for purposes of Section 2.21 of the Previous Credit
Agreement) and such portion thereof that were ABR Loans shall be reborrowed as
Tranche A Term Loans that are ABR Loans by the Parent Borrower and such portion
thereof that were Eurocurrency Loans shall be reborrowed as Tranche A Term Loans
that are Eurocurrency Loans by the Parent Borrower. Not later than 12:00 Noon,
New York City time, on the Closing Date, each Tranche A Term Loan Lender shall
advance funds to the Administrative Agent as shall be required to (x) repay the
Existing Term Loans of the Existing Term Loan Lenders (1) that are not Lenders
as of the Closing Date or (2) whose Tranche A Term Loan Commitments are less
than their respective outstanding Existing Term Loans as of the Closing Date and
(y) make new Tranche A Term Loans in an amount equal to the balance of the
Tranche A Term Loan Commitment held by such Lender such that each Term Loan
Lender’s share of outstanding Term Loans on the Closing Date is equal to its
Tranche A Term Loan Percentage (after giving effect to the Closing Date). The
Administrative Agent shall make available to the Parent Borrower the aggregate
of the amounts made available to the Administrative Agent by the Tranche A Term
Loan Lenders pursuant to clause (y) of the preceding sentence by promptly
remitting in immediately available funds the amounts so received to the account
of the Parent Borrower specified by the Parent Borrower in the applicable
irrevocable notice specified above.

 

40



--------------------------------------------------------------------------------

(b)     In the case of a borrowing of Delayed Draw Term Loans, the Parent
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent (i) prior to 12:00 Noon, New York
City time, three Business Days prior to the Filtration Acquisition Closing Date,
in the case of Eurocurrency Loans or (ii) prior to 12:00 Noon, New York City
time, one Business Day prior to the Filtration Acquisition Closing Date, in the
case of ABR Loans) requesting that the Delayed Draw Term Loan Lenders make the
Delayed Draw Term Loans on the Filtration Acquisition Closing Date and
specifying the amount to be borrowed. Upon receipt of such notice the
Administrative Agent shall promptly notify each Delayed Draw Term Loan Lender
thereof. Not later than 10:00 a.m., New York City time, on the Filtration
Acquisition Closing Date each Delayed Draw Term Loan Lender shall make available
to the Administrative Agent at the applicable Funding Office by wire transfer an
amount in immediately available funds equal to the Delayed Draw Term Loans to be
made by such Lender. The Administrative Agent shall make available to the Parent
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Delayed Draw Term Loan Lenders in immediately available funds by promptly
remitting the amounts so received to the account of the Parent Borrower
specified by the Parent Borrower in the applicable irrevocable notice specified
above.

SECTION 2.3 Repayment of Term Loans. (a) Subject to Sections 2.8(a), the
principal amount of each Tranche A Term Loan of each Tranche A Term Loan Lender
shall mature in consecutive quarterly installments, each of which shall be in an
amount equal to each Lender’s Tranche A Term Loan Percentage multiplied by the
amount set forth below opposite such installment date (after giving effect to
any reduction in such amount resulting from the application of prepayments made
pursuant to Section 2.11 or 2.12):

 

Date

  

Installment Amount

June 30, 2019

   $3,312,500

September 30, 2019

   $3,312,500

December 31, 2019

   $3,312,500

March 31, 2020

   $3,312,500

June 30, 2020

   $3,312,500

September 30, 2020

   $3,312,500

December 31, 2020

   $3,312,500

March 31, 2021

   $3,312,500

June 30, 2021

   $4,968,750

September 30, 2021

   $4,968,750

December 31, 2021

   $4,968,750

March 31, 2022

   $4,968,750

June 30, 2022

   $6,625,000

September 30, 2022

   $6,625,000

December 31, 2022

   $6,625,000

March 31, 2023

   $6,625,000

June 30, 2023

   $6,625,000

September 30, 2023

   $6,625,000

December 31, 2023

   $6,625,000

Term Loan Maturity Date

   All amounts outstanding in respect of
Tranche A Term Loans

 

41



--------------------------------------------------------------------------------

; provided that if no Delayed Draw Term Loans have been borrowed on or prior to
the Delayed Draw Term Loan Commitment Termination Date, the table above shall be
replaced with the following table:

 

Date

  

Installment Amount

June 30, 2019

   $1,875,000

September 30, 2019

   $1,875,000

December 31, 2019

   $1,875,000

March 31, 2020

   $1,875,000

June 30, 2020

   $1,875,000

September 30, 2020

   $1,875,000

December 31, 2020

   $1,875,000

March 31, 2021

   $1,875,000

June 30, 2021

   $2,812,500

September 30, 2021

   $2,812,500

December 31, 2021

   $2,812,500

March 31, 2022

   $2,812,500

June 30, 2022

   $3,750,000

September 30, 2022

   $3,750,000

December 31, 2022

   $3,750,000

March 31, 2023

   $3,750,000

June 30, 2023

   $3,750,000

September 30, 2023

   $3,750,000

December 31, 2023

   $3,750,000

Term Loan Maturity Date

   All amounts outstanding in respect of
Tranche A Term Loans

(b)    The Incremental Term Loans of each Incremental Term Loan Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Increased Facility Activation Notice pursuant to
which such Incremental Term Loans were made.

SECTION 2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each USD Revolving Credit Lender severally agrees to make USD
Revolving Credit Loans to the Parent Borrower or any Foreign Subsidiary Borrower
from time to time during the Revolving Credit Commitment Period in an aggregate
principal amount at any one time outstanding which, when added (after giving
effect to any application of proceeds of such USD Revolving Credit Loans
pursuant to Section 2.6) to the sum of (i) such Lender’s USD Revolving Credit
Percentage of the L/C Obligations then outstanding and (ii) such Lender’s
Swingline Exposure then outstanding, does not exceed the amount of such Lender’s
USD Revolving Credit Commitment.

(b)    Subject to the terms and conditions hereof, each Multicurrency Revolving
Credit Lender severally agrees to make Multicurrency Revolving Credit Loans to
the Parent Borrower or any Foreign Subsidiary Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount
(including the Dollar Equivalent of any such Multicurrency Revolving Credit
Loans denominated in an Optional Currency) at any one time outstanding which
does not exceed the amount of such Lender’s Multicurrency Revolving Credit
Commitment.

(c)    Notwithstanding the foregoing, the aggregate principal amount of all
Revolving Credit Loans to Foreign Subsidiary Borrowers outstanding at any time
shall not exceed $100,000,000.

(d)    During the Revolving Credit Commitment Period any Borrower may use the
Revolving Credit Commitments by borrowing, prepaying the Revolving Credit Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans in Dollars may from time to time
be Eurocurrency Loans or ABR Loans, as determined by the Parent Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.13;
provided

 

42



--------------------------------------------------------------------------------

that no Revolving Credit Loan shall be made as a Eurocurrency Loan after the day
that is one month prior to the Revolving Credit Termination Date. All Revolving
Credit Loans outstanding under the Previous Credit Agreement on the Closing Date
shall remain outstanding to the Parent Borrower hereunder on the terms set forth
herein. The Multicurrency Revolving Credit Loans denominated in an Optional
Currency must be Eurocurrency Loans.

(e)    The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

SECTION 2.5 Procedure for Revolving Credit Borrowing. The respective Borrower
may borrow under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day; provided that the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent (a) prior to 12:00 Noon, New York City time, three Business
Days prior to the requested Borrowing Date in the case of Eurocurrency Loans;
provided, further, that this period shall be extended to four Business Days in
the case of Multicurrency Revolving Credit Loans denominated in an Optional
Currency, or (b) prior to 10:00 A.M., New York City time, on the requested
Borrowing Date, in the case of ABR Loans), specifying (i) the amount and Type of
Revolving Credit Loans to be borrowed, (ii) the requested Borrowing Date,
(iii) in the case of any Eurocurrency Loan, the currency thereof and the length
of the initial Interest Period therefor and (iv) in the case of a Multicurrency
Revolving Credit Loan denominated in an Optional Currency to a Foreign
Subsidiary Borrower, the name, jurisdiction of organization and location of the
chief executive office of such Foreign Subsidiary Borrower. Each borrowing under
the Revolving Credit Commitments shall be in an amount equal to (x) in the case
of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Credit Commitments under the applicable Revolving Credit
Facility are less than $1,000,000, such lesser amount) and (y) in the case of
Eurocurrency Loans, the equivalent of $5,000,000 or a whole multiple of the
equivalent of $1,000,000 in excess thereof (or comparable amounts of any
relevant Optional Currency, as determined from time to time by the
Administrative Agent); provided that the Swingline Lender may request, on behalf
of the Parent Borrower, borrowings under the Revolving Credit Commitments that
are ABR Loans in other amounts pursuant to Section 2.4. Upon receipt of any such
notice from the Parent Borrower, the Administrative Agent shall promptly notify
each applicable Revolving Credit Lender thereof. Each applicable Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the respective Borrower
at the applicable Funding Office prior to 12:00 Noon, New York City time (or in
the case of Eurocurrency Loans, prior to 12:00 Noon, Local Time), on the
Borrowing Date requested by the Parent Borrower in funds immediately available
to the Administrative Agent. Such borrowing will then be made available to the
respective Borrower by the Administrative Agent crediting the account of the
respective Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Credit
Lenders and in like funds as received by the Administrative Agent. Each Lender,
at its option, may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Parent Borrower or any Foreign
Subsidiary Borrower, as the case may be, to repay such Loan in accordance with
the terms of this Agreement. On the Closing Date, all Existing Revolving Credit
Loans shall be deemed repaid (including for purposes of Section 2.21 of the
Previous Credit Agreement) and such portion thereof that were ABR Loans shall be
reborrowed as USD Revolving Credit Loans that are ABR Loans by the Parent
Borrower and such portion thereof that were Eurocurrency Loans shall be
reborrowed as USD Revolving Credit Loans (or, in the case of any such Existing
Revolving Credit Loans that are denominated in an Optional Currency,
Multicurrency Revolving Credit Loans) that are Eurocurrency Loans by the Parent
Borrower and Revolving Credit Lenders shall advance funds to the Administrative
Agent no later than 12:00 Noon, New York City time, on the Closing Date as shall
be required to repay the Existing Revolving Credit Loans of Existing Revolving
Credit

 

43



--------------------------------------------------------------------------------

Lenders (1) that are not Lenders as of the Closing Date or (2) whose aggregate
Revolving Credit Commitments are less than their respective outstanding Existing
Revolving Credit Loans as of the Closing Date such that each Revolving Credit
Lender’s share of outstanding Revolving Credit Loans on the Closing Date in
respect of any Revolving Credit Facility is equal to its Revolving Credit
Percentage in respect of such Revolving Credit Facility (after giving effect to
the Closing Date).

SECTION 2.6 Swingline Commitment. (a) Subject to the terms and conditions
hereof, from time to time during the Revolving Credit Commitment Period, the
Swingline Lender may at its sole discretion make a portion of the credit
otherwise available to the Parent Borrower under the USD Revolving Credit
Commitments by making swing line loans in Dollars (“Swingline Loans”) to the
Parent Borrower; provided that (i) the sum of (x) the Swingline Exposure of the
Swingline Lender (in its capacity as the Swingline Lender and a USD Revolving
Credit Lender), (y) the aggregate principal amount of outstanding USD Revolving
Credit Loans made by the Swingline Lender (in its capacity as a USD Revolving
Credit Lender) and (z) the L/C Exposure of the Swingline Lender (in its capacity
as a USD Revolving Credit Lender) shall not exceed the USD Revolving Credit
Commitment of the Swingline Lender (in its capacity as a USD Revolving Credit
Lender) then in effect, (ii) the sum of the outstanding Swingline Loans shall
not exceed the Swingline Commitment and (iii) the Parent Borrower shall not
request, and the Swingline Lender shall not make, any Swingline Loan if, after
giving effect to the making of such Swingline Loan, the aggregate amount of the
Available Revolving Credit Commitments in respect of the USD Revolving Credit
Facility would be less than zero. During the Revolving Credit Commitment Period,
the Parent Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the terms and conditions hereof. Swingline
Loans shall be ABR Loans.

(b)    The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Termination Date and the date that is five Business Days after such Swingline
Loan is made; provided that on each date that a USD Revolving Credit Loan is
borrowed, the Parent Borrower shall repay all Swingline Loans then outstanding
and the proceeds of any such USD Revolving Credit Loans shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.

SECTION 2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Parent Borrower desires that the Swingline Lender make a
Swingline Loan, it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Credit
Commitment Period). Each borrowing under the Swingline Commitment shall be in an
amount equal to $500,000 or a whole multiple of $100,000 in excess thereof. Not
later than 3:00 P.M., New York City time, on the Borrowing Date specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the applicable Funding Office an amount in
immediately available funds equal to the amount of the portion (if any) of the
requested Swingline Loan it agreed (in its sole discretion) to fund on such
date. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Parent Borrower on such Borrowing Date by depositing such
proceeds in the account of the Parent Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds.

(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each USD Revolving Credit Lender to make, and each USD
Revolving Credit Lender hereby agrees to make, a USD Revolving Credit Loan, in
an amount equal to

 

44



--------------------------------------------------------------------------------

such USD Revolving Credit Lender’s USD Revolving Credit Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each USD
Revolving Credit Lender shall make the amount of such USD Revolving Credit Loan
available to the Administrative Agent at the applicable Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such USD Revolving
Credit Loans shall be immediately made available by the Administrative Agent to
the Swingline Lender for application by the Swingline Lender to the repayment of
the Refunded Swingline Loans. The Parent Borrower irrevocably authorizes the
Swingline Lender to charge the Parent Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the USD Revolving Credit Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

(c)    If prior to the time a USD Revolving Credit Loan would have otherwise
been made pursuant to Section 2.7(b), one of the events described in
Section 8(f) shall have occurred and be continuing with respect to any Borrower
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, USD Revolving Credit Loans may not be made as contemplated by
Section 2.7(b), each USD Revolving Credit Lender shall, on the date such USD
Revolving Credit Loan was to have been made pursuant to the notice referred to
in Section 2.7(b), purchase for cash an undivided participating interest in the
then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such USD Revolving Credit
Lender’s USD Revolving Credit Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans of the Swingline Lender then outstanding
that were to have been repaid with such USD Revolving Credit Loans.

(d)    Whenever, at any time after the Swingline Lender has received from any
USD Revolving Credit Lender such Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Lender its ratable portion of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded and, in the case of principal and interest payments, to
reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided, however, that in the event that such payment received by the
Swingline Lender is required to be returned, such USD Revolving Credit Lender
will return to the Swingline Lender any portion thereof previously distributed
to it by the Swingline Lender.

(e)    Each USD Revolving Credit Lender’s obligation to make the Loans referred
to in Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such USD Revolving Credit Lender or any Borrower may have
against the Swingline Lender, any Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article V; (iii) any adverse change in the condition (financial or otherwise) of
any Borrower; (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other USD Revolving Credit Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 2.8 Repayment of Loans. (a) Each Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of the
appropriate Revolving Credit Lender on the Revolving Credit Termination Date (or
such earlier date on which the Loans become due and payable pursuant to Article
VIII), the then unpaid principal amount of each Revolving Credit Loan of

 

45



--------------------------------------------------------------------------------

such Revolving Credit Lender made to it and (ii) to the Administrative Agent for
the account of the appropriate Term Loan Lender, the unpaid principal amount of
each Term Loan of such Term Loan Lender made to it in installments according to
the applicable amortization schedule set forth in Section 2.3 (or, in the case
of any Incremental Term Loans, the amortization schedule set forth in the
applicable Increased Facility Activation Notice) (or such earlier date on which
the Loans become due and payable pursuant to Article VIII) (subject to any
reductions in such amount resulting from the application of prepayments made
pursuant to Section 2.11 or 2.12). Each Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum and on the dates set forth in Section 2.15.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of each Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)    The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the respective Borrower and each Lender’s share thereof.

(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

SECTION 2.9 Commitment Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the sum of (i) the average daily amount of the Available Revolving
Credit Commitment in respect of the Multicurrency Revolving Credit Facility of
such Lender and (ii) the average daily amount of the Available Revolving Credit
Commitment in respect of the USD Revolving Credit Facility of such Lender, in
each case during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b)    The Parent Borrower agrees to pay to the Administrative Agent for the
account of each Delayed Draw Term Loan Lender a commitment fee for the period
from and including the Closing Date to the Delayed Draw Term Loan Commitment
Termination Date, computed at the Commitment Fee Rate on the average daily
amount of the Delayed Draw Term Loan Commitment of such Lender during the period
for which payment is made, payable on the Delayed Draw Term Loan Commitment
Termination Date.

(c)    The Parent Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Parent
Borrower and the Administrative Agent.

 

46



--------------------------------------------------------------------------------

SECTION 2.10 Termination or Reduction of Revolving Credit Commitments. (a) The
Parent Borrower shall have the right, upon not less than three Business Days’
notice (provided that any such notice may be conditioned on the occurrence of a
transaction or other event and, if such condition is not satisfied on or prior
to the date of the applicable termination or reduction, may be revoked by the
Parent Borrower in a written notice to the Administrative Agent) to the
Administrative Agent, to terminate the USD Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments or, from time to time, to reduce the
amount of the USD Revolving Credit Commitments or the Multicurrency Revolving
Credit Commitments; provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the (i) the Total USD Revolving Extensions of Credit would exceed the Total USD
Revolving Credit Commitments or (ii) the Total Multicurrency Revolving
Extensions of Credit would exceed the Total Multicurrency Revolving Credit
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple of $1,000,000 in excess thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.

(b)    The Parent Borrower shall have the right, upon not less than three
Business Days’ notice (provided that any such notice may be conditioned on the
occurrence of a transaction or other event and, if such condition is not
satisfied on or prior to the date of the applicable termination or reduction,
may be revoked by the Parent Borrower in a written notice to the Administrative
Agent) to the Administrative Agent, to terminate the Delayed Draw Term Loan
Commitments or, from time to time, to reduce the amount of the Delayed Draw Term
Loan Commitments. Any such reduction shall be in an amount equal to $1,000,000,
or a whole multiple of $1,000,000 in excess thereof, and shall reduce
permanently the Delayed Draw Term Loan Commitments then in effect. The Delayed
Draw Term Loan Commitment shall be reduced to zero upon the earlier of (i) the
occurrence of the Delayed Draw Term Loan Commitment Termination Date and
(ii) except with respect to a Defaulting Lender, if any (to the extent of any
applicable unfunded amount), immediately after the funding thereof on the
Filtration Acquisition Closing Date.

SECTION 2.11 Optional Prepayments. The Borrowers may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice (provided that any such notice may be conditioned on the
occurrence of a transaction or other event and, if such condition is not
satisfied on or prior to the date of such prepayment, may be revoked by the
Parent Borrower in a written notice to the Administrative Agent) delivered to
the Administrative Agent (a) at least three Business Days prior thereto, in the
case of Eurocurrency Loans denominated in Dollars, (b) at least five Business
Days prior thereto, in the case of Eurocurrency Loans denominated in any
Optional Currency, and (c) at least one Business Day prior thereto, in the case
of ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurocurrency Loans or ABR Loans; provided that if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the respective Borrower shall also pay any amounts
owing pursuant to Section 2.21. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. Subject
to the parenthetical contained in the preceding sentence, if any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Credit Loans
that are ABR Loans and Swingline Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or a whole multiple thereof. Amounts to be applied
in connection with prepayments of Term Loans made pursuant to this Section 2.11
shall be applied to remaining installments of the Term Loans as directed by the
Parent Borrower.

 

47



--------------------------------------------------------------------------------

SECTION 2.12 Mandatory Prepayments and Commitment Reductions. (a) If any
Indebtedness shall be issued or incurred by the Parent Borrower or any of its
Subsidiaries (excluding any Indebtedness issued or incurred in accordance with
Section 7.2), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied within five Business Days after such issuance or incurrence toward the
prepayment of the Term Loans as set forth in Section 2.12(e).

(b)    If on any date the Parent Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from (i) any Asset Sale or (ii) any Recovery Event
that, in the case of this clause (ii), yields net proceeds to the Parent
Borrower or any of its Subsidiaries from any settlement or payment in excess of
$10,000,000, then, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within five Business Days after
such receipt toward the prepayment of the Term Loans as set forth in
Section 2.12(e); provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.12(e).

(c)    If for any fiscal year of the Parent Borrower commencing with the fiscal
year ending December 31, 2020, there shall be Excess Cash Flow, the Parent
Borrower shall, on the relevant Excess Cash Flow Application Date, apply toward
the prepayment of the Term Loans as set forth in Section 2.12(e) an amount equal
to (i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the
sum of (A) the aggregate amount of all optional prepayments of Term Loans made
during such fiscal year pursuant to Section 2.11 to the extent not funded with
the proceeds of long-term Indebtedness and (B) the aggregate amount of all
optional prepayments of Revolving Credit Loans and Swingline Loans made during
such fiscal year pursuant to Section 2.11 to the extent (x) not funded with the
proceeds of long-term Indebtedness and (y) accompanying corresponding permanent
reductions of the Revolving Credit Commitments. Each such prepayment shall be
made on a date (an “Excess Cash Flow Application Date”) no later than five days
after the earlier of (i) the date on which the financial statements of the
Parent Borrower referred to in Section 6.1(a), for the fiscal year with respect
to which such prepayment is made, are required to be delivered to the Lenders
and (ii) the date such financial statements are delivered.

(d)     To the extent that at any time (by virtue of changes in the Exchange
Rate or otherwise) (i) the Total USD Revolving Extensions of Credit under the
USD Revolving Credit Facility or the Total Multicurrency Revolving Extensions of
Credit under the Multicurrency Revolving Credit Facility (including the Dollar
Equivalent of any such Revolving Extensions of Credit denominated in an Optional
Currency) shall exceed the Total Revolving Credit Commitments under such
Revolving Credit Facility then in effect or (ii) the aggregate outstanding
principal amount of all Revolving Credit Loans to Foreign Subsidiary Borrowers
(including the Dollar Equivalent of the aggregate outstanding principal amount
of all Multicurrency Revolving Credit Loans denominated in an Optional Currency
to Foreign Subsidiary Borrowers) shall exceed $100,000,000, then, in each case,
the Borrowers shall, within four Business Days, repay the Revolving Credit Loans
under the applicable Revolving Credit Facility or Swingline Loans to eliminate
such excess.

(e)    Amounts to be applied in connection with prepayments of Term Loans made
pursuant to this Section 2.12 shall be applied to remaining installments of the
Term Loans as directed by the Parent Borrower. Each prepayment of the Loans
pursuant to this Section 2.12 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.

(f)    Notwithstanding the foregoing, to the extent that any or all of the Net
Cash Proceeds of any Asset Sale by a Foreign Subsidiary, the Net Cash Proceeds
of any Recovery Event received by a Foreign Subsidiary or Excess Cash Flow
attributable to a Foreign Subsidiary that is

 

48



--------------------------------------------------------------------------------

required to be applied to prepay Term Loans pursuant to this Section 2.12 (i)
would be prohibited or delayed by any applicable local law (including, without
limitation, as a result of laws or regulations relating to financial assistance,
corporate benefit, restrictions on upstreaming of cash intragroup and fiduciary
and statutory duties of directors of such Foreign Subsidiary) from being
repatriated or passed on to or used for the benefit of the Parent Borrower or
any applicable Domestic Subsidiary (provided that the Parent Borrower shall take
commercially reasonable actions available under local law to permit such
repatriation) or (ii) repatriation of such amount to the Parent Borrower or any
Domestic Subsidiary would result in material adverse tax consequences as
determined in good faith by the Parent Borrower (including, without limitation,
as a result of any withholding of cash or the upstreaming of cash) with respect
to such amount, then in each case, the Parent Borrower shall not be required to
apply the portion of such Net Cash Proceeds or Excess Cash Flow so affected to
prepay the Term Loans at the times provided in clauses (b) and (c) of this
Section 2.12 but may be retained by the applicable Foreign Subsidiary so long as
clause (i) or (ii) above is applicable, and once clause (i) or (ii) above is no
longer applicable, such repatriation will be promptly effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reasonably estimated to be payable as a result
thereof) to the prepayment of the Term Loans to the extent required pursuant to
this Section 2.12; provided that no such prepayment of the Term Loans pursuant
to this Section 2.12 shall be required in the case of any such Net Cash Proceeds
or Excess Cash Flow the repatriation of which the Parent Borrower believes in
good faith would result in material adverse tax consequences, if on or before
the date on which such Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to a
Reinvestment Notice (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), the Parent Borrower applies an amount equal to the
amount of such Net Cash Proceeds or Excess Cash Flow to such reinvestments or
prepayments as if such Net Cash Proceeds or Excess Cash Flow had been received
by the Parent Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary). For the avoidance of doubt, the non-application of any Net
Cash Proceeds of any Asset Sale by a Foreign Subsidiary, the Net Cash Proceeds
of any Recovery Event received by a Foreign Subsidiary or Excess Cash Flow
attributable to a Foreign Subsidiary, in each case, to the extent permitted by
this Section 2.12(d), to the prepayment of Term Loans pursuant to clauses (b) or
(c) of this Section 2.12 will not constitute an Event of Default hereunder.

(g)     Notwithstanding the foregoing, to the extent any Indebtedness is
outstanding under the Filtration Bridge Facility, any prepayments required by
Section 2.12(a) or (b) shall be applied first to Indebtedness under the
Filtration Bridge Facility until such Indebtedness is paid in full prior to any
such prepayment being applied to the Term Loans, in each case to the extent such
prepayment is required to be applied to Indebtedness outstanding under the
Filtration Bridge Facility pursuant to the terms of the definitive documentation
in respect thereof.

SECTION 2.13 Conversion and Continuation Options. (a) The Parent Borrower may
elect from time to time to convert Eurocurrency Loans denominated in Dollars to
ABR Loans by giving the Administrative Agent at least two Business Days’ prior
irrevocable notice of such election; provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Parent Borrower may elect from time to time to convert ABR
Loans to Eurocurrency Loans by giving the Administrative Agent at least three
Business Days’ prior irrevocable notice of such election (which notice shall
specify the length of the initial Interest Period therefor); provided that no
ABR Loan under a particular Facility may be converted into a Eurocurrency Loan
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Majority Facility Lenders in respect of such
Facility have, determined in its or their sole discretion not to permit such
conversions or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

49



--------------------------------------------------------------------------------

(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no
Eurocurrency Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations or (ii) after
the date that is one month prior to the final scheduled termination or maturity
date of such Facility; provided, further, that if the Parent Borrower (on its
own behalf or on behalf of any Foreign Subsidiary Borrower) shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

SECTION 2.14 Limitations on Eurocurrency Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurocurrency Loans hereunder and all selections of
Interest Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurocurrency Loans comprising each Eurocurrency Tranche shall be
equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and
(b) no more than 15 Eurocurrency Tranches shall be outstanding at any one time.

SECTION 2.15 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted Eurocurrency Rate determined applicable to
such Eurocurrency Loan plus the Applicable Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
which is equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.15
plus 2% or (y) (1) in the case of Reimbursement Obligations in Dollars, the rate
applicable to Revolving Credit Loans that are ABR Loans plus 2%, or (2) in the
case of Reimbursement Obligations in an Optional Currency, the Overnight
Eurocurrency Rate for such Optional Currency plus the Applicable Margin plus 2%,
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any facility fee or other amount payable hereunder
shall not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate then applicable to ABR Loans under the relevant Facility plus 2% (in
the case of overdue amounts in Dollars) or the Overnight Eurocurrency Rate for
the relevant Optional Currency plus the Applicable Margin plus 2% (in the case
of an overdue amount in an Optional Currency), in each case, with respect to
clauses (i) and (ii) above, from the date of such nonpayment until such amount
is paid in full (as well after as before judgment).

 

50



--------------------------------------------------------------------------------

(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section 2.15
shall be payable from time to time on demand.

SECTION 2.16 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to (i) ABR
Loans the rate of interest on which is calculated on the basis of the Prime Rate
and (ii) Loans denominated in Sterling, the interest thereon shall be calculated
on the basis of a 365- (or 366-, as the case may be) day year for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of each determination of a Adjusted
Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the Alternate Base Rate or the Statutory Reserves shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Parent Borrower and the relevant Lenders of the effective date and the amount of
each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Parent Borrower, deliver to
the Parent Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and the calculation of any Statutory Reserves.

SECTION 2.17 Inability to Determine Interest Rate. (a) If prior to the first day
of any Interest Period for any Eurocurrency Loan in Dollars or any Optional
Currency:

(i)    the Administrative Agent shall have reasonably determined that adequate
and reasonable means do not exist for ascertaining the Eurocurrency Rate or the
Adjusted Eurocurrency Rate, as applicable, for such Eurocurrency Loan in such
currency for such Interest Period (including because the applicable Screen Rate
is not available or published on a current basis), or

(ii)    the Administrative Agent shall have received written notice from the
Majority Facility Lenders in respect of a Facility that the Eurocurrency Rate or
the Adjusted Eurocurrency Rate, as applicable, determined or to be determined
with respect to such Eurocurrency Loan under such Facility in such currency for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans during such Interest
Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone confirmed in writing) to the Parent Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (w) any Eurocurrency
Loans in Dollars under such Facility requested to be made on the first day of
such Interest Period shall be made as ABR Loans and any Eurocurrency Loans in an
Optional Currency so requested shall be made as a Loan bearing interest at an
interest rate reasonably determined by the Administrative Agent, after
consultation with the Parent Borrower and the applicable Lenders, to compensate
the applicable Lenders for such Loan in such currency for the applicable period
plus the Applicable Margin, (x) any Loans in Dollars under such Facility that
were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans, (y) any outstanding
Eurocurrency Loans in Dollars under such Facility shall be converted, on the
last day of the then-current Interest Period, to ABR Loans and (z) any
outstanding Eurocurrency Loans in an Optional Currency shall continue to bear
interest at the rate most recently in effect with respect to Loans made in such
currency. The Administrative Agent shall withdraw such notice as soon as
adequate and reasonable

 

51



--------------------------------------------------------------------------------

means exist for ascertaining the Eurocurrency Rate or the Adjusted Eurocurrency
Rate, as applicable. Until such notice has been withdrawn by the Administrative
Agent, no further Eurocurrency Loans under such Facility shall be made or
continued as such, nor shall the Borrowers have the right to convert Loans to
Eurocurrency Loans under such Facility.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of a Screen Rate for any currency has
made a public statement that the administrator of such Screen Rate for the
applicable currency is insolvent (and there is no successor administrator that
will continue publication of such Screen Rate for the applicable currency), (x)
the administrator of such Screen Rate for the applicable currency has made a
public statement identifying a specific date after which such Screen Rate for
the applicable currency will permanently or indefinitely cease to be published
by it (and there is no successor administrator that will continue publication of
such Screen Rate for the applicable currency), (y) the supervisor for the
administrator of such Screen Rate for the applicable currency has made a public
statement identifying a specific date after which such Screen Rate for the
applicable currency will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of such Screen Rate for the applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which such
Screen Rate for the applicable currency may no longer be used for determining
interest rates for loans, then the Administrative Agent and the Parent Borrower
shall endeavor to establish an alternate rate of interest to the Eurocurrency
Rate in respect of the affected currency that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in such currency in the United States at such time, and shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Margin); provided that, if such alternate rate of
interest, as so determined, would be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement. Notwithstanding anything to the
contrary in Section 10.1, (A) if the affected currency is Dollars, any amendment
pursuant to the above shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment and
(B) if the affected currency is any currency other than Dollars, such alternate
rate of interest shall not be effective until consented to by the Majority
Facility Lenders of any affected Facility. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.17(b), only to the extent the LIBOR Screen
Rate for the applicable currency and such Interest Period is not available or
published at such time on a current basis), (x) any notice of continuation or
conversion requests the conversion of any Borrowing of Loans to, or continuation
of any Borrowing of Loans as, a Borrowing of Eurocurrency Loans shall be
ineffective, (y) (1) if any notice of borrowing requests a Borrowing of
Eurocurrency Loans denominated in Dollars, such Borrowing shall be made as an
Borrowing of ABR Loans and (2) if any notice of borrowing requests a Borrowing
of Eurocurrency Loans denominated in a currency that is not Dollars, such
Borrowing shall be not be made and (z) any outstanding Eurocurrency Loans in an
Optional Currency shall continue to bear interest at the rate most recently in
effect with respect to Loans made in such currency.

SECTION 2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrowers from the Lenders hereunder, each payment by the Borrowers on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Tranche A Term Loan Percentages,
Delayed Draw Term Loan Percentages, Incremental Term Loan Percentages, USD
Revolving Credit Percentages or Multicurrency Revolving Credit Percentages, as
the case may be, of the relevant Lenders.

 

52



--------------------------------------------------------------------------------

(b)    Each payment (including each prepayment) by the Parent Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Loan Lenders. The amount of each principal prepayment of the
Term Loans shall be applied to reduce the then remaining installments of the
Tranche A Term Loans and Incremental Term Loans, as the case may be, pro rata
based upon the respective then remaining principal amounts thereof. Amounts
prepaid on account of the Term Loans may not be reborrowed.

(c)    Each payment (including each prepayment) by any Borrower on account of
principal of and interest on any Revolving Credit Loans under any Revolving
Credit Facility shall be made pro rata according to the respective outstanding
principal amounts of such Revolving Credit Loans under such Revolving Credit
Facility then held by the Revolving Credit Lenders under such Revolving Credit
Facility.

(d)    All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the applicable Funding Office, in Dollars (or, in the case of
any payment of principal or interest on any Multicurrency Revolving Credit Loans
denominated in an Optional Currency, the applicable Optional Currency) and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurocurrency Loans) becomes due
and payable on a day other than a Business Day, such payment shall be extended
to the next succeeding Business Day. If any payment on a Eurocurrency Loan
becomes due and payable on a day other than a Business Day, the maturity thereof
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day. In
the case of any extension of any payment of principal pursuant to the preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.

(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the respective Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon at a
rate equal to the greater of (i) the Federal Funds Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.18(e) shall be conclusive in the absence of manifest error.
If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans under the
relevant Facility, on demand, from the applicable Borrower, and, if so
recovered, such amount shall no longer be deemed outstanding hereunder.

 

53



--------------------------------------------------------------------------------

(f)    Unless the Administrative Agent shall have been notified in writing by
any Borrower prior to the date of any payment being made hereunder that such
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that such Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by such Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the respective
Borrower.

(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(b), 2.7(c), 2.18(e), 2.18(f), 2.20(g), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)    shall subject any Lender to any taxes (other than (A) Non-Excluded Taxes
in respect of payments under any Loan Document, (B) Other Taxes and (C) taxes in
respect of payments under any Loan Document for which a Loan Party is not
responsible for the payment of additional amounts under Section 2.20(a)) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto;

(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted Eurocurrency Rate
hereunder; or

(iii)    shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans (or in the case of (i), any Loans)
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Parent
Borrower shall promptly pay (or shall cause the relevant Borrower to pay) such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable; provided that in
the event of the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority described in this Section 2.19(a)(i),

 

54



--------------------------------------------------------------------------------

the Parent Borrower shall not be required to compensate a Lender pursuant to
this paragraph for any amounts incurred more than six months prior to the date
that such Lender notifies the Parent Borrower of such Lender’s intention to
claim compensation therefor; provided, further, that, if the circumstances
giving rise to such claim have a retroactive effect, then such six-month period
shall be extended to include the period of such retroactive effect. If any
Lender becomes entitled to claim any additional amounts pursuant to this
Section 2.19, it shall promptly notify the Parent Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled
(and any related calculations).

(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations to lend hereunder or under or in respect of any
Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the Parent
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Parent Borrower shall pay (or shall cause the relevant Borrower to
pay) to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction provided that the respective
Borrower shall not be required to compensate a Lender pursuant to this paragraph
for any amounts incurred more than six months prior to the date that such Lender
notifies the Parent Borrower of such Lender’s intention to claim compensation
therefor; provided, further, that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.

(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for costs imposed pursuant to matters set forth in this clause
(c) unless it is generally seeking compensation for such costs from similarly
situated borrowers under yield protection provisions in credit agreements with
such borrowers that provide for such compensation.

(d)    If payment in respect of any Multicurrency Revolving Extension of Credit
shall be due in a currency other than Dollars and/or at a place of payment other
than New York and if, by reason of any change in a Requirement of Law subsequent
to the Closing Date, disruption of currency or foreign exchange markets, war or
civil disturbance or similar event, payment of such Obligations in such currency
or such place of payment shall be impossible or such Optional Currency is no
longer available or readily convertible to Dollars, or the Dollar Equivalent of
such Optional Currency is no longer readily calculable, then, at the election of
any affected Lender, the applicable Borrower shall make payment of such
Multicurrency Revolving Extension of Credit in Dollars (based upon the Exchange
Rate in effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York,
and shall indemnify such Lender against any currency exchange losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

 

55



--------------------------------------------------------------------------------

(e)    A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender to the Parent Borrower (with a copy to the
Administrative Agent) shall contain reasonable supporting calculations and an
explanation in connection therewith and shall be conclusive in the absence of
manifest error. The obligations of the Borrowers pursuant to this Section 2.19
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder, except to the extent provided for in
Section 2.19(b).

SECTION 2.20 Taxes. (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes, branch
profits taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender (x) as a result of such Administrative
Agent or such Lender being organized under the laws of, or having its principal
office located (or, in the case of a Lender, its applicable lending office
located) in the jurisdiction imposing such tax (or any political subdivision
thereof), or (y) as a result of any present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) in the case of a Lender, U.S. federal withholding
taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Parent Borrower under Section 2.24), or (y) such
Lender changes its lending office, except in each case to the extent that,
pursuant to this Section 2.20, amounts with respect to such taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (iii) taxes attributable to
such Administrative Agent or Lender’s failure to comply with Section 2.20(d),
and (iv) withholding taxes imposed under FATCA; provided that, if any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent or any Lender, as
determined in good faith by the applicable withholding agent, (x) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (y) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary so that, after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 2.20), the amounts received with respect to this Agreement equal
the sum which would have been received had no such deduction or withholding been
made.

(b)    In addition, the Parent Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent timely reimburse it for the payment of Other
Taxes.

(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the Parent
Borrower, as promptly as possible thereafter the Parent Borrower shall send to
the Administrative Agent, a certified copy of an original official receipt
received by the Parent Borrower showing payment thereof or other evidence of
such payment reasonably satisfactory to the Administrative Agent. If (i) the
Parent Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to
the appropriate taxing authority, (ii) the Parent Borrower fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly

 

56



--------------------------------------------------------------------------------

upon the Administrative Agent or any Lender (including Non-Excluded Taxes
imposed or asserted on or attributable to amounts payable under this Section),
the Parent Borrower shall indemnify the Administrative Agent and the Lenders
within 10 days of demand therefor, for such amounts and any additions to tax,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, in the case of (i) and (ii), or any such
direct imposition, in the case of (iii). A certificate as to the amount of such
payment or liability delivered to the Parent Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(d)    Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly executed copies of U.S. Internal
Revenue Service (“IRS”) Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal withholding tax. Each Lender (or Transferee)
that is not a “United States person” as defined in Section 7701(a)(30) of the
Code (a “Non-U.S. Lender”) shall deliver to the Parent Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) in such number of copies as
shall be reasonably requested, but in any case not less than two copies: (i) in
the case of a Lender that is a beneficial owner, a properly completed and duly
executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8ECI, as applicable, (together
with any applicable underlying documentation), on which such Non-U.S. Lender
shall claim any exemption from or reduction of U.S. federal withholding tax for
which such Non-U.S. Lender is eligible; (ii) in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest,” a statement
substantially in the form of Exhibit F to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender; or (iii) to the extent a Non-U.S. Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit F on behalf of each such direct and indirect partner. In
addition any Non-U.S. Lender shall, to the extent it is legally entitled,
deliver to Parent Borrower and the Administrative Agent any other form
prescribed by the applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Parent Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Parent Borrower or the
Administrative Agent. Each Non-U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Parent Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Parent Borrower
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Notwithstanding any other provision of this Section 2.20, a
Non-U.S. Lender shall deliver any documentation pursuant to this Section 2.20
that such Non-U.S. Lender is not legally prohibited from delivering.

 

57



--------------------------------------------------------------------------------

(e)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Parent Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Parent Borrower (with a copy
to the Administrative Agent), at the time or times prescribed by applicable law
or reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal or commercial
position of such Lender.

(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(g)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) the full amount of any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings or similar charges
imposed by any Governmental Authority that are attributable to such Lender (but,
in the case of Non-Excluded Taxes or Other Taxes for which the Parent Borrower
is responsible pursuant to paragraph (a) of this Section 2.20, only to the
extent that the Parent Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Parent Borrower to do so) and that are payable or paid by the Administrative
Agent, together with all additions to tax, interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith; (ii) any taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.6(c) relating to the
maintenance of a Participant Register and (iii) any taxes other than
Non-Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
any Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (g). A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(h)    The agreements in this Section 2.20 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

SECTION 2.21 Indemnity. Each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense (in each case as
reasonably determined by such Lender) that such Lender may sustain or incur as a
consequence of (a) default by such Borrower in

 

58



--------------------------------------------------------------------------------

making a borrowing of, conversion into or continuation of Eurocurrency Loans
after such Borrower has given a notice requesting the same in accordance with
the provisions of this Agreement (except as a result of a notice by the
Administrative Agent pursuant to Section 2.17), (b) default by such Borrower in
making any prepayment of or conversion from Eurocurrency Loans after such
Borrower has given a notice thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of Eurocurrency Loans on a day that is
not the last day of an Interest Period with respect thereto (including as a
result of an Event of Default) or (d) the assignment of a Eurocurrency Loan on a
day that is not the last day of an Interest Period with respect thereto as a
result of a request by the Parent Borrower pursuant to Section 2.24. Without
limiting the generality of the foregoing, such indemnification shall include the
costs and expenses of each Lender that are attributable to the premature
unwinding of any hedging agreement entered into by such Lender in respect of the
foreign currency exposure attributable to such actual or proposed Eurocurrency
Loan. Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurocurrency
market. A certificate as to any amounts payable pursuant to this Section 2.21
submitted to the relevant Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

SECTION 2.22 Illegality. (a) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such
and convert ABR Loans to Eurocurrency Loans shall forthwith be cancelled and
(b) each of such Lender’s Loans then outstanding as a Eurocurrency Loan, if any,
shall (i) if denominated in Dollars, be converted automatically to an ABR Loan
on the last day of the then current Interest Period with respect to such Loan or
within such earlier period as required by law and (ii) if denominated in an
Optional Currency, be repaid by the relevant Borrower on the last day of the
then current Interest Periods with respect to such Loan or within such earlier
period as required by law. If any such conversion or repayment of a Eurocurrency
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the relevant Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.21.

(b)    Notwithstanding any other provision herein, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
shall make it unlawful for any Revolving Credit Lender to issue, make, maintain,
fund or charge interest with respect to any extension of credit to any Foreign
Subsidiary Borrower or to give effect to its obligations as contemplated by this
Agreement with respect to any extension of credit to any Foreign Subsidiary
Borrower, then, upon written notice by such Revolving Credit Lender (each such
Revolving Credit Lender providing such notice, an “Impacted Lender”) to the
Parent Borrower and the Administrative Agent:

(i)    the obligations of the Revolving Credit Lenders hereunder to make
extensions of credit to such Foreign Subsidiary Borrower shall forthwith be
(x) suspended until each Impacted Lender notifies the Parent Borrower and the
Administrative Agent in writing that it is no longer unlawful for such Revolving
Credit Lender to issue, make, maintain, fund or charge interest with respect to
any extension of credit to such Foreign Subsidiary Borrower or (y) to the extent
required by law, cancelled;

 

59



--------------------------------------------------------------------------------

(ii)    if it shall be unlawful for any Impacted Lender to maintain or charge
interest with respect to any outstanding Revolving Credit Loan to such Foreign
Subsidiary Borrower, such Foreign Subsidiary Borrower shall repay (or at its
option and to the extent permitted by law, assign to the Parent Borrower) (x)
all Revolving Credit Loans outstanding as ABR Loans made to such Foreign
Subsidiary Borrower within three Business Days or such earlier period as
required by law and (y) all Revolving Credit Loans outstanding as Eurocurrency
Loans made to such Foreign Subsidiary Borrower on the last day of the then
current Interest Periods with respect to such Eurocurrency Loans or within such
earlier period as required by law; and

(iii)    if it shall be unlawful for any Impacted Lender to maintain, charge
interest or hold any participation with respect to any Letter of Credit issued
on behalf of such Foreign Subsidiary Borrower, such Foreign Subsidiary Borrower
shall deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the L/C Obligations with respect to such Letters of Credit
within three Business Days or within such earlier period as required by law.

SECTION 2.23 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19 or 2.20(a)
with respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage; provided, further, that nothing in this Section 2.23 shall affect
or postpone any of the obligations of the Borrowers or the rights of any Lender
pursuant to Section 2.19 or 2.20(a).

SECTION 2.24 Replacement of Lenders under Certain Circumstances. The Parent
Borrower shall be permitted to replace any Lender which (a) requests
reimbursement for amounts owing pursuant to Section 2.19 or 2.20, (b) becomes a
Defaulting Lender or (c) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Loans and pay all other amounts owing to
such replaced Lender on or prior to the date of replacement, (v) the relevant
Borrower shall be liable to such replaced Lender under Section 2.21 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 10.6
(provided that the relevant Borrower shall be obligated to pay the registration
and processing fee referred to therein), (viii) until such time as such
replacement shall be consummated, the relevant Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.19 or 2.20, as the case may be,
and (ix) any such replacement shall not be deemed to be a waiver of any rights
which the Borrowers, the Administrative Agent or any other Lender shall have
against the replaced Lender. Each party hereto

 

60



--------------------------------------------------------------------------------

agrees that an assignment required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Parent Borrower, the
Administrative Agent and the assignee, and that the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective.

SECTION 2.25 Foreign Subsidiary Borrowers. (a) The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed), add as a party to this Agreement
any Foreign Subsidiary to be a Foreign Subsidiary Borrower. Upon satisfaction of
the conditions specified in Section 5.3, such Foreign Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement. The Administrative Agent shall notify
the Revolving Credit Lenders at least five Business Days prior to granting such
consent and, if any Revolving Credit Lender notifies the Administrative Agent
within five Business Days that it is not permitted by applicable Requirements of
Law or any of its organizational policies to make Revolving Credit Loans to, or
participate in Letters of Credit for the account of, the relevant Foreign
Subsidiary, shall withhold such consent or shall give such consent only upon
effecting changes to the provisions of this Article II as are contemplated by
paragraph (c) of this Section 2.25 that will assure that such Revolving Credit
Lender is not required to make Revolving Credit Loans to, or participate in
Letters of Credit for the account of, such Foreign Subsidiary.

(b)    So long as the principal of and interest on any Loans made to any Foreign
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Foreign Subsidiary Borrower under this Agreement shall
have been fully performed, the Parent Borrower may, by not less than five
Business Days’ prior notice to the Administrative Agent (which shall promptly
notify the relevant Lenders thereof), terminate such Subsidiary’s status as a
“Foreign Subsidiary Borrower”.

(c)    In order to accommodate (i) the addition of a Foreign Subsidiary as a
Foreign Subsidiary Borrower or (ii) extensions of credit to a Foreign Subsidiary
Borrower, in each case, where one or more Revolving Credit Lenders are able and
willing to lend Revolving Credit Loans to, and participate in Letters of Credit
issued for the account of, such Foreign Subsidiary, but other Revolving Credit
Lenders are not so able and willing, the Administrative Agent shall be
permitted, with the consent of the Parent Borrower, to effect such changes to
the provisions of this Article II as it reasonably believes are appropriate in
order for such provisions to operate in a customary and usual manner for
“multiple-currency” syndicated lending agreements to a corporation and certain
of its foreign subsidiaries, all with the intention of providing procedures for
the Revolving Credit Lenders who are so able and willing to extend credit to
such Foreign Subsidiaries and for the other Revolving Credit Lenders not to be
required to do so. Prior to effecting any such changes, the Administrative Agent
shall give all Revolving Credit Lenders at least five Business Days’ notice
thereof and an opportunity to comment thereon.

SECTION 2.26 Parent Borrower as Agent for Foreign Subsidiary Borrowers. (a) Each
Foreign Subsidiary Borrower hereby irrevocably appoints the Parent Borrower as
the borrowing agent and attorney-in-fact for such Foreign Subsidiary Borrower,
which appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by the
Parent Borrower that it has resigned such position. Each Foreign Subsidiary
Borrower hereby irrevocably appoints and authorizes the Parent Borrower to
(i) provide all notices and instructions under this Agreement and (ii) take such
action as the Parent Borrower deems appropriate on its behalf to obtain
Revolving Credit Loans and the issuance of Letters of Credit and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement.

(b)    Each Foreign Subsidiary Borrower hereby severally agrees to indemnify
each Lender and the Administrative Agent and hold each Lender and the
Administrative Agent harmless against any

 

61



--------------------------------------------------------------------------------

and all liability, expense, loss or claim of damage or injury, made against the
Lenders and the Administrative Agent by such Foreign Subsidiary Borrower or by
any third party whosoever, arising from or incurred by reason of the Lenders’ or
the Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of such Foreign Subsidiary Borrower, except that such Foreign Subsidiary
Borrower will have no liability under this subsection 2.26(b) with respect to
any liability that is found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender or the
Administrative Agent.

SECTION 2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitments of such Defaulting Lender pursuant to Section 2.9(a) and the
unfunded portion of the Delayed Draw Term Loan Commitment of such Defaulting
Lender pursuant to Section 2.9(b);

(b)    the Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.1); provided that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

(c)    if any Swingline Loans are outstanding or L/C Obligations exist at the
time such Lender becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective USD Revolving Credit
Percentages but only to the extent the sum of all non-Defaulting Lenders’ USD
Revolving Extensions of Credit plus such Defaulting Lender’s Swingline Exposure
and L/C Exposure does not exceed the total of all non-Defaulting Lenders’ USD
Revolving Credit Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the relevant Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such excess
Swingline Exposure of the Defaulting Lender not reallocated among the
non-Defaulting Lenders and (y) second, cash collateralize for the benefit of the
Issuing Lender only the Borrowers’ obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such L/C Exposure is outstanding;

(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
USD Revolving Credit Percentages; and

 

62



--------------------------------------------------------------------------------

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the USD Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.27(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.27(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the Closing Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, shall have entered
into arrangements with the Parent Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Lender, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s USD Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its USD Revolving Credit Percentage.

SECTION 2.28 Incremental Facilities. (a) The Parent Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans (an
“Incremental Term Loan Facility”) or the USD Revolving Credit Commitments or the
Multicurrency Revolving Credit Commitments (“Increased Revolving Credit
Commitments”; together with any Incremental Term Loan Facility, the “Incremental
Facilities”), as applicable, by executing and delivering to the Administrative
Agent an Increased Facility Activation Notice specifying (i) the amount of such
increase, (ii) the applicable Increased Facility Closing Date, (iii) in the case
of Incremental Term Loans, (x) the applicable Incremental Term Maturity Date,
(y) the amortization schedule for such Incremental Term Loans, and (z) the
Applicable Margin for such Incremental Term Loans; provided that (i) no Default
or Event of Default exists or would exist after giving effect to such
Incremental Facility and the incurrence of any Loans thereunder on the
applicable Increased Facility Closing Date, (ii) the maturity date and Weighted
Average Life to Maturity of any such Incremental Term Loan Facility shall be no
earlier than (or the same as) the maturity date and Weighted Average Life to
Maturity, respectively, of the Tranche A Term Loans, (iii) the interest rates
and

 

63



--------------------------------------------------------------------------------

amortization schedule applicable to any Incremental Term Loan Facility shall be
determined by the Parent Borrower and the lenders thereunder and (iv) any
Increased Revolving Credit Commitments shall be on terms and pursuant to
documentation applicable to the applicable Revolving Credit Facility (including
the maturity date in respect thereof) and any Incremental Term Loan Facility
shall be on terms and pursuant to documentation, to the extent such terms and
documentation are not consistent with, in the case of an Incremental Term Loan
Facility, the Tranche A Term Loan Facility (except to the extent permitted by
clause (ii) and (iii) above), reasonably satisfactory to the Administrative
Agent (including as to the identity of the New Lenders); provided that if the
total yield (calculated for both the Incremental Term Loans and the existing
Term Loans, including the upfront fees, any interest rate floors and any OID (as
defined below), but excluding any arrangement, structuring, syndication or other
similar fees paid by the Parent Borrower) in respect of any Incremental Term
Loans exceeds the total yield for the existing Term Loans (it being understood
that any such increase may take the form of original issue discount (“OID”),
with OID being equated to the interest rates in a manner determined by the
Administrative Agent based on an assumed four-year life to maturity) by more
than 0.50% per annum, the Applicable Margin for the existing Term Loans shall be
increased so that the total yield in respect of such Incremental Term Loans is
0.50% per annum greater than the total yield for the existing Term Loans.
Notwithstanding the foregoing, (i) without the consent of the Required Lenders,
the aggregate amount of Incremental Term Loans and Increased Revolving Credit
Commitments obtained after the Closing Date pursuant to this paragraph shall not
exceed $100,000,000 and (ii) without the consent of the Administrative Agent,
each increase effected pursuant to this paragraph shall be in a minimum amount
of at least $10,000,000. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.

(b)    Any additional bank, financial institution or other entity which, with
the consent of the Parent Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.28(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit H, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

(c)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the applicable Revolving Credit Facility,
the Parent Borrower shall borrow Revolving Credit Loans under the relevant
increased Revolving Credit Commitments from each Lender participating in the
relevant increase in an amount determined by reference to the amount of each
Type of Revolving Credit Loan (and, in the case of Eurocurrency Loans, of each
Eurocurrency Tranche) which would then have been outstanding from such Lender if
(i) each such Type or Eurocurrency Tranche had been borrowed or effected on such
Increased Facility Closing Date and (ii) the aggregate amount of each such Type
or Eurocurrency Tranche requested to be so borrowed or effected had been
proportionately increased. The Eurocurrency Rate applicable to any Eurocurrency
Loan borrowed pursuant to the preceding sentence shall equal the Eurocurrency
Rate then applicable to the Eurocurrency Loans of the other Revolving Credit
Lenders in the same Eurocurrency Tranche (or, until the expiration of the
then-current Interest Period, such other rate as shall be agreed upon between
the Parent Borrower and the relevant Revolving Credit Lender).

(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby.
Any such deemed amendment may be effected in writing by the Administrative Agent
with the Parent Borrower’s consent (not to be unreasonably withheld) and
furnished to the other parties hereto.

 

64



--------------------------------------------------------------------------------

ARTICLE III. LETTERS OF CREDIT

SECTION 3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other USD Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of any Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations (including the Dollar Equivalent of the L/C
Obligations denominated in Optional Currencies) would exceed the L/C Commitment
or (ii) the aggregate amount of the Available Revolving Credit Commitments in
respect of the USD Revolving Credit Facility would be less than zero. Each
Letter of Credit shall (i) be denominated in Dollars or an Optional Currency and
(ii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date which is five Business Days prior to the Revolving
Credit Termination Date; provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).

(b)    Each Letter of Credit shall be subject to the Uniform Customs and, to the
extent not inconsistent therewith, the laws of the State of New York.

(c)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Parent Borrower (on
its own behalf or on behalf of a Foreign Subsidiary Borrower) may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

SECTION 3.3 Commissions, Fees and Other Charges. (a) The relevant Borrower will
pay a commission on all undrawn and unpaid Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Eurocurrency Loans
under the USD Revolving Credit Facility, shared ratably among the USD Revolving
Credit Lenders and payable quarterly in arrears on each L/C Fee Payment Date
after the issuance date. In addition, the relevant Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum on the
undrawn and unexpired amount of each Letter of Credit, payable quarterly in
arrears on each L/C Fee Payment Date after the issuance date.

(b)    In addition to the foregoing fees and commissions, the relevant Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

65



--------------------------------------------------------------------------------

SECTION 3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s USD Revolving Credit Percentage in the Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the respective Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s USD Revolving Credit Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.

(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate (or, in the case of any such amount in an Optional Currency, the daily
average rate for the settlement of obligations between banks in such currency as
determined by the Administrative Agent) during the period from and including the
date such payment is required to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Issuing Lender by such
L/C Participant within three Business Days after the date such payment is due,
the Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the USD Revolving Credit Facility
(or, in the case of any such amount in an Optional Currency, the Overnight
Eurocurrency Rate for such Optional Currency plus the Applicable Margin for
Eurocurrency Loans under the USD Revolving Credit Facility). A certificate of
the Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section 3.4 shall be conclusive in the absence of manifest
error.

(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from any Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

SECTION 3.5 Reimbursement Obligation of the Borrowers. Each Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender notifies
the relevant Borrower of the date and amount of a draft presented under any
Letter of Credit and paid by the Issuing Lender for the amount of (a) such draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment; provided that if the Issuing
Lender does not notify the relevant Borrower as provided for above earlier than
9:30 a.m., New York City time, on the date such draft is paid then such
reimbursement payment may be made the Business Day immediately subsequent to

 

66



--------------------------------------------------------------------------------

the date such draft is paid. Each such payment shall be made to the Issuing
Lender at its address for notices specified herein or as it may otherwise direct
in lawful money of the United States or in the relevant Optional Currency, as
the case maybe, and in immediately available funds. Interest shall be payable on
any and all amounts remaining unpaid by the relevant Borrower under this Article
III from the date such amounts become payable (whether at stated maturity, by
acceleration or otherwise) until payment in full at the rate set forth in
Section 2.15(c); provided that if the Issuing Lender does not notify the
relevant Borrower as provided for above earlier than 9:30 a.m., New York City
time, on the date such draft is paid, then for such day (and until the next
Business Day) all amounts remaining unpaid in respect of such notice shall bear
interest the rate set forth in Section 2.15(c). Each drawing under any Letter of
Credit shall (unless an event of the type described in clause (i) or (ii) of
Section 8(f) shall have occurred and be continuing with respect to the relevant
Borrower, in which case the procedures specified in Section 3.4 for funding by
L/C Participants shall apply) constitute a request by such Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of ABR Loans in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the date of such drawing.

SECTION 3.6 Obligations Absolute. Each Borrower’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among such Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of such Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of the Issuing Lender. Each Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on such Borrower and shall not result in any
liability of the Issuing Lender to such Borrower.

SECTION 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
relevant Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the relevant Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are in conformity with such
Letter of Credit.

SECTION 3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

SECTION 3.9 Transitional Provisions. On the Closing Date, the certain letters of
credit outstanding under the Previous Credit Agreement as of the Closing Date
(the “Existing Facility Letters of Credit”), (i) shall be deemed to be Letters
of Credit issued pursuant to and in compliance with this Article III, (ii) the
face amount of such Existing Facility Letters of Credit (including the Dollar
Equivalent of the Existing Facility Letters of Credit denominated in Optional
Currencies) shall be included in the

 

67



--------------------------------------------------------------------------------

calculation of the available L/C Commitment and the USD Revolving Extensions of
Credit, (iii) the provisions of this Article III shall apply thereto, and the
Parent Borrower and the USD Revolving Credit Lenders hereunder hereby expressly
assume all obligations with respect to such Letters of Credit and (iv) all
liabilities of the Parent Borrower with respect to such Existing Facility
Letters of Credit shall constitute Obligations.

SECTION 3.10 Cash Collateralization. If on any date the L/C Obligations
(including the Dollar Equivalent of the L/C Obligations denominated in Optional
Currencies) shall exceed the L/C Commitment, then the Borrowers shall within
three Business Days after notice thereof from the Administrative Agent deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to such excess plus accrued and unpaid interest thereon.

SECTION 3.11 Currency Adjustments. (a) Notwithstanding anything to the contrary
contained in this Agreement, for purposes of calculating any fee in respect of
any Letter of Credit in respect of any Business Day, the Administrative Agent
shall convert the amount available to be drawn under any Letter of Credit
denominated in an Optional Currency into the Dollar Equivalent thereof.

(b)    Notwithstanding anything to the contrary contained in this Article III,
prior to demanding any reimbursement from the L/C Participants pursuant to
Section 3.4 in respect of any Letter of Credit denominated in an Optional
Currency, the Issuing Lender shall convert the Borrowers’ obligations under
Section 3.5 to reimburse the Issuing Lender in such currency into an obligation
to reimburse the Issuing Lender in Dollars, and the obligations in respect of
such Letter of Credit shall be Dollar obligations for all purposes thereafter.
The Dollar amount of the reimbursement obligation of the Borrowers and the L/C
Participants shall be computed by the Issuing Lender based upon the Exchange
Rate in effect for the day on which such conversion occurs, as determined by the
Administrative Agent in accordance with the terms hereof.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Parent Borrower (and with respect to Section 4.22 only, each Foreign Subsidiary
Borrower) hereby represents and warrants to the Administrative Agent and each
Lender that:

SECTION 4.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Parent Borrower and its Subsidiaries as of and for the twelve-month period
ending on September 30, 2018 (including the notes thereto) (the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to each
Lender, have been prepared giving effect (as if such events had occurred on such
date (in the case of the balance sheet) or at the beginning of such period (in
the case of the statement of income)) to the consummation of the Filtration
Acquisition and the incurrence of Indebtedness in connection therewith. The Pro
Forma Financial Statements have been prepared in good faith based on information
believed by the Parent Borrower as of the date of delivery thereof to be
reasonable, and present fairly in all material respects the financial position
of Parent Borrower and its Subsidiaries as of September 30, 2018, assuming that
the events specified in the preceding sentence had occurred at such date or at
the beginning of such period, as applicable.

(b)     The audited consolidated balance sheets of the Parent Borrower and its
Subsidiaries as at December 31, 2016 and 2017 and the related consolidated
statements of income and of cash flows for the fiscal years ended December 31,
2015, 2016 and 2017, reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP, present fairly in all material

 

68



--------------------------------------------------------------------------------

respects the consolidated financial position of the Parent Borrower and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at September 30, 2018 and the related consolidated statements of income and
of cash flows for the nine-month period ended on such date, present fairly in
all material respects the consolidated financial position of the Parent Borrower
and its Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended.
All such financial statements, including the related schedules and any notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants (in the case of audited financial statements) or an officer of
the Parent Borrower (in the case of unaudited financial statements) and
disclosed therein; provided that the unaudited financial statements need not
contain footnotes).

(c)    The unaudited combined balance sheet of the Acquired Companies as of, and
the related statements of income and cash flow for the year ended December 31,
2017 presents fairly in all material respects the combined financial position of
the Acquired Companies as at such date and the income and cash flow for such
fiscal year. The unaudited combined balance sheet of the Acquired Companies as
of, and related statements of income and cash flow for the nine months ended
September 30, 2018, presents fairly in all material respects the combined
financial position of the Acquired Companies as at such date and the income and
cash flow for such nine month period. All such financial statements, including
the related schedules and any notes thereto, have been prepared in accordance
with GAAP (except as may be noted therein or in the notes thereto or as
otherwise described in Section 3.7(b) of the Filtration Acquisition Agreement).

(d)    As of the date of the most recent financial statements referred to in
Sections 4.1(b), the Parent Borrower and its Subsidiaries did not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that were not reflected in such
financial statements, except as set forth on Part I of Schedule 4.1. During the
period from December 31, 2017 to and including the date hereof, there has been
no Disposition by the Parent Borrower of any material part of its business or
Property, except as set forth on Part II of Schedule 4.1.

SECTION 4.2 No Change. Since December 31, 2017, there has been no development or
event which has had or would reasonably be expected to have a Material Adverse
Effect.

SECTION 4.3 Corporate Existence; Compliance with Law. Each of the Parent
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the corporate power and authority, and the legal right, to own and operate its
Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except in the case of clauses (c) and (d) to the extent that the failure to
so qualify and be in good standing or to so comply would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

SECTION 4.4 Corporate Power; Authorization; Enforceable Obligations. Each Loan
Party has the corporate power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the

 

69



--------------------------------------------------------------------------------

terms and conditions of this Agreement. No consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the borrowings hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4 and (ii) the filings referred to
in Section 4.19. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the enforcement of
creditors’ rights and to general equity principles (whether enforcement is
sought by proceedings in equity or at law).

SECTION 4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Parent Borrower or any
of its Subsidiaries in any material respect and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents). No Requirement of Law
(excluding compliance in the ordinary course of business with the laws and
regulations enforced by the United States Food and Drug Administration and any
compliance with comparable health and safety requirements) or Contractual
Obligation applicable to the Parent Borrower or any of its Subsidiaries would
reasonably be expected to have a Material Adverse Effect.

SECTION 4.6 No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Parent Borrower,
threatened by or against the Parent Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby
or (b) which would reasonably be expected to have a Material Adverse Effect.

SECTION 4.7 No Default. Neither the Parent Borrower nor any of its Subsidiaries
is in default under or with respect to any of its Contractual Obligations in any
respect which would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

SECTION 4.8 Ownership of Property; Liens. Each of the Parent Borrower and its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
its real property, and sufficient title to enjoy the benefits of, or a valid
leasehold interest in, all its other Property, and none of such Property is
subject to any Lien except as permitted by Section 7.3.

SECTION 4.9 Intellectual Property. Except as set forth on Schedule 4.9, (a) the
Parent Borrower and each of its Subsidiaries owns, or is licensed to use or
otherwise possess a legally enforceable right to use, all Intellectual Property
necessary for the conduct of its business as currently conducted; (b) no
material claim has been asserted and is pending by any Person challenging or
questioning the use of any material constituent of the Intellectual Property or
the validity or effectiveness of any material constituent of the Intellectual
Property, nor does the Parent Borrower know of any valid basis for any such
claim; and (c) to the Parent Borrower’s knowledge, the use of Intellectual
Property by the Parent Borrower and its Subsidiaries does not infringe on the
valid rights of any Person in any material respect.

 

70



--------------------------------------------------------------------------------

SECTION 4.10 Taxes. Each of the Parent Borrower and each of its Subsidiaries has
filed or caused to be filed all U.S. federal, state and other material tax
returns which are required to be filed and has paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
Property and all other taxes, fees or other charges imposed on it or any of its
Property by any Governmental Authority (other than any such taxes, fees or other
charges, the amount or validity of which are currently being contested in good
faith by appropriate procedures and with respect to which reserves in conformity
with GAAP have been provided on the books of the Parent Borrower or its
Subsidiaries, as the case may be); no tax Lien has been filed, and, to the
knowledge of the Parent Borrower, no material claim is being asserted, with
respect to any such tax, fee or other charge.

SECTION 4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect without
prior written notice to the Administrative Agent or for any purpose which
violates the provisions of the regulations of the Board. If requested by any
Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

SECTION 4.12 Labor Matters. There are no strikes or other labor disputes against
the Parent Borrower or any of its Subsidiaries pending or, to the knowledge of
the Parent Borrower, threatened that (individually or in the aggregate) would
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Parent Borrower and its Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect. All
payments due from the Parent Borrower or any of its Subsidiaries on account of
employee health and welfare insurance that (individually or in the aggregate)
would reasonably be expected to have a Material Adverse Effect if not paid have
been paid or accrued as a liability on the books of the Parent Borrower or the
relevant Subsidiary.

SECTION 4.13 ERISA. During the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, neither a
Reportable Event with respect to a Single Employer Plan nor a failure by any
Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Single Employer Plan has occurred, whether or not waived, and each Plan has
complied in all material respects with the applicable provisions of ERISA and
the Code. No termination of a Single Employer Plan has occurred, and no Lien in
favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount (determined in both
cases using the assumptions applicable thereto promulgated under Section 430 of
the Code). Neither the Parent Borrower nor any Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan which has
resulted or would reasonably be expected to result in a material liability under
ERISA, and neither the Parent Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Parent Borrower or
any such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. No such Multiemployer Plan is
Insolvent.

SECTION 4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) which limits its ability to incur Indebtedness.

 

71



--------------------------------------------------------------------------------

SECTION 4.15 Subsidiaries. (a) Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

(b)    There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than equity compensation granted to
employees, consultants, officers or directors, directors’ qualifying shares,
Permitted Bond Hedge Transactions and Permitted Warrant Transactions) of any
nature relating to the issuance of any Capital Stock of the Parent Borrower or
any Subsidiary, except under the Loan Documents.

SECTION 4.16 Use of Proceeds. The proceeds of the Tranche A Term Loans borrowed
on the Closing Date shall be used to replace the “Term Loans” outstanding under
the Previous Credit Agreement on the Closing Date. The proceeds of the Delayed
Draw Term Loans borrowed on the Filtration Acquisition Closing Date shall be
used to finance in part the Transactions. The proceeds of the Revolving Credit
Loans shall be used to finance in part the Transactions and for the general
corporate purposes of the Parent Borrower and its Subsidiaries, including for
acquisitions not prohibited by this Agreement and for repurchases of Capital
Stock of the Parent Borrower, and to repay revolving loans outstanding under the
Previous Credit Agreement. The proceeds of any Incremental Term Loans, Letters
of Credit and Swingline Loans shall be used for the general corporate purposes
of the Parent Borrower and its Subsidiaries, including for acquisitions not
prohibited by this Agreement and for repurchases of Capital Stock of the Parent
Borrower.

SECTION 4.17 Environmental Matters. Except as individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect:

(a)    The facilities and properties owned, leased or operated by the Parent
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) would reasonably be expected to have given rise to a
release or a threat of release, as regulated or defined, under any Environmental
Law.

(b)    The Properties and all operations at the Properties are in material
compliance, and have in the last five years been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Parent Borrower or any of its
Subsidiaries (the “Business”). Neither the Parent Borrower nor any of its
Subsidiaries has contractually assumed any liability of any other Person under
Environmental Laws other than in the ordinary course of business.

(c)    Neither the Parent Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability, judicial proceeding or governmental or
administrative action or consent decrees or other decrees, consent orders,
administrative orders or other orders, regarding environmental matters or
compliance with Environmental Laws with regard to any of the Properties or the
Business, nor does the Parent Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened.

 

72



--------------------------------------------------------------------------------

(d)    Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location which
would reasonably be expected to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that would reasonably be expected to give rise to liability under,
any applicable Environmental Law.

(e)    There has been no release or threat of release of Materials of
Environmental Concern at or from the properties previously owned or operated by
the Parent Borrower or any Subsidiary (the “Former Properties”) during such
period of ownership or operation, or arising from or related to the operations
of the Parent Borrower or any Subsidiary in connection with the Former
Properties or otherwise in connection with the Business, in violation of or in
amounts or in a manner that would reasonably be expected to give rise to
liability under Environmental Laws.

SECTION 4.18 Accuracy of Information, etc. No statement or information contained
in this Agreement, any other Loan Document, the Lender Presentation or any other
document, certificate or statement furnished to the Administrative Agent or the
Lenders or any of them, by or on behalf of any Loan Party for use in connection
with the transactions contemplated by this Agreement or the other Loan
Documents, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Lender Presentation, as of
the Closing Date), in each case, when taken as a whole with all supplements and
updates thereto on or prior to such date and all public filings made by the
Parent Borrower or any of its Subsidiaries on or prior to such date, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not misleading;
provided that the foregoing shall not apply to projections, pro forma financial
information, forward-looking statements, estimates and information of a general
economic or industry-specific nature. The projections, pro forma financial
information, forward-looking statements and estimates contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Parent Borrower to be reasonable at the time made, it being
recognized by the Lenders that (a) such projections, pro forma financial
information, forward-looking statements and estimates relate to future events,
are not to be viewed as fact, are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Parent Borrower and
its Subsidiaries, and are not a guarantee of financial performance and (b) no
assurance can be given that any particular projections, pro forma financial
information, forward-looking statements or estimates will be realized and actual
results during the period or periods covered by such projections, pro forma
financial information, forward-looking statements and estimates may differ from
the projected results set forth therein by a material amount. There is no fact
known to any Loan Party that would reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Lender Presentation or in any other documents, certificates
and statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents or in the public filings made by the Parent Borrower and its
Subsidiaries. As of the Closing Date, to the best knowledge of the Parent
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct in all material respects.

SECTION 4.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Stock
described in the Guarantee and Collateral Agreement, when stock certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 4.19 and such other filings as are specified on
Schedule 3 to the

 

73



--------------------------------------------------------------------------------

Guarantee and Collateral Agreement, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3).

SECTION 4.20 Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.

SECTION 4.21 Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance by the Parent Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (when acting for the Parent
Borrower or any of its Subsidiaries) with Anti-Corruption Laws and applicable
Sanctions. The Parent Borrower, its Subsidiaries and their respective directors
and officers and, to the knowledge of the Parent Borrower and its Subsidiaries,
their respective employees and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. The Parent Borrower and
its Subsidiaries, and to the knowledge of the Parent Borrower and its
Subsidiaries, their respective officers, employees, directors and agents, are
not knowingly engaged in any activity that would reasonably be expected to
result in any Borrower being designated as a Sanctioned Person. None of (a) the
Parent Borrower, any Subsidiary or, to the knowledge of the Parent Borrower or
such Subsidiary, any of their respective directors, officers or employees, or
(b) to the knowledge of the Parent Borrower, any agent of the Parent Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby is a Sanctioned Person (other than, in
the case of this clause (b), a Sanctioned Person within the meaning of clause
(b) of the definition thereof (or a Person owned or controlled by a Person that
is a Sanctioned Person under clause (b) of the definition thereof) whose status
as a Sanctioned Person does not result in a violation of Sanctions by the Parent
Borrower or any of its Subsidiaries. Neither the Parent Borrower nor any of its
Subsidiaries will use the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
Person organized in any jurisdiction governed by the laws of the United States,
the United Kingdom or in a European Union member state in which the Parent
Borrower or any of its Subsidiaries is organized from time to time, or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 4.22 Foreign Subsidiary Borrowers. With respect to each Foreign
Subsidiary Borrower party to this Agreement as of the Closing Date:

(a)    subject to applicable Requirements of Law, the obligations of such
Foreign Subsidiary Borrower under this Agreement, when executed and delivered by
such Foreign Subsidiary Borrower, will rank at least pari passu with all
unsecured Indebtedness of such Foreign Subsidiary Borrower;

(b)    such Foreign Subsidiary Borrower is subject to civil and commercial law
with respect to its obligations under this Agreement and any Note, and the
execution, delivery and performance by such Foreign Subsidiary Borrower of this
Agreement constitute and will constitute private and commercial acts and not
public or governmental acts;

 

74



--------------------------------------------------------------------------------

(c)    neither such Foreign Subsidiary Borrower nor any of its property, whether
or not held for its own account, has any immunity (sovereign or other similar
immunity) from any suit or proceeding, from jurisdiction of any court or from
set-off or any legal process (whether service or notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
other similar immunity) under laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under this Agreement or any Note;

(d)    such Foreign Subsidiary Borrower has waived, and hereby does waive, every
immunity (sovereign or otherwise) to which it or any of its properties would
otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court and from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
in which such Foreign Subsidiary Borrower is organized and existing in respect
of its obligations under this Agreement and any Note;

(e)    the waiver by such Foreign Subsidiary Borrower described in clause (d) of
this Section 4.22 is the legal, valid and binding obligation of such Foreign
Subsidiary Borrower, subject to customary qualifications and limitations;

(f)    this Agreement and each Note, if any, is in proper legal form under the
law of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing for the enforcement hereof or thereof against such Foreign
Subsidiary Borrower under the law of such jurisdiction, and to ensure the
legality, validity, enforceability or admissibility in evidence of this
Agreement and any such Note;

(g)    it is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note that this
Agreement, any Note or any other document be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
or that any registration charge or stamp or similar tax be paid on or in respect
of this Agreement, any Note or any other document, except for any such filing,
registration or recording, or execution or notarization, as has been made or is
not required to be made until this Agreement, any Note or any other document is
sought to be enforced and for any charge or tax as has been timely paid; and

(h)    the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement, any Note or the other Loan Documents is, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in immediately preceding clause
(ii) shall be made or obtained as soon as is reasonably practicable).

SECTION 4.23 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

75



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

SECTION 5.1 Conditions to the Effectiveness of this Agreement. The amendment and
restatement of the Previous Credit Agreement effected hereby and the agreement
of each Lender to make the extensions of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Parent
Borrower, each Foreign Subsidiary Borrower party hereto on the date hereof and
each Lender (which Lenders shall constitute Required Lenders (as defined under
the Previous Credit Agreement)), the “Revolving Credit Commitments” under the
Previous Credit Agreement shall have been replaced with the Revolving Credit
Commitments hereunder, the Existing Revolving Credit Loans of Existing Revolving
Credit Lenders that are not Revolving Credit Lenders hereunder (or whose
aggregate Revolving Credit Commitments hereunder are less than their outstanding
Existing Revolving Credit Loans) on the Closing Date shall have been repaid, in
whole or in part, as applicable (together with accrued interest thereon), and
the Existing Term Loans of Existing Term Loan Lenders that are not Term Loan
Lenders hereunder (or whose Tranche A Term Loan Commitments hereunder are less
than their outstanding Existing Term Loans) on the Closing Date shall have been
repaid, in whole or in part, as applicable (together with accrued interest
thereon) (provided that Lenders constituting the Required Lenders (as defined in
the Previous Credit Agreement) have executed and delivered this Agreement, any
Existing Revolving Credit Lender and any Existing Term Loan Lender that is not a
Lender under this Agreement shall be deemed to have been replaced under
Section 2.24 of the Previous Credit Agreement by the Revolving Credit Lenders
and the Term Loan Lenders, as applicable, hereunder).

(b)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received (to the extent invoiced at least three Business Days prior to the
Closing Date) all fees and reasonable and documented expenses required to be
paid on or before the Closing Date (including the reasonable and documented fees
and expenses of one legal counsel) on or before the Closing Date.

(c)    Reaffirmation Agreement. The Administrative Agent shall have received a
Reaffirmation Agreement dated as of the Closing Date, executed and delivered by
an authorized officer of the Parent Borrower and each other Loan Party that is
party to the Guarantee and Collateral Agreement immediately prior to giving
effect to the Closing Date.

(d)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Parent
Borrower and its Subsidiaries are located, and such search shall reveal no liens
on any of the assets of the Parent Borrower or any Subsidiary except for liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

(e)    Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party party to any Loan Document on the Closing Date,
dated the Closing Date, substantially in the form of Exhibit C, with appropriate
insertions and attachments and (ii) a long form good standing certificate for
each Loan Party (other than the Foreign Subsidiary Borrower party hereto on the
Closing Date) from its jurisdiction of organization.

(f)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date, from an authorized officer
of the Parent Borrower, substantially in the form of Exhibit D.

(g)    Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:

(i)    a customary legal opinion of Sullivan & Cromwell LLP, counsel to the
Parent Borrower and its Subsidiaries, that is reasonably satisfactory to the
Administrative Agent;

 

76



--------------------------------------------------------------------------------

(ii)    a customary legal opinion of NautaDutilh N.V., Dutch counsel to Linvatec
Nederland B.V., that is reasonably satisfactory to the Administrative Agent; and

(iii)    a customary legal opinion of Daniel S. Jonas, general counsel of the
Parent Borrower, that is reasonably satisfactory to the Administrative Agent.

(h)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date as if made on and as of such date.

(i)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be filed or be in
proper form for filing, registration or recordation.

(k)    PATRIOT Act, FinCen. (i) The Administrative Agent shall have received, at
least three days prior to the Closing Date, all such documentation and other
information about the Parent Borrower and the Guarantors as shall have been
reasonably requested by the Administrative Agent in writing at least ten
Business Days prior to the Closing Date that is required by U.S. bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three days prior to the Closing Date,
if any Lender has requested the same in a written notice to the Parent Borrower
at least ten Business Days prior to the Closing Date, such Lender shall have
received a Beneficial Ownership Certification in relation to such Borrower.

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 5.2 Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit requested to be made by it on any date (other
than its initial extension of credit on the Closing Date and any extension of
credit in respect of the Delayed Draw Term Loans) is subject to the satisfaction
of the following conditions precedent:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all

 

77



--------------------------------------------------------------------------------

material respects (or in all respects if qualified by materiality) on and as of
such date as if made on and as of such date, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties were true and correct in all material
respects (or in all respects if qualified by materiality) as of such earlier
date.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder (other than the initial extensions of credit on the Closing Date)
shall constitute a representation and warranty by such Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied.

SECTION 5.3 Conditions to Initial Loan to Each Foreign Subsidiary Borrower. The
agreement of each Revolving Credit Lender to make any Loans or issue any Letters
of Credit to any Foreign Subsidiary Borrower that was not a party to this
Agreement as of the Closing Date is subject to the satisfaction of the following
conditions precedent:

(a)    Joinder Agreement. The Administrative Agent shall have received a Foreign
Subsidiary Borrower Joinder Agreement, substantially in the form of Exhibit I,
executed and delivered by such Foreign Subsidiary Borrower and the Parent
Borrower.

(b)    Opinion. The Administrative Agent shall have received an opinion of
counsel for such Foreign Subsidiary Borrower reasonably acceptable to the
Administrative Agent, covering such matters relating to the transactions
contemplated hereby as the Administrative Agent may reasonably request.

(c)    Other Documents. (i) The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
such Foreign Subsidiary Borrower, the authorization of the transactions
contemplated hereby relating to such Foreign Subsidiary Borrower and any other
legal matters relating to such Foreign Subsidiary Borrower, all in form and
substance reasonably satisfactory to the Administrative Agent and (ii) to the
extent any Foreign Subsidiary Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, on or prior to the date of the
effectiveness of the applicable Joinder Agreement, if any Lender has requested
the same in a written notice to the Parent Borrower at least three Business Days
prior to the date of the effectiveness of such Joinder Agreement, such Lender
shall have received a Beneficial Ownership Certification in relation to such
Foreign Subsidiary Borrower.

(d)    Additional Representations and Warranties. Unless otherwise agreed by the
Administrative Agent, the following representations and warranties shall be true
and correct on and as of such date:

(i)    Pari Passu. Subject to applicable Requirements of Law, the obligations of
such Foreign Subsidiary Borrower under this Agreement, when executed and
delivered by such Foreign Subsidiary Borrower, will rank at least pari passu
with all unsecured Indebtedness of such Foreign Subsidiary Borrower.

(ii)    No Immunities, etc. Such Foreign Subsidiary Borrower is subject to civil
and commercial law with respect to its obligations under this Agreement and any

 

78



--------------------------------------------------------------------------------

Note, and the execution, delivery and performance by such Foreign Subsidiary
Borrower of this Agreement constitute and will constitute private and commercial
acts and not public or governmental acts. Neither such Foreign Subsidiary
Borrower nor any of its property, whether or not held for its own account, has
any immunity (sovereign or other similar immunity) from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar immunity) under laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement or any Note. Such Foreign
Subsidiary Borrower has waived, and hereby does waive, every immunity (sovereign
or otherwise) to which it or any of its properties would otherwise be entitled
from any legal action, suit or proceeding, from jurisdiction of any court and
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing in respect of its obligations
under this Agreement and any Note. The waiver by such Foreign Subsidiary
Borrower described in the immediately preceding sentence is the legal, valid and
binding obligation of such Foreign Subsidiary Borrower, subject to customary
qualifications and limitations.

(iii)    No Recordation Necessary. This Agreement and each Note, if any, is in
proper legal form under the law of the jurisdiction in which such Foreign
Subsidiary Borrower is organized and existing for the enforcement hereof or
thereof against such Foreign Subsidiary Borrower under the law of such
jurisdiction, and to ensure the legality, validity, enforceability or
admissibility in evidence of this Agreement and any such Note. It is not
necessary to ensure the legality, validity, enforceability or admissibility in
evidence of this Agreement and any such Note that this Agreement, any Note or
any other document be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Foreign Subsidiary Borrower is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of this Agreement, any
Note or any other document, except for any such filing, registration or
recording, or execution or notarization, as has been made or is not required to
be made until this Agreement, any Note or any other document is sought to be
enforced and for any charge or tax as has been timely paid.

(iv)    Exchange Controls. The execution, delivery and performance by such
Foreign Subsidiary Borrower of this Agreement, any Note or the other Loan
Documents is, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in
immediately preceding clause (ii) shall be made or obtained as soon as is
reasonably practicable).

SECTION 5.4 Conditions to each Delayed Draw Term Loan. The agreement of each
Delayed Draw Term Loan Lender to make the extensions of credit under the Delayed
Draw Term Loan Facility requested to be made by it is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Filtration Acquisition Closing Date, of the following conditions
precedent:

(a)    Closing Date. The Closing Date shall have occurred.

 

79



--------------------------------------------------------------------------------

(b)    Historical Financial Statements and Pro Forma Financial Statements. The
Administrative Agent shall have received the financial statements described in
Section 4.1(a), Section 4.1(b) and Section 4.1(c).

(c)    Filtration Acquisition. Substantially concurrently with the making by
each Lender of its initial extension of credit hereunder, the Filtration
Acquisition shall have been consummated in all material respects in accordance
with the Filtration Acquisition Agreement and no provision thereof shall have
been amended or waived, and no consent shall have been given thereunder, in any
manner materially adverse to the interests of the Lenders without the prior
written consent of the Lead Arranger, such consent not to be unreasonably
withheld, delayed or conditioned (provided that any amendment, modification,
waiver or consent that results in a reduction in the Purchase Price (as defined
in the Filtration Acquisition Agreement) of less than 10% shall be deemed not to
be materially adverse to the interests of the Lenders).

(d)    Other Indebtedness. On the Filtration Acquisition Closing Date, after
giving effect to the Transactions, neither the Parent Borrower nor any of its
Subsidiaries shall have any Indebtedness for borrowed money other than such
Indebtedness permitted under this Agreement.

(e)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received (to the extent invoiced at least three Business Days prior to the
Filtration Acquisition Closing Date) all fees and reasonable and documented
expenses (including the reasonable and documented fees and expenses of legal
counsel as provided in Section 10.5) required to be paid hereunder on or before
the Filtration Acquisition Closing Date (or provision shall have been made to
deduct such fees and expenses from such extension of credit).

(f)    Security Documents. The Administrative Agent shall have received an
Assumption Agreement in the form of Annex I to the Guarantee and Collateral
Agreement, executed and delivered by an authorized officer of the Acquired
Companies.

(g)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the
Acquired Companies are located, and such search shall reveal no liens on any of
the assets of the Acquired Companies or their Subsidiaries except for liens
permitted by Section 7.3 or discharged on or prior to the Filtration Acquisition
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

(h)    Closing Certificate. The Administrative Agent shall have received (i) a
certificate of the Parent Borrower and each Acquired Company, dated the
Filtration Acquisition Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments and (ii) a long form good standing
certificate for each Acquired Company from its jurisdiction of organization.

(i)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Filtration Acquisition Closing Date and
after giving effect to the Transactions consummated on the Filtration
Acquisition Closing Date, from an authorized officer of the Parent Borrower,
substantially in the form of Exhibit D.

(j)    Legal Opinions. The Administrative Agent shall have received a customary
legal opinion of Sullivan & Cromwell LLP, counsel to the Parent Borrower and its
Subsidiaries, that is reasonably satisfactory to the Administrative Agent.

 

80



--------------------------------------------------------------------------------

(k)    Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct (to the extent
required by the definition thereof) on and as of the Filtration Acquisition
Closing Date, except to the extent expressly made as of an earlier date, in
which case such Specified Acquisition Agreement Representations shall have been
true and correct (to the extent required by the definition thereof) as of such
earlier date.

(l)    Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (or in all respects if qualified by
materiality or “Material Adverse Effect”) on and as of the Filtration
Acquisition Closing Date as if made on and as of such date, except to the extent
expressly made as of an earlier date, in which case such Specified
Representations shall have been true and correct in all material respects (or in
all respects if qualified by materiality or “Material Adverse Effect”) as of
such earlier date.

(m)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof; provided that if,
notwithstanding the use by the Parent Borrower of commercially reasonable
efforts (without undue delay, burden or expense) to deliver to the
Administrative Agent any certificate or related stock power in respect of the
Capital Stock of any Acquired Company required by clause (i) or any promissory
note or related transfer form required by clause (ii) above, such certificates,
stock powers, promissory notes and/or transfer forms are not delivered as of the
Filtration Acquisition Closing Date, delivery of such items shall not be a
condition to the agreement of each Lender to make the initial extension of
credit requested to be made by it (but shall be required to be satisfied within
90 days of the Filtration Acquisition Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion)).

(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be filed or be in
proper form for filing, registration or recordation; provided that if,
notwithstanding the use by the Parent Borrower of commercially reasonable
efforts (without undue delay, burden or expense) to satisfy the requirement set
forth in this Section 5.1(m), such requirement is not satisfied as of the
Filtration Acquisition Closing Date, the satisfaction of such requirement (other
than with respect to the filing of any Uniform Commercial Code financing
statement) shall not be a condition to the agreement of each Lender to make the
initial extension of credit requested to be made by it (but shall be required to
be satisfied within 90 days of the Filtration Acquisition Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion)).

(o)    PATRIOT Act, FinCen. (i) The Administrative Agent shall have received, at
least three days prior to the Filtration Acquisition Closing Date, all such
documentation and other information about the Parent Borrower and the Guarantors
as shall have been reasonably requested by the Administrative Agent in writing
at least ten Business Days prior to the Filtration Acquisition Closing Date that
is required by U.S. bank regulatory authorities under applicable

 

81



--------------------------------------------------------------------------------

“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act and (ii) to the extent any Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three days prior to the Filtration Acquisition Closing
Date, if any Lender has requested the same in a written notice to the Parent
Borrower at least ten Business Days prior to the Filtration Acquisition Closing
Date, such Lender shall have received a Beneficial Ownership Certification in
relation to the applicable Borrower.

(p)    Acquired Company Material Adverse Effect.

(i)    As of the Filtration Acquisition Signing Date, except as set forth in
Schedule 3.9 to the Filtration Acquisition Agreement (as of the Filtration
Acquisition Signing Date), since September 30, 2018, there shall have not been
any one or more changes, events, or developments that, individually or in the
aggregate, have had or would be reasonably expected to have an Acquired Company
Material Adverse Effect.

(ii)    Since the Filtration Acquisition Signing Date, no event, change or
development shall have occurred and remains in effect that, individually or
taken together with any other events, changes or developments, that have
occurred since the Filtration Acquisition Agreement Signing Date and remains in
effect, have had or are reasonably expected to have an Acquired Company Material
Adverse Effect.

For the purpose of determining compliance with the conditions specified in this
Section 5.4, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.4 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Filtration Acquisition Closing
Date specifying its objection thereto.

ARTICLE VI. AFFIRMATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall and shall cause each of its Subsidiaries to:

SECTION 6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent Borrower and its Subsidiaries, a copy of the
audited consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by PricewaterhouseCoopers LLP or other independent certified
public accountants of nationally recognized standing; and

(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Parent Borrower and its Subsidiaries, the unaudited consolidated balance sheet
of the Parent Borrower and its Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

82



--------------------------------------------------------------------------------

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein; provided that the financial statements referred to in
Section 6.1(b) need not contain footnotes).

SECTION 6.2 Certificates; Other Information. Furnish to the Administrative Agent
and each Lender, or, in the case of clauses (f) and (g), to the Administrative
Agent for the relevant Lender:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by the Parent Borrower and its Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Parent Borrower and its Subsidiaries, as the case may be, (y) to the
extent not previously disclosed to the Administrative Agent, a listing of any
county or state within the United States where any Loan Party keeps inventory or
equipment and of any Intellectual Property acquired by any Loan Party since the
date of the most recent list delivered pursuant to this clause (y) (or, in the
case of the first such list so delivered, since the Closing Date) and (z) any
change of jurisdiction of organization of any Loan Party;

(c)    no later than 45 days after the end of each fiscal year of the Parent
Borrower and its Subsidiaries, a detailed consolidated budget for the fiscal
year in which such budget is delivered (including a projected consolidated
balance sheet of the Parent Borrower and its Subsidiaries as of the end of such
fiscal year, and the related consolidated statements of projected cash flow,
projected changes in financial position and projected income) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based
upon good faith estimates and assumptions believed by such Responsible Officer
to be reasonable at the time made, it being recognized by the Lenders that
(i) such Projections relate to future events, are not to be viewed as fact, are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Parent Borrower and its Subsidiaries, and are not a guarantee
of financial performance and (ii) no assurance can be given that any particular
Projections will be realized and actual results during the period or periods
covered by such Projections may differ from the projected results set forth
therein by a material amount;

(d)    within 45 days (and 90 days in the case of the end of a fiscal year)
after the end of each fiscal quarter of the Parent Borrower and its
Subsidiaries, either (i) a Form 10-Q or 10-K

 

83



--------------------------------------------------------------------------------

for the Parent Borrower and its Subsidiaries for such fiscal quarter, which
contains a narrative discussion and analysis of the financial condition and
results of operations of the Parent Borrower and its Subsidiaries for such
fiscal quarter, or (ii) such narrative discussion and analysis;

(e)    (i) within five days after the same are sent, copies of all financial
statements and reports which the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and (ii) within five
days after the same are filed, copies of all financial statements and periodic
reports which the Parent Borrower may make to, or file with, the SEC; provided
that the Parent Borrower shall be deemed to have complied with this clause
(e)(ii) if the Parent Borrower provides written notice (which may be in
electronic form) of the making or filing of any such financial statements or
reports and the same is continuously available on “EDGAR”, the Electronic Data
Gathering Analysis and Retrieval system of the SEC, or
“http://www.sec.gov/edgarhp.htm”;

(f)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request through the Administrative Agent; and

(g)    promptly following a Borrower’s receipt of any written request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with the Beneficial Ownership
Regulation.

SECTION 6.3 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate procedures or
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Parent Borrower or its Subsidiaries, as the case may be.

(b)    Each of the Loan Parties will pay and discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all
material taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
procedures or reserves in conformity with GAAP with respect thereto have been
provided on the books of such Loan Party and such proceedings could not
reasonably be expected to result in the sale, forfeiture or loss of any material
portion of the Collateral or any interest therein.

SECTION 6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i)
Preserve, renew and keep in full force and effect its corporate existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 and except, in the case of
clause (ii) above, to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 6.5 Maintenance of Property; Insurance. (a) Keep all Property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; (b) maintain with financially sound and reputable insurance
companies insurance on all its Property in at least

 

84



--------------------------------------------------------------------------------

such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; (c) maintain, with financially sound and reputable companies,
insurance policies (i) insuring the Inventory and Equipment against loss by
fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) insuring such Loan Party
against liability for personal injury and property damage relating to such
Inventory and Equipment, such policies to be in such form and amounts and having
such coverage as may be reasonably satisfactory to the Administrative Agent and
the Lenders (all such insurance shall (A) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (B) name the Administrative Agent, on behalf of the Lenders, as
loss payee, and (C) be reasonably satisfactory in all other respects to the
Administrative Agent); and (d) the Parent Borrower shall deliver to the
Administrative Agent and the Lenders a report of a reputable insurance broker
with respect to such insurance during the month of November in each calendar
year and such supplemental reports with respect thereto as the Administrative
Agent may from time to time reasonably request.

SECTION 6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Parent Borrower
and its Subsidiaries with officers and employees of the Parent Borrower and its
Subsidiaries and with its independent certified public accountants.

SECTION 6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a)    the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any material Contractual
Obligation of the Parent Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding which may exist at any time between the Parent
Borrower or any of its Subsidiaries and any Governmental Authority, which in
either case, if not cured or if adversely determined, as the case may be, would
reasonably be expected to have a Material Adverse Effect;

(c)    any litigation or proceeding directly affecting the Parent Borrower or
any of its Subsidiaries not disclosed in a filing made by a Loan Party with the
SEC in which (i) the amount sought from the Parent Borrower and its Subsidiaries
is $40,000,000 or more and not covered by insurance or (ii) injunctive or
similar relief material to the operations of the Parent Borrower is sought, in
each case, as to which the Parent Borrower or any of its Subsidiaries has
knowledge or reasonably should have knowledge;

(d)    the following events, as soon as possible and in any event within 30 days
after the Parent Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination or Insolvency of, any Plan;

 

85



--------------------------------------------------------------------------------

(e)    any development or event which has had or would reasonably be expected to
have a Material Adverse Effect; and

(f)    any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Parent Borrower or the relevant Subsidiary
proposes to take with respect thereto.

SECTION 6.8 Environmental Laws. (a) Comply with, and make all reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and make all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
any noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that any
noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 6.9 Additional Collateral, etc. (a) With respect to any Property
acquired after the Closing Date by the Parent Borrower or any of its Material
Domestic Subsidiaries (other than (x) any Property described in paragraph (c) or
(d) below and (y) any Property subject to a Lien expressly permitted by
Section 7.3(g), (l) (if such Lien was granted in a transaction comparable to
that permitted by Section 7.3(g)), (o) or (q) (if such Lien was granted in a
transaction comparable to that permitted by Section 7.3(g)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement or such other documents as
the Administrative Agent deems necessary or advisable in order to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such Property and (ii) take all actions necessary or reasonably advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such Property, subject to no Liens except as
permitted by Section 7.3, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

(b)    [Reserved].

(c)    With respect to any new Material Domestic Subsidiary created (including
pursuant to a Division) or acquired after the Closing Date by the Parent
Borrower or any of its Subsidiaries (which, for the purposes of this paragraph
(c), shall include any existing Domestic Subsidiary that (1) becomes or is
designated a Material Domestic Subsidiary or (2) ceases to be a Foreign
Subsidiary Holdco and is a Material Domestic Subsidiary), the Parent Borrower or
the Subsidiary owning the Capital Stock of such new Material Domestic Subsidiary
shall promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or reasonably advisable in order to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Material Domestic

 

86



--------------------------------------------------------------------------------

Subsidiary which is owned by the Parent Borrower or any of its Subsidiaries,
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Parent Borrower or such
Subsidiary, as the case may be, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take such actions necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Material Domestic Subsidiary, subject to no
Liens except as permitted by Section 7.3, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent, and (iv) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance and with customary
exceptions and qualifications, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d)    With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (65%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (d), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (65%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(65%) and (2) any Domestic Subsidiary that becomes a Foreign Subsidiary Holdco
that is a Material Foreign Subsidiary that is a Pledge Eligible Foreign
Subsidiary (65%)), the Parent Borrower or the Subsidiary owning the Capital
Stock of such Material Foreign Subsidiary shall promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or reasonably advisable in
order to grant to the Administrative Agent, for the benefit of the Lenders, a
perfected first priority security interest in the Capital Stock of such new
Material Foreign Subsidiary that is owned by the Parent Borrower or any of its
Subsidiaries (provided that in no event shall more than 65% of the total
outstanding Capital Stock of any such new Material Foreign Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, if such Capital Stock is
certificated, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Parent Borrower or such
Subsidiary, as the case may be, and take such other action as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the Lien of
the Administrative Agent thereon, and (iii) if requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance and with
customary exceptions and qualifications, and from counsel, reasonably
satisfactory to the Administrative Agent.

(e)    With respect to any new Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (100%) created or acquired after the Closing Date by
the Parent Borrower or any of its Subsidiaries (which, for the purposes of this
paragraph (e), shall include (1) any existing Foreign Subsidiary or Foreign
Subsidiary Holdco that (A) becomes or is designated a Material Foreign
Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%) or (B) is a
Material Foreign Subsidiary and becomes a Pledge Eligible Foreign Subsidiary
(100%) and (2) any existing Domestic Subsidiary that becomes a Foreign
Subsidiary Holdco that is a Material Foreign Subsidiary and a Pledge Eligible
Foreign Subsidiary (100%)), the Parent Borrower or the Subsidiary owning the
Capital Stock of such new Material Foreign Subsidiary shall promptly (i) execute
and deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or reasonably
advisable in order to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first priority security interest in the Capital Stock of
such new Material Foreign Subsidiary that is owned by the Parent Borrower or any
of its Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, if such Capital Stock is certificated, together
with undated stock powers,

 

87



--------------------------------------------------------------------------------

in blank, executed and delivered by a duly authorized officer of the Parent
Borrower or such Subsidiary, as the case may be, and take such other action as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Lien of the Administrative Agent thereon, (iii) cause such new
Material Foreign Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or reasonably
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected first priority security interest in the Collateral described in the
Guarantee and Collateral Agreement with respect to such new Material Foreign
Subsidiary, subject to no Liens except as permitted by Section 7.3, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance and with customary exceptions and qualifications, and from counsel,
reasonably satisfactory to the Administrative Agent.

SECTION 6.10 Additional Covenants Relating to Collateral. (a) If any amount in
excess of $10,000,000 payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Chattel Paper, deliver such
Instrument or Chattel Paper immediately to the Administrative Agent, duly
indorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to the Guarantee and Collateral Agreement.

(b)    Not, except upon 15 days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of (A) all additional executed
financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for in the Guarantee and Collateral Agreement, and
(B) if applicable, a written supplement to Schedule 5 to the Guarantee and
Collateral Agreement showing any additional location at which Inventory or
Equipment shall be kept:

(i)    permit any of the Inventory or Equipment to be kept at a location other
than those listed on Schedule 5 to the Guarantee and Collateral Agreement, as
supplemented (other than mobile goods and Inventory and Equipment located
temporarily in a UCC financing statement filing jurisdiction the aggregate fair
market value of which is less than $75,000,000);

(ii)    change the location of its chief executive office or sole place of
business from that referred to in Section 4.4 of the Guarantee and Collateral
Agreement; or

(iii)    change its name, identity or corporate structure to such an extent that
any financing statement filed by the Administrative Agent in connection with the
Guarantee and Collateral Agreement would become misleading.

(c)    Advise the Administrative Agent and the Lenders promptly, in reasonable
detail, of:

(i)    any Lien (other than security interests created hereby or Liens permitted
under Section 7.3) on any material portion of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder in any material respect; and

(ii)    the occurrence of any other event which would reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

 

88



--------------------------------------------------------------------------------

SECTION 6.11 Post-Closing Covenant. Satisfy, to the extent not satisfied on the
Closing Date, the requirements set forth in Section 5.4(n) and (o) within the
time period set forth in such Section.

ARTICLE VII. NEGATIVE COVENANTS

The Parent Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Parent Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

SECTION 7.1 Financial Condition Covenants.

(a)    Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as at the last day of any period of four
consecutive fiscal quarters of the Parent Borrower and its Subsidiaries ending
with any fiscal quarter set forth below to exceed the ratio set forth below
opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated

Senior Secured

Leverage Ratio

March 31, 2019    4.25 to 1.00 June 30, 2019    4.25 to 1.00 September 30, 2019
   4.25 to 1.00 December 31, 2019    4.00 to 1.00 March 31, 2020    4.00 to 1.00
June 30, 2020    4.00 to 1.00 September 30, 2020    4.00 to 1.00 December 31,
2020 and thereafter    3.75 to 1.00

; provided that, in the event that the Filtration Acquisition is not consummated
on or prior to March 20, 2019, then the maximum Consolidated Senior Secured
Leverage Ratio shall be 4.00 to 1.00 with a stepdown to 3.75 to 1.00 commencing
on December 31, 2020. Notwithstanding the foregoing, if the Parent Borrower or
any of its Subsidiaries consummates a Material Acquisition, at the election of
the Parent Borrower (the notice of which election shall be given prior to the
earlier of (i) the date that is thirty (30) days after consummating the relevant
Material Acquisition and (ii) the date by which the Parent Borrower has to
deliver financial statements in accordance with Section 6.1(a) or (b) in respect
of the fiscal quarter in which such Material Acquisition was consummated), the
Consolidated Senior Secured Leverage Ratio may be 0.50 to 1.00 (or such lesser
amount as is required to comply with clause (x) of the proviso below) greater
than the ratios set forth in the table above or the proviso in the immediately
preceding sentence, as applicable, for four consecutive fiscal quarters starting
with the fiscal quarter in which such Material Acquisition is consummated;
provided that (x) the required Consolidated Senior Secured Leverage Ratio that
would apply as a result of any such step-up shall be no greater than 4.25 to
1.00, (y) such step-up shall only be permitted twice during this Agreement and
(z) there shall be at least two fiscal quarters in between any such step-ups.

 

89



--------------------------------------------------------------------------------

(b)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Parent Borrower and its Subsidiaries ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated

Total
Leverage Ratio

March 31, 2019    5.75 to 1.00 June 30, 2019    5.75 to 1.00 September 30, 2019
   5.75 to 1.00 December 31, 2019    5.50 to 1.00 March 31, 2020    5.50 to 1.00
June 30, 2020    5.50 to 1.00 September 30, 2020    5.50 to 1.00 December 31,
2020    5.25 to 1.00 March 31, 2021    5.25 to 1.00 June 30, 2021    5.25 to
1.00 September 30, 2021    5.25 to 1.00 December 31, 2021 and thereafter    5.00
to 1.00

; provided that if the Parent Borrower issues at least $75 million of Capital
Stock after the Filtration Acquisition Signing Date but on or prior to the
Filtration Acquisition Closing Date, each ratio set forth in the above table
shall be reduced by 0.50 to 1.00; provided, further, that, in the event that the
Filtration Acquisition is not consummated on or prior to March 20, 2019, then
the maximum Consolidated Total Leverage Ratio shall be 5.00 to 1.00 with a
stepdown to 4.75 to 1.00 commencing on December 31, 2020. Notwithstanding the
foregoing, if the Parent Borrower or any of its Subsidiaries consummates a
Material Acquisition, at the election of the Parent Borrower (the notice of
which election shall be given prior to the earlier of (i) the date that is
thirty (30) days after consummating the relevant Material Acquisition and
(ii) the date by which the Parent Borrower has to deliver financial statements
in accordance with Section 6.1(a) or (b) in respect of the fiscal quarter in
which such Material Acquisition was consummated), the Consolidated Total
Leverage Ratio may be 0.50 to 1.00 (or such lesser amount as is required to
comply with clause (x) of the proviso below) greater than the ratios set forth
in the table above (as amended by the first proviso in the immediately preceding
sentence) or the second proviso in the immediately preceding sentence, as
applicable, for four consecutive fiscal quarters starting with the fiscal
quarter in which such Material Acquisition is consummated; provided that (x) the
required Consolidated Total Leverage Ratio that would apply as a result of any
such step-up shall be no more than 5.50 to 1.00, (y) such step-up shall only be
permitted twice during this Agreement and (z) there shall be at least two fiscal
quarters in between any such step-ups.

(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent Borrower and its Subsidiaries ending on or after the Closing Date to be
less than 2.25 to 1.00.

SECTION 7.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

(b)    Indebtedness of the Parent Borrower to any Subsidiary and of any
Subsidiary Guarantor to the Parent Borrower or any other Subsidiary;

(c)    Indebtedness secured by Liens permitted by Section 7.3(g); provided that
the Parent Borrower shall be in compliance, on a pro forma basis after giving
effect to the incurrence of such Indebtedness, with the financial covenants
contained in Section 7.1 recomputed as at the last day of the most recently
ended fiscal quarter of the Parent Borrower and its Subsidiaries for which
financial statements are available as if such Indebtedness had been incurred on
the first day of each relevant period for testing such compliance;

 

90



--------------------------------------------------------------------------------

(d)    Capital Lease Obligations in an aggregate principal amount not to exceed
the greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets
(measured on the date of incurrence of such Capital Lease Obligations) at any
one time outstanding;

(e)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.2(e) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof);

(f)    guarantees made in the ordinary course of business by the Parent Borrower
or any of its Subsidiaries of obligations of any Subsidiary Guarantor;

(g)    Indebtedness of the Parent Borrower or its Subsidiaries on account of
industrial revenue bonds in an aggregate principal amount not to exceed the
greater of (x) $50,000,000 and (y) 3.0% of Consolidated Total Assets (measured
on the date of incurrence of such Indebtedness) at anyone one time outstanding;

(h)    guarantees made in the ordinary course of business by the Parent Borrower
or any of its Subsidiaries of lease obligations of their customers in respect of
equipment sold by the Parent Borrower or any of its Subsidiaries to a third
party and then leased to such customer in an aggregate amount outstanding at any
time not to exceed the greater of (x) $50,000,000 and (y) 3.0% of Consolidated
Total Assets (measured on the date of incurrence of such Indebtedness);

(i)    Indebtedness in respect of letters of credit (not otherwise permitted
under this Section 7.2) outstanding in the ordinary course of business in an
aggregate face amount not to exceed the greater of (x) $50,000,000 and (y) 3.0%
of Consolidated Total Assets (measured on the date of incurrence of such
Indebtedness);

(j)    Indebtedness of (i) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party and (ii) any Subsidiary Guarantor to any
Subsidiary that is not a Loan Party;

(k)    Indebtedness of any Foreign Subsidiary or Foreign Subsidiary Holdco to
the Parent Borrower or any other Subsidiary (so long as no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness); provided that (x) the requirements of Section 6.9 are
satisfied and (y) the aggregate principal amount of such Indebtedness at any
time outstanding shall not exceed the greater of (A) $150,000,000 and (B) 10.0%
of Consolidated Total Tangible Assets (measured on the date of incurrence of
such Indebtedness); provided, further, that any Indebtedness permitted by this
Section 7.2(k) shall be evidenced by a note or similar instrument and pledged in
accordance with Section 6.9 and the Guarantee and Collateral Agreement;

(l)    (i) Permitted Unsecured Indebtedness; provided that (x) at the time of,
and after giving effect to, the incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing (or, with respect to any
Permitted Unsecured Indebtedness incurred to finance the Filtration Acquisition,
no Event of Default under clause (a) or clause (f) of Article VIII shall have
occurred and be continuing) and (y) the Parent Borrower shall be in compliance,
on a pro forma basis after giving effect to the incurrence of such Indebtedness,
with the financial

 

91



--------------------------------------------------------------------------------

covenant contained in Section 7.1 (b), in each case recomputed as at the last
day of the most recently ended fiscal quarter of the Parent Borrower and its
Subsidiaries for which financial statements are available as if such
Indebtedness had been incurred on the first day of such period (or, at the
election of the Parent Borrower, with respect to any Permitted Unsecured
Indebtedness incurred to finance the Filtration Acquisition, the Consolidated
Total Leverage Ratio of the Parent Borrower and its Subsidiaries, on a pro forma
basis after giving effect to the incurrence of such Indebtedness, shall not
exceed 5.75 to 1.00 (or, if the Parent Borrower issues at least $75 million of
Capital Stock after the date of execution of the Filtration Acquisition
Agreement but on or prior to the consummation of the Filtration Acquisition,
5.25 to 1.00) recomputed as at the last day of the most recently ended fiscal
quarter of the Parent Borrower and its Subsidiaries for which financial
statements are available as of the date of execution of the Filtration
Acquisition Agreement as if the Filtration Acquisition and related financings or
other transactions (without regard to the making of any earn-out payments) had
occurred on the first day of the relevant period for testing such compliance)
and (ii) any guarantee by any Subsidiary in respect of any Permitted Unsecured
Indebtedness; provided that (x) no Subsidiary that is not a Loan Party shall
guarantee any Permitted Unsecured Indebtedness and (y) any such guarantee in
respect of Permitted Unsecured Indebtedness shall be unsecured;

(m)    Indebtedness incurred in connection with or in substitution or
replacement of a Receivables Transfer Program in an aggregate principal amount
not to exceed the greater of (x) $125,000,000 and (y) 7.5% of Consolidated Total
Assets (measured on the date of incurrence of such Indebtedness);

(n)    (i) Permitted Subordinated Indebtedness; provided that the Parent
Borrower shall be in compliance, on a pro forma basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 7.1(b), recomputed on a pro forma basis as at the last day of the most
recently ended fiscal quarter of the Parent Borrower and its Subsidiaries for
which financial statements are available as if such Indebtedness had been
incurred on the first day of such period and (ii) any guarantee by any
Subsidiary in respect of any Permitted Subordinated Indebtedness; provided that
(x) no Subsidiary that is not a Loan Party shall guarantee any Permitted
Subordinated Indebtedness and (y) any such guarantee shall be subordinated to
the prior payment in full of the Obligations on the same basis as the related
Permitted Subordinated Indebtedness;

(o)    unsecured Indebtedness not otherwise permitted by this Section 7.2 in an
aggregate principal amount not to exceed the greater of (x) $60,000,000 and (y)
3.25% of Consolidated Total Assets (measured on the date of incurrence of such
Indebtedness);

(p)    (i) Obligations under or in respect of interest rate Swap Agreements up
to an aggregate notional principal amount not to exceed at any time an amount
equal to the Commitments of all the Lenders in the aggregate at such time,
(ii) Obligations owing under Swap Agreements entered into in order to manage
existing or anticipated exchange rate or commodity price risks and not for
speculative purposes, (iii) Obligations in respect of Swap Agreements entered
into in connection with any Permitted Bond Hedge Transaction and
(iv) Obligations in respect of Swap Agreements entered into in connection with
any Permitted Warrant Transaction;

(q)    Indebtedness of a Subsidiary of the Parent Borrower acquired pursuant to
the Filtration Acquisition; provided that the Consolidated Senior Secured
Leverage Ratio of the Parent Borrower and its Subsidiaries, computed on a pro
forma basis as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Subsidiaries for which financial statements are
available as of the date of execution of the Filtration Acquisition Agreement
giving

 

92



--------------------------------------------------------------------------------

effect to the Indebtedness contemplated by this clause (q) and calculated as if
the Filtration Acquisition and related financings or other transactions (without
regard to the making of any earn-out payments) had occurred on the first day of
the relevant period for testing such compliance, is no greater than 4.00 to
1.00; and

(r)    Indebtedness of the Parent Borrower and the Restricted Subsidiaries
assumed in connection with Permitted Business Acquisitions or similar
Investments so long as (i) after giving effect to the assumption of such
Indebtedness and such Permitted Business Acquisition on a pro forma basis as of
the last day of the most recent period of four consecutive fiscal quarters have
been delivered, the Parent Borrower shall be in compliance, on a pro forma basis
with the financial covenants contained in Section 7.1(a) and (b), in each case
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Restricted Subsidiaries for which financial statements
are available as if such Indebtedness had been incurred on the first day of such
period, (ii) before and after giving effect thereto, no Event of Default shall
have occurred and be continuing and (iii) any such Indebtedness shall be
unsecured or secured only by a mortgage, purchase money security interest,
Capital Lease Obligation or similar arrangement on the Property acquired in
connection with such Permitted Business Acquisition or similar Investment (and
any accessions thereto or improvements thereon), and no Lien shall extend to
cover any other Property of the Parent Borrower or any Subsidiary Guarantor.

For purposes of determining compliance with this Section 7.2, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness described in Section 7.2(a) through (r) but may be permitted in
part under any combination thereof and (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness described in Sections 7.2(a) through (r),
the Parent Borrower shall, in its sole discretion, classify or reclassify, or
later divide, classify or reclassify, such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 7.2 and will only be
required to include the amount and type of such item of Indebtedness (or any
portion thereof) in one of the above clauses and such item of Indebtedness shall
be treated as having been incurred or existing pursuant to only one of such
clauses.

SECTION 7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:

(a)    Liens for taxes, assessments or charges not yet due or which are being
contested in good faith by appropriate proceedings; provided that adequate
reserves with respect thereto are maintained on the books of the Parent Borrower
or its Subsidiaries, as the case may be, in conformity with GAAP;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings and Liens securing judgments to the
extent not constituting an Event of Default pursuant to Section 8(h);

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

93



--------------------------------------------------------------------------------

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Subsidiaries;

(f)    Liens in existence on the Closing Date listed on Schedule 7.3(f) (and any
replacements or extensions thereof), securing Indebtedness permitted by
Section 7.2(e); provided that no such Lien is spread to cover any additional
Property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased;

(g)    Liens upon real and/or tangible personal Property acquired after the
Closing Date (by purchase, construction or otherwise) by the Parent Borrower or
any of its Subsidiaries, each of which Liens either (i) existed on such Property
before the time of its acquisition and was not created in anticipation thereof
or (ii) was created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such Property and permitted by Section 7.2;
provided that (A) no such Lien shall extend to or cover any Property of the
Parent Borrower or such Subsidiary other than the Property so acquired or
financed, and (B) the principal amount of Indebtedness secured by any such Lien
shall at no time exceed 80% of the fair market value (as determined in good
faith by a Responsible Officer) of such Property at the time it was acquired (by
purchase, construction or otherwise);

(h)    Liens created pursuant to the Security Documents;

(i)    any interest or title of a lessor under any lease entered into by the
Parent Borrower or any other Subsidiary in the ordinary course of its business
and covering only the assets so leased;

(j)    Liens arising from precautionary UCC financing statement filings
regarding operating leases or consignment arrangements entered into by the
Parent Borrower or its Subsidiaries in the ordinary course of business;

(k)    Liens in favor of banking institutions encumbering the deposits
(including the right of setoff) held by such banking institutions in the
ordinary course of business and which are within the general parameters
customary in the banking industry;

(l)    Liens on property or assets acquired pursuant to any Permitted Business
Acquisition or similar Investment, or on property or assets of a Person in
existence at the time such Person is acquired pursuant to such Permitted
Business Acquisition or similar Investment or otherwise becomes a Subsidiary of
the Parent Borrower; provided that (i) any Indebtedness that is secured by such
Liens is permitted to exist under Section 7.2, (ii) such Liens are not created
in anticipation of such Permitted Business Acquisition or similar Investment or
such Person otherwise becoming a Subsidiary of the Parent Borrower and do not
attach to any other asset of the Parent Borrower or any of its Subsidiaries
other than any replacements of such property or assets and accessions thereto
and proceeds thereof, or, in the case of any acquired Subsidiary, after-acquired
property of such Person of the same type and consistent with that contemplated
at the time such original Lien was created and (iii) such Liens secure no
greater principal amount of Indebtedness than the aggregate principal amount of
the Indebtedness, if any, secured by such Liens on the date of such Permitted
Business Acquisition or similar Investment or date on which such Person
otherwise becomes a Subsidiary;

 

94



--------------------------------------------------------------------------------

(m)    Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Parent
Borrower and all Subsidiaries) the greater of (x) $50,000,000 and (y) 3.0% of
Consolidated Total Assets (measured on the date of incurrence of such Liens);

(n)    Liens securing Indebtedness permitted by Section 7.2(e) on the real
property of the Parent Borrower or its Subsidiaries in Largo, Florida;

(o)    Liens on accounts receivable or related ancillary rights and assets sold,
transferred, encumbered or otherwise disposed of, or purported to have been
sold, transferred, encumbered or otherwise disposed of pursuant to a Receivables
Transfer Program in accordance with Section 7.5(k);

(p)    Liens in the nature of escrow arrangements for deferred payments to be
made in connection with a Permitted Business Acquisition to the extent such
payments constitute amounts permitted under Section 7.8(k) and the rights of any
beneficiary thereunder; and

(q)    Liens on property or assets acquired pursuant to the Filtration
Acquisition, or on property or assets of a Subsidiary of the Parent Borrower in
existence at the time such Subsidiary is acquired pursuant to the Filtration
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.2(q), (ii) such Liens do not attach to any
other asset of the Parent Borrower or any of its Subsidiaries other than any
replacements of such property or assets and accessions thereto and proceeds
thereof, or, in the case of any acquired Subsidiary, after-acquired property of
such Person of the same type and consistent with that contemplated at the time
such original Lien was created and (iii) such Liens secure no greater principal
amount of Indebtedness than the aggregate principal amount of the Indebtedness,
if any, secured by such Liens on the date of the Filtration Acquisition.

For purposes of determining compliance with this Section 7.3, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens described in Section 7.3(a) through (q) but may
be permitted in part under any combination thereof and (B) in the event that a
Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Liens described in
Section 7.3(a) through (q), the Parent Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Lien or such item of Indebtedness secured by such Lien in one of
the above clauses and such Lien securing such item of Indebtedness will be
treated as being incurred or existing pursuant to only one of such clauses.

SECTION 7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), consummate a Division as the Dividing
Person or Dispose of all or substantially all of its Property or business
except:

(a)    (i) any Subsidiary may be merged or consolidated with or into the Parent
Borrower (provided that the Parent Borrower shall be the continuing or surviving
Person), any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall
be the continuing or surviving Person) or an entity that will become a
Subsidiary Guarantor following a Permitted Business Acquisition; (ii) any
Subsidiary (other than a Subsidiary Guarantor) may be merged or consolidated
with or into a Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be

 

95



--------------------------------------------------------------------------------

the continuing or surviving Person) and (iii) any Subsidiary that is a limited
liability company may consummate a Division as the Dividing Person if,
immediately upon the consummation of the Division, any assets of the applicable
Dividing Person not held by the Dividing Person or one of more Wholly-Owned
Subsidiaries are held by Persons to whom such assets could have been transferred
in compliance with Section 7.5 immediately prior to the consummation of the
Division (provided that (w) any Division consummated in reliance on clause
(iii) above shall be deemed to be a utilization of the applicable baskets in
Section 7.5, (x) any such Division of a Material Domestic Subsidiary shall only
be permitted if each Division Successor is a Material Domestic Subsidiary that
is (or upon consummation of such Division becomes) a Loan Party, (y) any such
Division of a Material Foreign Subsidiary that is a Pledge Eligible Foreign
Subsidiary (100%) shall only be permitted if each Division Successor is a
Material Foreign Subsidiary that is a Pledge Eligible Foreign Subsidiary (100%)
and (z) any such Division of a Material Foreign Subsidiary that is a Pledge
Eligible Foreign Subsidiary (65%) shall only be permitted if each Division
Successor is a Material Foreign Subsidiary that is either a Pledge Eligible
Foreign Subsidiary (100%) or a Pledge Eligible Foreign Subsidiary (65%));

(b)     (i) any Subsidiary may Dispose of any or all of its assets (upon
voluntary liquidation or otherwise) to the Parent Borrower or any Subsidiary
Guarantor in which the Parent Borrower has an equal or higher direct or indirect
ownership percentage and (ii) any Subsidiary that is not a Loan Party may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
any other Subsidiary that is not a Loan Party in which the Parent Borrower has
an equal or higher direct or indirect ownership percentage or any Subsidiary
Guarantor;

(c)    any Foreign Subsidiary may be merged or consolidated with or into any
other Foreign Subsidiary (provided that if (1) one such Subsidiary is a
Wholly-Owned Foreign Subsidiary, such Wholly-Owned Foreign Subsidiary shall be
the continuing or surviving Person, (2) one such Subsidiary is a Pledge Eligible
Foreign Subsidiary (65%), such Pledge Eligible Foreign Subsidiary (65%) shall be
the continuing or surviving Person or the continuing or surviving Person shall
be designated a Pledge Eligible Foreign Subsidiary (65%) and (3) one such
Subsidiary is a Pledge Eligible Foreign Subsidiary (100%), the Pledge Eligible
Foreign Subsidiary (100%) shall be the continuing or surviving Person or the
continuing or surviving Person shall be designated a Pledge Eligible Foreign
Subsidiary (100%)); and

(d)    to the extent permitted by Section 7.5.

SECTION 7.5 Limitation on Sale of Assets. Dispose of any of its Property or
business (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete or worn out property in the ordinary course
of business;

(b)    the sale or other Disposition of inventory in the ordinary course of
business;

(c)    Dispositions permitted by Section 7.4(b);

(d)    the sale or issuance of the Capital Stock of (i) any Subsidiary to the
Parent Borrower or any Subsidiary Guarantor, (ii) any Subsidiary (other than a
Subsidiary Guarantor) to any Subsidiary Guarantor and (iii) any Subsidiary that
is not a Loan Party to any other Subsidiary;

(e)    the sale or transfer of any Capital Stock of any Subsidiary that is not a
Loan Party acquired pursuant to a Permitted Business Acquisition to any other
Subsidiary;

 

96



--------------------------------------------------------------------------------

(f)    any Asset Sale (including any sale and leaseback transactions permitted
by Section 7.11) or Recovery Event; provided that (i) the aggregate fair market
value of all assets sold in connection with Asset Sales in reliance on this
clause (f) shall not exceed (x) 10% of Consolidated Total Assets (measured as of
the last day of the immediately preceding fiscal year of the Parent Borrower and
its Subsidiaries for which audited financial statements are available) in any
fiscal year and (y) 20% of Consolidated Total Assets (measured as of the last
day of the most recently ended fiscal quarter of the Parent Borrower and its
Subsidiaries for which financial statements are available, but tested only at
incurrence) in the aggregate during any four-year rolling period and (ii) the
aggregate amount of Consolidated EBITDA attributable to all assets sold in
connection with Asset Sales in reliance on this clause (f) shall not exceed (x)
7.5% of Consolidated EBITDA (measured based on Consolidated EBITDA for the
immediately preceding fiscal year of the Parent Borrower and its Subsidiaries
for which audited financial statements are available) in any fiscal year and (y)
15% of Consolidated EBITDA (measured based on Consolidated EBITDA for the most
recently ended period of four consecutive fiscal quarters of the Parent Borrower
and its Subsidiaries for which financial statements are available, but tested
only at incurrence) in the aggregate during any four-year rolling period;
provided, further, that the requirements of Section 2.12(b) are complied with in
connection with such Asset Sale or Recovery Event;

(g)    monetary payments made in the ordinary course of business;

(h)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business of the Parent Borrower or its Subsidiaries in
connection with the compromise or collection thereof;

(i)    the sale or issuance of a minimal number of any Foreign Subsidiary’s
Capital Stock to a foreign national to the extent required by local law in a
jurisdiction outside the United States;

(j)    any Disposition of Property or business or series of related Dispositions
of Property or businesses which yields net proceeds to the Parent Borrower or
any of its Subsidiaries (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) of less than
the greater of (x) $25,000,000 and (y) 1.5% of Consolidated Total Assets
(measured on the date of such Disposition);

(k)    the sale, transfer, encumbrance or other disposition of accounts
receivable or related ancillary rights and assets pursuant to a Receivables
Transfer Program;

(l)    the sale, transfer, encumbrance or other disposition of securities or
related ancillary rights and assets pursuant to sales, marketing and
distribution arrangements;

(m)    Dispositions of Property from the Parent Borrower or a Subsidiary
Guarantor to the Parent Borrower or another Subsidiary Guarantor; and

(n)    Dispositions of Property from any Subsidiary that is not a Loan Party to
any other Subsidiary that is not a Loan Party.

Any Collateral which is sold, transferred or otherwise conveyed pursuant to this
Section 7.5 to a Person other than the Parent Borrower and its Subsidiaries
shall, upon the consummation of such sale in accordance with the terms of this
Agreement and the other Loan Documents, be released from the Liens granted
pursuant to the Security Documents and each Lender hereby authorizes and
instructs the Administrative Agent to take such action as the Parent Borrower
reasonably may request to evidence such release.

 

97



--------------------------------------------------------------------------------

SECTION 7.6 Limitation on Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Capital Stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Parent Borrower or any Subsidiary or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Parent Borrower or any Subsidiary
(collectively, “Restricted Payments”), except:

(a)    that (i) any Subsidiary that is not a Loan Party may make Restricted
Payments to the Parent Borrower or any Wholly-Owned Subsidiary and (ii) any
Subsidiary Guarantor may make Restricted Payments to the Parent Borrower or any
Subsidiary Guarantor;

(b)    (A) repurchases of Capital Stock made in order to fulfill the obligations
of the Parent Borrower or any Subsidiary under an employee or director stock
purchase plan or similar plan covering employees of the Parent Borrower or any
Subsidiary as from time to time in effect and (B) cash payments made in lieu of
issuing fractional shares of Borrower’s Capital Stock, in an aggregate amount
for purposes of clauses (A) and (B) not to exceed $25,000,000 per year;

(c)    redemptions of Capital Stock in connection with a rights plan adopted by
the Board of Directors of the Parent Borrower in an aggregate amount equal to
$25,000,000 since the Closing Date;

(d)    the Parent Borrower may make Restricted Payments in any fiscal year in an
aggregate amount not to exceed $40,000,000;

(e)    so long as (i) the Consolidated Senior Secured Leverage Ratio of the
Parent Borrower and its Subsidiaries, computed on a pro forma basis (giving
effect to such Restricted Payment and any Indebtedness incurred in connection
therewith) as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Subsidiaries for which financial statements are
available, is no greater than 3.50 to 1.00 and no Event of Default has occurred
and is continuing or would result therefrom, the Parent Borrower may make
Restricted Payments in an unlimited amount;

(f)    the Parent Borrower may (i) pay any premium or other amount in respect
of, and otherwise perform its obligations under, any Permitted Bond Hedge
Transaction or Permitted Warrant Transaction and (ii) make any Restricted
Payments and/or payments or deliveries required by the terms of, and otherwise
perform its obligations under, any Permitted Bond Hedge Transaction or Permitted
Warrant Transaction (including making payments and/or deliveries due upon
exercise and settlement or termination thereof); and

(g)    the Parent Borrower or any Subsidiary Borrower may make any Restricted
Payments and/or payments or deliveries in shares of common stock (or other
securities or property following a merger event or other change of the common
stock of the Parent Borrower or any such Subsidiary Borrower) (and cash in lieu
of fractional shares) and/or cash required by the terms of, and otherwise
perform its obligations under, any Permitted Unsecured Indebtedness (including
making payments of interest and principal thereon, making payments due upon
required repurchase thereof and/or making payments and deliveries due upon
conversion thereof).

SECTION 7.7 [Reserved]

 

98



--------------------------------------------------------------------------------

SECTION 7.8 Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part of a business
unit of, or make any other investment in, any Person (collectively,
“Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in Cash Equivalents;

(c)    Guarantee Obligations permitted by Section 7.2;

(d)    loans and advances to employees or directors of the Parent Borrower or
its Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Parent
Borrower and its Subsidiaries not to exceed $5,000,000 at any one time
outstanding; provided, however that this provision shall not limit key man
insurance;

(e)    the investment by the Parent Borrower or its Subsidiaries of accounts
receivable or related rights and assets pursuant to a Receivables Transfer
Program into a Subsidiary;

(f)    Investments made by the Parent Borrower or any of its Subsidiaries with
the proceeds of any Reinvestment Deferred Amount;

(g)    Investments by the Parent Borrower or any of its Subsidiaries in the
Parent Borrower or any Subsidiary Guarantor in the ordinary course of business;

(h)    Investments (including debt obligations and Capital Stock) by the Parent
Borrower or its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(i)    so long as no Default or Event of Default shall have occurred and be
continuing, the Parent Borrower or any Subsidiary may make advances, loans or
extensions of credit to any Foreign Subsidiary or Foreign Subsidiary Holdco;
provided that the Indebtedness of such Foreign Subsidiary or Foreign Subsidiary
Holdco is permitted under Section 7.2(k);

(j)    in addition to Investments otherwise permitted by this Section 7.8, so
long as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries; provided that
(x) to the extent such Investments consist of equity investments (by way of
capital contribution or otherwise) in any Subsidiary, the requirements of
Section 6.9 are satisfied and (y) the Consolidated Senior Secured Leverage Ratio
of the Parent Borrower and its Subsidiaries, computed on a pro forma basis
(giving effect to such Investments and any Indebtedness incurred in connection
therewith) as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Subsidiaries for which financial statements are
available, is no greater than the Consolidated Senior Secured Leverage Ratio
that is 0.25x lower than the Consolidated Senior Secured Leverage Ratio in
effect for such fiscal quarter under Section 7.1(a);

(k)    other Investments constituting Permitted Business Acquisitions;

 

99



--------------------------------------------------------------------------------

(l)    in addition to Investments otherwise permitted by this Section 7.8, so
long as no Default or Event of Default shall have occurred and be continuing,
Investments by the Parent Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed the greater of (x) $75,000,000 and (y)
3.5% of Consolidated Total Assets (measured on the date of the making of such
Investment) at any time outstanding; and

(m)    to the extent constituting Investments, any Permitted Bond Hedge
Transaction or any Permitted Warrant Transaction.

For purposes of this Agreement, the amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, but giving effect to any
repayments of principal in the case of Investments in the form of loans and any
return of capital or return on Investment in the case of equity Investments
(whether as a distribution, dividend, redemption or sale, but not in excess of
the amount of the initial Investment).

SECTION 7.9 Limitation on Optional Payments and Modifications of Debt
Instruments, etc. (a) Make or offer to make any voluntary payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds (any such
action, a “Prepayment”) with respect to Permitted Subordinated Indebtedness or
Permitted Unsecured Indebtedness, unless (i) both immediately prior to and
immediately after giving effect to any such Prepayment, no Default or Event of
Default shall have occurred and be continuing and (ii) the Parent Borrower and
the Subsidiaries are in compliance, on a pro forma basis after giving effect to
such Prepayment, with the financial covenants contained in Section 7.1,
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent Borrower and its Subsidiaries for which financial statements are
available, except this Section 7.9(a) shall not limit payments or deliveries by
the Parent Borrower or any Subsidiary Borrower in shares of common stock (or
other securities or property following a merger event or other change of the
common stock of the Parent Borrower or any such Subsidiary Borrower) (and cash
in lieu of fractional shares) and/or cash required by the terms of, and
otherwise perform its obligations under, any Permitted Unsecured Indebtedness
(including making payments of interest and principal thereon, making payments
due upon required repurchase thereof and/or making payments and deliveries due
upon conversion thereof);

(b)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Subordinated
Indebtedness (i) which amends or modifies the subordination provisions contained
therein; (ii) which shortens the fixed maturity, or increases the rate or
shortens the time of payment of interest on, or increases the amount or shortens
the time of payment of any principal or premium payable whether at maturity, at
a date fixed for prepayment or by acceleration or otherwise of such
Indebtedness, or increases the amount of, or accelerates the time of payment of,
any fees payable in connection therewith; (iii) which relates to the affirmative
or negative covenants, events of default or remedies under the documents or
instruments evidencing such Indebtedness and the effect of which is to subject
the Parent Borrower or any of its Subsidiaries, to any more onerous or more
restrictive provisions; or (iv) which otherwise adversely affects the interests
of the Lenders as senior creditors or the interests of the Lenders under this
Agreement or any other Loan Document in any respect;

(c)    amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any Permitted Unsecured
Indebtedness (i) which shortens the fixed maturity so that any part of the
principal of which is stated to be payable or is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
other mandatory payment) prior to the final maturity date of the Term Loans then
outstanding or, if later, the Revolving Credit Termination Date (provided,
however, that, if the Parent Borrower or any Subsidiary

 

100



--------------------------------------------------------------------------------

Guarantor has the right to elect to pay, or elects to pay, the principal amount
of any such Permitted Unsecured Indebtedness in cash upon a holder’s exercise of
its conversion or exchange right under such Permitted Unsecured Indebtedness,
such right or payment is not limited by this clause (i)); (ii) which adds any
financial maintenance covenant, (iii) [reserved]; (iv) which relates to the
events of default under the documents or instruments evidencing such
Indebtedness and that results in such Indebtedness having events of default that
are materially more favorable to the holders of such Indebtedness than the
events of default set forth in this Agreement; or (v) which, in the reasonable
judgment of the Parent Borrower, results in the covenants under the documents or
instruments evidencing such Indebtedness that were not generally customary for
similarly situated issuers in capital markets transactions at the time such
Indebtedness was issued; or

(d)    amend its certificate of incorporation in any manner materially adverse
to the Lenders without the prior written consent of the Required Lenders.

SECTION 7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than transactions between or among the Parent
Borrower and the Subsidiary Guarantors) that involves consideration in excess of
$2,500,000 for such transaction unless such transaction is (a) not otherwise
prohibited under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Parent Borrower or such Subsidiary, as the case may be, than it
would obtain in a comparable arm’s length transaction with a Person which is not
an Affiliate, except that this Section 7.10 shall not prohibit (i) the sale,
transfer, encumbrance or other disposition by the Parent Borrower or its
Subsidiaries to a Subsidiary of accounts receivable or related ancillary rights
or assets, or interests therein, pursuant to a Receivables Transfer Program,
(ii) overhead and other ordinary course allocations of costs and services on a
reasonable basis, (iii) allocations of tax liabilities and other tax-related
items among the Parent Borrower and its Affiliates based principally upon the
financial income, taxable income, credits and other amounts directly related to
the respective parties, (iv) any incurrence of Indebtedness not prohibited by
Section 7.2, (iii) any Restricted Payment not prohibited by Section 7.6, (iv)
any Investment permitted by Section 7.8 specifically contemplated by Section 7.8
to be made among Affiliates or (v) transactions between or among the Parent
Borrower and its Subsidiaries in the ordinary course of business which are
pursuant to customary transfer pricing arrangements or for the achievement of
operating efficiencies (but not involving (x) an Investment not specifically
contemplated by Section 7.8 to be made among Affiliates or (y) an Asset Sale not
otherwise permitted under this Agreement).

SECTION 7.11 Limitation on Sales and Leasebacks. Enter into any arrangement with
any Person providing for the leasing by the Parent Borrower or any Subsidiary of
real or personal property which has been or is to be sold or transferred by the
Parent Borrower or such Subsidiary to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of the Parent Borrower or such Subsidiary, except
in respect of assets the aggregate fair market value of which does not exceed
the greater of (x) $75,000,000 and (y) 3.5% of Consolidated Total Assets
(measured on the date of such sale and leaseback transaction).

SECTION 7.12 Limitation on Changes in Fiscal Periods. Change the Parent
Borrower’s or any Subsidiary’s method of determining fiscal quarters or fiscal
years.

SECTION 7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Parent Borrower or any of its Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement

 

101



--------------------------------------------------------------------------------

and the other Loan Documents, (b) any agreements governing any purchase money
Liens, Capital Lease Obligations otherwise permitted hereby or Liens permitted
by Sections 7.3(f), (g), (l) or (q) (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) any agreement entered into in connection with a Receivables Transfer Program
that prohibits or limits the ability of the Parent Borrower or any of its
Subsidiaries to create, incur, assume or suffer to exist any Lien upon the
accounts receivable or related ancillary rights or assets, or interests therein,
sold, transferred, encumbered or otherwise disposed of pursuant to such
Receivable Transfer Program.

SECTION 7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary to (a) pay dividends or make any other
distributions in respect of any Capital Stock of such Subsidiary held by, or pay
any Indebtedness owed to, the Parent Borrower or any other Subsidiary, (b) make
loans or advances to, or other Investments in, the Parent Borrower or any other
Subsidiary or (c) transfer any of its assets to the Parent Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) any restrictions
imposed pursuant to a Receivables Transfer Program with respect to a Subsidiary
established solely for the purpose of a Receivables Transfer Program.

SECTION 7.15 Limitation on Lines of Business. Enter into any business, either
directly or through any Subsidiary, except for those businesses in which the
Parent Borrower or any of its Subsidiaries is engaged on the date of this
Agreement or which are reasonably related thereto.

SECTION 7.16 Limitation on Use of Proceeds. Request any Loan or Letter of
Credit, and the Parent Borrower shall not use, shall procure that its
Subsidiaries shall not use, and shall use its reasonable best efforts to procure
that its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Loan or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country to the extent such activities, business or transaction
would be prohibited by Sanctions if conducted by a Person organized in any
jurisdiction governed by the laws of the United States, the United Kingdom or in
a European Union member state in which the Parent Borrower or any of its
Subsidiaries is organized from time to time, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE VIII. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)    Any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any other
amount payable hereunder or under any other Loan Document within five days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)    Any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

102



--------------------------------------------------------------------------------

(c)    Any Loan Party shall default in the observance or performance of any
covenant contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Article VII; or

(d)    Any Loan Party shall default in the observance or performance of any
other covenant contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Article VIII), and such
default shall continue unremedied for a period of 30 days after receipt by the
Parent Borrower of written notice thereof by the Administrative Agent or the
Required Lenders; or

(e)    The Parent Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace (not to exceed 31 days), if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided that a default,
event or condition described in clause (i), (ii) or (iii) of this paragraph
(e) shall not at any time constitute an Event of Default if the Indebtedness is
in respect of any Permitted Warrant Transaction or unless, at such time, one or
more defaults, events or conditions of the type described in clauses (i), (ii)
and (iii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; provided further that this clause (e) shall not apply to
any Permitted Unsecured Indebtedness to the extent such default, event or
condition occurs as a result of (x) the satisfaction of a conversion
contingency, (y) the exercise by a holder of Permitted Unsecured Indebtedness of
a conversion right resulting from the satisfaction of a conversion contingency
or (z) a required repurchase under such Permitted Unsecured Indebtedness; or

(f)    (i) The Parent Borrower or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Parent Borrower or any of its Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Parent Borrower or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent Borrower or any of its Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief

 

103



--------------------------------------------------------------------------------

which shall not have been vacated, discharged, or stayed or bonded pending
appeal within 60 days from the entry thereof; or (iv) the Parent Borrower or any
of its Subsidiaries shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) the Parent Borrower or any of its Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g)    (i) Any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Single Employer Plan shall fail to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Single Employer Plan, whether or not waived, or any
Lien in favor of the PBGC or a Plan shall arise on the assets of the Parent
Borrower or any Commonly Controlled Entity, (iii) a Reportable Event shall occur
with respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Parent Borrower or any Commonly Controlled Entity shall, or in the reasonable
opinion of the Required Lenders is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency of, a Multiemployer Plan or (vi) any
other event or condition which shall occur or exist with respect to a Plan; and
in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, would, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)    One or more judgments or decrees shall be entered against the Parent
Borrower or any of its Subsidiaries involving in the aggregate a liability (not
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $50,000,000 or more, and all such judgments or decrees shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i)    Any material provision of any of the Security Documents shall cease, for
any reason, to be in full force and effect, or any Loan Party or any Affiliate
of any Loan Party shall so assert, or any material Lien created by any of the
Security Documents in respect of assets shall cease to be enforceable and of the
same effect and priority purported to be created thereby, except to the extent
that any loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates or other possessory
collateral actually delivered to it representing securities or other Collateral
pledged under the Security Documents or the Administrative Agent’s failure to
file or maintain any filings required for perfection (including the filing of
UCC financing statement or continuations, filings regarding IP rights or similar
filings); or

(j)    Any material provision of the guarantee contained in Section 2 of the
Guarantee and Collateral Agreement shall cease, for any reason, to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

(k)    (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(A) shall become, or obtain rights (whether by means of warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of more than 40% of the
outstanding common stock of the Parent Borrower or (B) shall obtain the

 

104



--------------------------------------------------------------------------------

power (whether or not exercised) to elect a majority of the Parent Borrower’s
directors; or (ii) the board of directors of the Parent Borrower shall cease to
consist of a majority of Continuing Directors (provided that, for the avoidance
of doubt, subject to the third paragraph of Section 10.1, any amendment,
supplement, modification or waiver of this clause (k) shall require the consent
only of each Loan Party and the Required Lenders (and no other Person)); or

(l)    Any Permitted Subordinated Indebtedness or any guarantee thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the documents evidencing such
Permitted Subordinated Indebtedness, or any Loan Party, any Affiliate of any
Loan Party, the trustee, if any, in respect of such Permitted Subordinated
Indebtedness or the holders of at least 25% in aggregate principal amount of
such Permitted Subordinated Indebtedness shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrowers,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Facility Lenders in respect of any Revolving Credit Facility, the
Administrative Agent may, or upon the request of the Majority Facility Lenders
in respect of any Revolving Credit Facility, the Administrative Agent shall, by
notice to the Borrowers declare the Revolving Credit Commitments under such
Revolving Credit Facility to be terminated forthwith, whereupon the Revolving
Credit Commitments under such Revolving Credit Facility shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrowers hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrowers (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Article VIII, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.

ARTICLE IX. THE ADMINISTRATIVE AGENT

SECTION 9.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to

 

105



--------------------------------------------------------------------------------

take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any
Administrative Agent.

SECTION 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. Without limiting the foregoing, the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce compliance with the provisions
hereof relating to Disqualified Lenders and, without limiting the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender, in each case made by any other Lender.

SECTION 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Loan Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The

 

106



--------------------------------------------------------------------------------

Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

SECTION 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

SECTION 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrowers and
without limiting the obligation of the Borrowers to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or

 

107



--------------------------------------------------------------------------------

therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements which are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

SECTION 9.8 Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent was not an Administrative Agent. With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

SECTION 9.9 Successor Administrative Agents. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to the Parent Borrower shall have occurred and be
continuing) be subject to approval by the Parent Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.

SECTION 9.10 Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Parent Borrower or any of its Subsidiaries that is the subject
of a Disposition which is permitted by this Agreement, which has been consented
to in accordance with Section 10.1 or in accordance with Section 10.17.

SECTION 9.11 No Other Duties. Notwithstanding anything herein to the contrary,
none of the Arrangers, the Lead Arranger, the syndication agent or the
co-documentation agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder.

ARTICLE X. MISCELLANEOUS

SECTION 10.1 Amendments and Waivers. Subject to Section 2.17(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each

 

108



--------------------------------------------------------------------------------

Loan Party party to the relevant Loan Document may, or (with the written consent
of the Required Lenders) the Administrative Agent and each Loan Party party to
the relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders, or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided that no such waiver and no such amendment, supplement or modification
shall (i) forgive all or any portion of the principal amount or any accrued but
unpaid interest, or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest, fee or letter of credit commission
payable hereunder or extend the scheduled date of any payment thereof, permit
the duration of any Interest Period to be beyond six months, amend or modify the
definition of “Optional Currency” to include additional foreign currencies,
amend or modify the last sentence of Section 2.25(a), or increase the amount or
extend the expiration date of any Revolving Credit Lender’s Commitment in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this
Section 10.1, reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantor from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iii) reduce the percentage specified in the definition of Majority
Facility Lenders without the written consent of all Lenders under each affected
Facility; (iv) amend, modify or waive any provision of Section 2.18 in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender adversely affected thereby; (v) reduce the amount
of Net Cash Proceeds or Excess Cash Flow required to be applied to prepay Term
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each affected Term Loan Facility; (vi) amend, modify or
waive any provision of Article IX without the written consent of the
Administrative Agent; (vii) amend, modify or waive any provision of Sections 2.6
and 2.7, without the express written consent of the Swingline Lender; or
(viii) amend, modify or waive any provision of Article III without the written
consent of the Issuing Lenders. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Administrative Agent shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing; but no
such waiver shall extend to any subsequent or other Default or Event of Default,
or impair any right consequent thereon. For the avoidance of doubt, subject to
the second succeeding paragraph of this Section 10.1, any amendment, supplement,
modification or waiver of clause (k) of Article VIII shall require the consent
only of each Loan Party and the Required Lenders (and no other Person).

Notwithstanding the foregoing, (a) this Agreement may be amended with the
written consent of the Parent Borrower, the Administrative Agent and the USD
Revolving Credit Lenders providing Extended USD Revolving Credit Commitments (as
defined below) under the Extended USD Revolving Credit Facility (as defined
below) to permit the extension of the USD Revolving Credit Facility beyond the
original Revolving Credit Termination Date (as extended, the “Extended USD
Revolving Credit Facility”) and the Loans thereunder (“Extended USD Revolving
Credit Loans” and the commitments thereunder, “Extended USD Revolving Credit
Commitments”); provided that (i) no Default or Event of Default has occurred and
is continuing or would result from any such extension of the Revolving Credit
Termination Date, (ii) the aggregate Extended USD Revolving Credit Commitment
shall not exceed the Total USD Revolving Credit Commitments in effect
immediately prior to any such

 

109



--------------------------------------------------------------------------------

extension without the consent of the Required Lenders, (iii) no USD Revolving
Credit Lender shall have any obligation to participate in any extension
described in this paragraph unless it agrees to do so in its sole discretion,
(iv) the USD Revolving Credit Commitments of any nonparticipating Revolving
Credit Lender shall terminate and the USD Revolving Credit Loans of such Lender
shall be due and payable on the original Revolving Credit Termination Date or
such other date specified by Article VIII and (v) all other terms applicable to
such Extended USD Revolving Credit Loans (other than terms relating to pricing)
shall be substantially identical to those applicable to the USD Revolving Credit
Loans, and (b) this Agreement may be amended with the written consent of the
Parent Borrower, the Administrative Agent and the Multicurrency Revolving Credit
Lenders providing Extended Multicurrency Revolving Credit Commitments (as
defined below) under the Extended Multicurrency Revolving Credit Facility (as
defined below) to permit the extension of the Multicurrency Revolving Credit
Facility beyond the original Revolving Credit Termination Date (as extended, the
“Extended Multicurrency Revolving Credit Facility”) and the Loans thereunder
(“Extended Multicurrency Revolving Credit Loans” and the commitments thereunder,
“Extended Multicurrency Revolving Credit Commitments”); provided that (i) no
Default or Event of Default has occurred and is continuing or would result from
any such extension of the Revolving Credit Termination Date, (ii) the aggregate
Extended Multicurrency Revolving Credit Commitment shall not exceed the Total
Multicurrency Revolving Credit Commitments in effect immediately prior to any
such extension without the consent of the Required Lenders, (iii) no
Multicurrency Revolving Credit Lender shall have any obligation to participate
in any extension described in this paragraph unless it agrees to do so in its
sole discretion, (iv) the Multicurrency Revolving Credit Commitments of any
nonparticipating Revolving Credit Lender shall terminate and the Multicurrency
Revolving Credit Loans of such Lender shall be due and payable on the original
Revolving Credit Termination Date or such other date specified by Article VIII
and (v) all other terms applicable to such Extended Multicurrency Revolving
Credit Loans (other than terms relating to pricing) shall be substantially
identical to those applicable to the Multicurrency Revolving Credit Loans.

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Parent Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document and
(ii) amendments pursuant to Section 2.28(d) necessary to reflect the existence
and terms of any Incremental Term Loans evidenced thereby shall be effected in
writing by the Administrative Agent with the Parent Borrower’s consent (not to
be unreasonably withheld) and furnished to the other parties hereto.

 

110



--------------------------------------------------------------------------------

SECTION 10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile notice,
when received, addressed as follows in the case of the Parent Borrower and the
Administrative Agent, as set forth in an administrative questionnaire delivered
to the Administrative Agent in the case of the Lenders and as set forth in the
Foreign Subsidiary Borrower Joinder Agreement in case of any Foreign Subsidiary
Borrower, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Borrowers:

  

CONMED Corporation

525 French Road

Utica, New York 13502

Attention:    Daniel S. Jonas, General Counsel

Sarah M. Oliker, Assistant General Counsel

Todd W. Garner, Chief Financial Officer

Johonna M. Pelletier, Treasurer

Facsimile:    (315) 793-8929 / (315) 797-0321 / (315) 624-3147
Telephone:   (315) 624-3208 / (315) 624-3549 / (315) 624-3317 / (315) 624-3502

The Administrative Agent:

  

JPMorgan Chase Bank, N.A.

Agent Bank Services Group

10 So. Dearborn, Floor 7

Chicago, IL 60603-2300

Attention: Muoy Lim

Facsimile:    (888) 303-9732

Telephone:   (312) 732-2024

with a copy to:

  

JPMorgan Chase Bank, N.A.

Bridgewater Place

500 Plum Street

Syracuse, New York 13204

Attention: Jean Lamardo

Facsimile:   (315) 424-1898

Telephone:  (315) 448-1443

and, in the case of any Multicurrency Revolving Extensions of Credit in any
Optional Currencies, a copy to:

  

J.P. Morgan Europe Limited

125 London Wall

London, England

EC2Y 5AJ

Attention: Belinda Lucas

Facsimile:    +44-20-7777-2360

Telephone:   +44-20-7777-0976

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

111



--------------------------------------------------------------------------------

SECTION 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and any other extensions of credit hereunder.

SECTION 10.5 Payment of Expenses. The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent, the Arrangers and the Lead Arranger for all
their reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
one primary counsel selected by the Administrative Agent to the Administrative
Agent, the Arrangers and the Lead Arranger (and of such regulatory counsel and
local counsel as the Administrative Agent may deem appropriate in its good faith
discretion) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and, if reasonably necessary, such
regulatory counsel and local counsel as the Administrative Agent may deem
appropriate in its good faith discretion) to each group of similarly affected
Persons and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to the Parent Borrower at least three Business
Days prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable and documented fees and
disbursements of one primary counsel selected by the Administrative Agent to the
Lenders and the Administrative Agent (and of such regulatory counsel and local
counsel as the Administrative Agent may deem appropriate in its good faith
discretion) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and, if reasonably necessary, such
regulatory counsel and local counsel as the Administrative Agent may deem
appropriate in its good faith discretion) to each group of similarly affected
Persons, (c) to pay, indemnify, and hold each Lender and the Administrative
Agent harmless from, any and all recording and filing fees or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(d) to pay, indemnify, and hold each Lender, the Administrative Agent and their
respective officers, directors, trustees, employees, affiliates, agents and
controlling persons (each, an “indemnitee”) harmless from and against any and
all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (other than for loss of profits) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans or the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Parent Borrower, any of its Subsidiaries or any of the
Properties and the reasonable and documented fees and expenses of legal counsel
in connection with claims, actions or proceedings by any indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”); provided that the Parent Borrower
shall have no obligation hereunder to any indemnitee with respect to indemnified
liabilities to the extent such indemnified liabilities arise from (x) the gross
negligence or willful misconduct of such indemnitee, (y) a material breach by
the relevant indemnitee of its obligations under the Loan Documents, or (z) any
dispute solely among indemnitees or any of their respective directors, officers,
trustees, employees, advisors, agents or controlling persons (other than in the
capacity of an Administrative Agent or any

 

112



--------------------------------------------------------------------------------

similar role under the Loan Documents and other than any claims arising out of
any act or omission on the part of the Parent Borrower or its Affiliates).
Without limiting the foregoing, and to the extent permitted by applicable law,
the Parent Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to so waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any indemnitee. All
amounts due under this Section 10.5 shall be payable not later than 10 days
after written demand therefor. The agreements in this Article X shall survive
repayment of the Loans and all other amounts payable hereunder.

SECTION 10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) except for any assignment from any Foreign Subsidiary
Borrower to the Parent Borrower expressly contemplated by Section 2.22(b), no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.6. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 10.6) and, to the extent expressly contemplated hereby, the affiliates
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (A) a natural person (or
any holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person), (B) a Defaulting Lender, a subsidiary
of a Defaulting Lender or a Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a subsidiary of a Defaulting Lender, (C) a
Disqualified Lender or (D) the Parent Borrower or any of its Subsidiaries)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A)    the Parent Borrower; provided that no consent of the Parent Borrower
shall be required for an assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default under clauses (a) or
(f) of Article VIII has occurred and is continuing, any other Person; provided,
further, that the Parent Borrower shall be deemed to have consented to any such
assignment unless the Parent Borrower shall object thereto by written notice to
the Administrative Agent within 10 Business Days after having received notice
thereof; and

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Credit Commitment
to an Assignee that is a Revolving Credit Lender immediately prior to giving
effect to such assignment or (y) all or any portion of a Term Loan to a Lender,
an affiliate of a Lender or an Approved Fund.

 

113



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to the Revolving Credit Commitments and the Revolving
Credit Loans or $1,000,000 with respect to the Term Loans (in each case, other
than in the case of an assignment of all of a Lender’s interests under this
Agreement), unless each of the Parent Borrower and the Administrative Agent
otherwise consent; provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under clauses (a) or (f) of Article
VIII has occurred has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of each of the assigning Lender’s rights and obligations under this
Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of the assigning Lender’s rights and
obligations in respect of the Revolving Credit Commitments or Term Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with only one such fee payable in connection with
the simultaneous assignments to or by two or more Approved Funds that are
administered or managed by the same entity or affiliated entities); and

(D)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws

For the purposes of this Section 10.6, the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

 

114



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive (absent manifest error), and each Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(c)    (i) Any Lender may, without the consent of the Parent Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Parent Borrower, the Administrative Agent, the Issuing Lender and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6, the
Parent Borrower agrees that each Participant shall be entitled to the benefits
of, and subject to the limitations of, Sections 2.19, 2.20 and 2.21 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 10.6, but to no greater extent than
such Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7(b) as though it were a Lender, but to
no greater extent than such Lender; provided such Participant shall be subject
to Section 10.7(a) as though it were a Lender. Each Lender that sells a
participation, acting solely for this

 

115



--------------------------------------------------------------------------------

purpose as an agent of the Borrowers, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. No Participant shall be entitled to the benefits of
Section 2.20 unless such Participant complies with Section 2.20(d), (e) and
(f) as if it were a Lender.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

(e)    The Parent Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

(f)    The list of Persons identified in writing by the Parent Borrower to the
Lead Arranger as “Disqualified Lenders” (i) shall be made available to the
Lenders by posting on Intralinks/IntraAgency or another relevant Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), (ii) shall be provided to any Lender upon request by such
Lender to the Administrative Agent and (iii) shall be provided to any
prospective Assignee upon request by such Assignee and the applicable Lender who
is the prospective assignor in connection with a bona fide potential sale on a
confidential basis.

SECTION 10.7 Adjustments; Set-off. (a) Except as otherwise provided in this
Agreement with respect to a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of its Loans or
the Reimbursement Obligations owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
the Reimbursement Obligations owing to such other Lender, or interest thereon,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan and/or
of the Reimbursement Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase

 

116



--------------------------------------------------------------------------------

shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest; provided, further, that to the extent
prohibited by applicable law as described in the definition of “Excluded Swap
Obligation,” no amounts received from, or set-off with respect to, any Guarantor
shall be applied to any Excluded Swap Obligations of such Guarantor.

(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrowers, any
such notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Parent Borrower. Each Lender agrees promptly to
notify the respective Borrower and the Administrative Agent after any such
setoff and application made by such Lender; provided that the failure to give
such notice shall not affect the validity of such setoff and application.

SECTION 10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Parent Borrower and the
Administrative Agent.

SECTION 10.9 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.10 Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

SECTION 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.12 Submission To Jurisdiction; Waivers. Each Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:

(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, and, to the extent necessary to enforce the Administrative Agent’s
or the Lenders’ rights under the Security Documents, courts where Collateral may
be located or deemed to be located;

 

117



--------------------------------------------------------------------------------

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages;
provided that the waiver set forth in this clause (e) shall not affect or limit
the Borrowers’ obligations under Section 10.5.

SECTION 10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

SECTION 10.14 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.15 PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

SECTION 10.16 Confidentiality. Each of the Administrative Agent, the Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, the
Issuing Lender or any Lender from disclosing any such Information (i) to the
Administrative Agent, the Issuing Lender or any other Lender or any affiliate
thereof in each case which is bound by this Section 10.16, (ii) to any
Participant or Assignee (each, a “Transferee”) or any prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), in each case, which agrees to comply with the

 

118



--------------------------------------------------------------------------------

provisions of this Section 10.16, (iii) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates who have been advised with respect to the confidentiality obligations
hereof, (iv) upon the request or demand of any Governmental Authority having
jurisdiction over the Administrative Agent, the Issuing Lender or such Lender,
(v) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (vi) if required
to do so under applicable law in connection with any litigation or similar
proceeding or in litigation to enforce this Agreement, (vii) which has been
publicly disclosed other than in breach of this Section 10.16, (viii) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (ix) in connection with the exercise of any remedy
hereunder or under any other Loan Document, (x) if agreed by the Parent Borrower
in its sole discretion or (xi) to data service providers, including league table
providers, that serve the lending industry (but, in the case of this clause
(xi), solely to the extent that (a) such Information is information about the
terms of the financing contemplated hereby routinely provided by arrangers to
data services providers and (b) such Information is provided to such data
service providers no earlier than the fifth Business Day after the Closing
Date); provided that, if reasonably requested by the Parent Borrower, the
Administrative Agent, the Issuing Lender and the Lenders shall make commercially
reasonable efforts to determine, and inform the Parent Borrower of, the Persons
who received such Information. “Information” means all information received from
a Loan Party, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by such Loan Party; provided that in the case of
Information received from a Loan Party after the date hereof, such Information
is clearly identified at the time of delivery as confidential. The Loan Parties
consent to the publication by the Administrative Agent or any Lender of
customary advertising material relating to the transactions contemplated hereby
using the name, product photographs, logo or trademark of the Loan Parties.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Parent
Borrower and its Affiliates and their related parties or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Parent Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Parent Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender represents to the Parent Borrower and the
Administrative Agent that it has identified in its administrative questionnaire
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

SECTION 10.17 Releases. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Parent Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b)    At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be

 

119



--------------------------------------------------------------------------------

outstanding, the Collateral shall be released from the Liens created by the
Security Documents, and the Security Documents and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and the Parent Borrower or Subsidiary thereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Parent Borrower and Subsidiaries.
At the request and sole expense of any Borrower or Subsidiary following any such
termination, the Administrative Agent shall deliver to the Parent Borrower or
Subsidiary any Collateral held by the Administrative Agent thereunder, and
execute and deliver to the Parent Borrower or Subsidiary such documents as the
Parent Borrower or Subsidiary shall reasonably request to evidence such
termination.

SECTION 10.18 Delivery of Signature Pages. (a) Each Existing Revolving Credit
Lender and each Existing Term Loan Lender shall consent to the amendment and
restatement of the Previous Credit Agreement effected hereby by executing a
signature page to this Agreement and each such Existing Revolving Credit Lender
or Existing Term Loan Lender hereby agrees that (to the extent it has a
Revolving Credit Commitment or a Tranche A Term Loan Commitment hereunder) it
will continue to be a party to this Agreement as a Lender, with obligations
applicable to a Lender hereunder, including the obligation (i) to make or
continue to make extensions of credit to the Parent Borrower and the Foreign
Subsidiary Borrowers in an aggregate amount not to exceed the amount of its
Revolving Credit Commitment under the applicable Revolving Credit Facility as
set forth opposite such Lender’s name in Schedule 1.1A, as such amount may be
changed from time to time as provided in this Agreement and (ii) to make Tranche
A Term Loans to the Parent Borrower on the Closing Date in an aggregate amount
equal to the amount of its Tranche A Term Loan Commitment as set forth opposite
such Lender’s name in Schedule 1.1A.

(b)    Each Lender that is not an Existing Revolving Credit Lender or Existing
Term Loan Lender (each an “Initial Lender”) shall become a party to this
Agreement by delivering to the Administrative Agent a signature page to this
Agreement duly executed by such Lender and each such Initial Lender agrees to
all of the provisions of this Agreement and acknowledges that it will become a
party to this Agreement as of the Closing Date as a Lender, with obligations
applicable to a Lender hereunder, including the obligation (i) to make
extensions of credit to the Parent Borrower and the Foreign Subsidiary Borrowers
in an aggregate principal amount not to exceed the amount of its Revolving
Credit Commitment under the applicable Revolving Credit Facility as set forth
opposite such Lender’s name in Schedule 1.1A, as such amount may be changed from
time to time as provided in this Agreement and (ii) to make Tranche A Term Loans
to the Parent Borrower on the Closing Date in an aggregate amount equal to the
amount of its Tranche A Term Loan Commitment as set forth opposite such Lender’s
name in Schedule 1.1A.

(c)     [Reserved].

(d)    The Required Lenders (as defined in the Previous Credit Agreement) hereby
waive the applicable notice requirements set forth in (i) Section 2.10 of the
Previous Credit Agreement with respect to the termination of the Commitments (as
defined in the Previous Credit Agreement) on the Closing Date and
(ii) Section 2.11 of the Previous Credit Agreement with respect to any optional
prepayment of Loans (as defined in the Previous Credit Agreement) on the Closing
Date.

SECTION 10.19 Judgment Currency. (a) The Loan Parties’ obligations hereunder and
under the other Loan Documents to make payments in Dollars shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than Dollars, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender or Issuing Lender of the full
amount of Dollars expressed to be payable to the Administrative Agent or such
Lender or Issuing Lender under this Agreement or the

 

120



--------------------------------------------------------------------------------

other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than Dollars (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in
Dollars, the conversion shall be made at the Dollar Equivalent determined as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Loan Parties shall pay, or cause to be paid, such additional amounts,
if any (but in any event not a lesser amount) as may be necessary to ensure that
the amount paid in the Judgment Currency, when converted at the rate of exchange
prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.

(c)    For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 10.19, such amounts shall include any premium and
costs payable in connection with the purchase of Dollars.

SECTION 10.20 No Novation. The terms and conditions of the Previous Credit
Agreement are amended as set forth herein, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to work
a novation of any of the obligations under the Previous Credit Agreement.
Notwithstanding any provision of this Agreement or any other document or
instrument executed in connection herewith, the execution and delivery of this
Agreement and the incurrence of obligations hereunder shall be in substitution
for, but not in payment of, the obligations owed by the Borrowers under the
Previous Credit Agreement. From and after the date hereof, each reference to the
“Credit Agreement” or other reference originally applicable to the Previous
Credit Agreement contained in any document executed and delivered in connection
therewith shall be a reference to this Agreement, as amended, supplemented,
restated or otherwise modified from time to time.

SECTION 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

121



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 10.22 ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not to or for the benefit of the
Parent Borrower or any other Loan Party, that at least one of the following is
and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) of one or more Benefit Plans in connection with the
Loans or the Commitments;

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arrangers and their respective
Affiliates, and not to or for the benefit of the Parent Borrower or any other
Loan Party, that none of the Administrative Agent or the Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender involved in the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CONMED CORPORATION,

as the Parent Borrower

By:   /s/ Todd W. Garner   Name: Todd W. Garner  

Title:   Executive Vice President and Chief Financial Officer

LINVATEC NEDERLAND B.V.,

as a Foreign Subsidiary Borrower

By:   /s/ Johonna Pelletier   Name: Johonna Pelletier  

Title:   Authorised Signatory

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/s/ Jean Lamardo

  Name: Jean Lamardo  

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Issuing Lender

By:  

/s/ Jean Lamardo

  Name: Jean Lamardo  

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as a Lender

By:  

/s/ Thomas C. Strasenburgh

  Name: Thomas C. Strasenburgh  

Title:   Senior Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, National Association

as a Lender

By:  

/s/ Jonathan Antonio

  Name: Jonathan Antonio  

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Ronnie Glenn

  Name: Ronnie Glenn  

Title:   Director

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

DNB Capital LLC, By:  

/s/ Thomas Tangen

  Name: Thomas Tangen  

Title:   Senior Vice President

     Head of Healthcare

By:  

/s/ Birgitta Perezic

  Name: Birgitta Perezic  

Title:   First Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

/s/ Yao Wong

  Name: Yao Wong  

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Capital One, N.A.

as a Lender

By:  

/s/ Neha Shah

 

Name: Neha Shah

Title:   Duly Authorized Signatory

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender

By:  

/s/ Ben Cumming

 

Name: Ben Cumming

Title:   Managing Director

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.

as a Lender

By:  

/s/ Mark Guyeski

 

Name: Mark Guyeski

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A.

as a Lender

By:  

/s/ Bruce Yoder

 

Name: Bruce Yoder

Title:   Senior Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK,

as a Lender

By:  

/s/ Joshua N. Livingston

 

Name: Joshua N. Livingston

Title:   Duly Authorized Signatory

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

TD BANK, N.A.

as a Lender

By:  

/s/ Alan Garson

 

Name: Alan Garson

Title:   Senior Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company

as a Lender

By:  

/s/ Peter T. Baildon

 

Name: Peter T. Baildon

Title:   Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank

as a Lender

By:  

/s/ Jay Gorman

 

Name: Jay Gorman

Title: Vice President

 

[Signature Page to CONMED Sixth Amended and Restated Credit Agreement]